 

Exhibit 10.1

 



 

 

ANI PHARMACEUTICALS, INC.,
ANIP ACQUISITION COMPANY,

as Borrowers

 

and

 

ANIP PARTNER, LLC,
AP EUROPEAN HOLDINGS, LLC,
ANIP CO-OP, LLC,

as Guarantors

 



 

 



 

 



 

 

LOAN AND SECURITY AGREEMENT

 

Dated: May 12, 2016

 

$30,000,000

 



 

 



 

 



 

 

CITIZENS BUSINESS CAPITAL,

A division of Citizens Asset Finance, Inc.,
Individually and as Administrative Agent and Collateral Agent

for any Lender which is or becomes a party hereto

 



 

 

 

 

 

Table of Contents

 

    Page       SECTION 1. DEFINED TERMS 1       1.1 Definitions 1 1.2 Other
Terms 27 1.3 Certain Matters of Construction 27 1.4 Changes in GAAP 28      
SECTION 2. CREDIT FACILITY 28       2.1 Revolving Credit Loans 28 2.2 Letters of
Credit 30 2.3 Reserved. 30 2.4 Incremental Loans and Commitments 31      
SECTION 3. INTEREST, FEES AND CHARGES 32       3.1 Interest. 32 3.2 Computation
of Interest and Fees 33 3.3 Fee Letter 33 3.4 Letter of Credit Fees 33 3.5
Unused Line Fee 33 3.6 Reimbursement of Expenses 34 3.7 Bank Charges 34 3.8
Field Exams; Appraisals 34 3.9 Payment of Charges 35 3.10 Taxes 35       SECTION
4. LOAN ADMINISTRATION 37       4.1 Procedures for Borrowing and LIBOR Option 37
4.2 Payments 41 4.3 Mandatory and Optional Prepayments 42 4.4 Application of
Payments and Collections 43 4.5 All Loans to Constitute One Obligation 44 4.6
Loan Account 44 4.7 Statements of Account 45 4.8 Increased Costs 45 4.9 Basis
for Determining Interest Rate Inadequate 45 4.10 Sharing of Payments, Etc. 46
4.11 Defaulting Lender 46       SECTION 5. TERM AND TERMINATION 48       5.1
Term of Agreement 48 5.2 Termination 48       SECTION 6. SECURITY INTERESTS 49  
    6.1 Security Interest in Collateral 49

 

 i 

 

 

Table of Contents

(continued)

 

    Page       6.2 Other Collateral 51 6.3 Lien Perfection; Further Assurances
51       SECTION 7. COLLATERAL ADMINISTRATION 52       7.1 General 52 7.2
Administration of Accounts 53 7.3 Administration of Inventory 55 7.4
Administration of Equipment 55 7.5 Payment of Charges 55       SECTION 8.
REPRESENTATIONS AND WARRANTIES 55       8.1 General Representations and
Warranties 55 8.2 Representations and Warranties 61 8.3 Survival of
Representations and Warranties 61       SECTION 9. COVENANTS AND CONTINUING
AGREEMENTS 62       9.1 Affirmative Covenants 62 9.2 Negative Covenants 66 9.3
Specific Financial Covenant 75       SECTION 10. CONDITIONS PRECEDENT 75      
10.1 Initial Loans 75 10.2 Conditions Precedent to All Loans and Credit
Accommodations 78       SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON
DEFAULT 78       11.1 Events of Default 78 11.2 Acceleration of the Obligations
80 11.3 Other Remedies 81 11.4 Setoff and Sharing of Payments 82 11.5 Remedies
Cumulative; No Waiver 83       SECTION 12. AGENTS 83       12.1 Authorization
and Action 83 12.2 Agents’ Reliance, Etc. 84 12.3 Citizens and Affiliates 84
12.4 Lender Credit Decision 84 12.5 Indemnification 85 12.6 Rights and Remedies
to Be Exercised by Administrative Agent Only 85 12.7 Agency Provisions Relating
to Collateral 86 12.8 Resignation of Agent; Appointment of Successor 86 12.9
Audit and Examination Reports; Disclaimer by Lenders 87 12.10 Administrative
Agent’s Right to Purchase Commitments 87

 

 ii 

 

 

Table of Contents

(continued)

 

  Page     SECTION 13. MISCELLANEOUS 88       13.1 Power of Attorney 88 13.2
Indemnity 88 13.3 Amendment and Waivers 89 13.4 Severability 90 13.5 Right of
Sale; Assignment; Participations 90 13.6 Cumulative Effect; Conflict of Terms 93
13.7 Execution in Counterparts 93 13.8 Notices and Communications 93 13.9
Consent 95 13.10 Credit Inquiries 95 13.11 Time of Essence 95 13.12 Entire
Agreement 95 13.13 Interpretation 95 13.14 Confidentiality 95 13.15 GOVERNING
LAW; CONSENT TO JURISDICTION, FORUM AND SERVICE OF PROCESS 95 13.16 WAIVERS BY
THE LOAN PARTIES 96 13.17 Advertisement 97 13.18 Patriot Act Notice 97      
SECTION 14. CROSS-GUARANTY BY BORROWERS 97       14.1 Cross-Guaranty 97 14.2
Waivers by Borrowers 98 14.3 Benefit of Guaranty 98 14.4 Waiver of Subrogation,
Etc. 98 14.5 Election of Remedies 99 14.6 Limitation 99 14.7 Contribution with
Respect to Guaranty Obligations. 99 14.8 Liability Cumulative 100 14.9 Keepwell
100

 

 iii 

 

 

Table of Contents

  

Page

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 2.1 Form of Revolving Credit Note Exhibit 3.11 Form of U.S. Tax
Compliance Certificate Exhibit 9.1.3 Form of Compliance Certificate Exhibit
9.1.4 Form of Borrowing Base Certificate Exhibit 13.5 Form of Assignment and
Acceptance Exhibit 13.17 Form of Release Form – Corporate Name/Logo Reuse    
Schedule 1 Lenders’ Revolving Credit Commitments Schedule 6.1 Commercial Tort
Claims Schedule 7.1.1 Business Locations Schedule  8.1.1 Jurisdictions in which
any Borrower and its Subsidiaries are Authorized to do Business Schedule  8.1.4
Capital Structure Schedule  8.1.5 Names; Organization Schedule  8.1.14 Patents,
Trademarks, Copyrights and Licenses Schedule  8.1.18 Litigation Schedule  8.1.20
Pension Plans Schedule  8.1.22 Labor Relations Schedule  8.1.23 Leases Schedule 
9.2.2 Existing Indebtedness Schedule  9.2.4 Existing Liens Schedule  9.2.10
Existing Investments Schedule  9.2.14 Existing Restrictive Agreements

 

 iv 

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of this 12th day
of May, 2016, by and among CITIZENS BUSINESS CAPITAL, a division of Citizens
Asset Finance, Inc., a New York corporation (“Citizens”), individually as a
Lender, as administrative agent (in such capacity, “Administrative Agent”) for
itself and any other financial institution which is or becomes a party hereto as
a lender in accordance with the terms hereof (each such financial institution,
including Citizens, is referred to hereinafter individually as a “Lender” and
collectively as the “Lenders”), and as collateral agent (in such capacity,
“Collateral Agent”) for the Lenders, the Lenders and ANI Pharmaceuticals, Inc.,
a Delaware corporation (“Parent”), and its Subsidiary, ANIP Acquisition Company,
a Delaware (“ANIP”, and together with Parent, jointly and severally,
individually a “Borrower” and collectively “Borrowers”), and the following
Subsidiaries of the Borrowers, as guarantors: ANIP Partner, LLC, a Delaware
limited liability company (“Partner”), AP European Holdings, LLC, a Delaware
limited liability company (“European”), and ANIP Co-Op, LLC, a Delaware limited
liability company (“Co-op”, and together with Partner and European, jointly and
severally, individually a “Guarantor” and collectively “Guarantors”).

 

SECTION 1. DEFINED TERMS

 

1.1           Definitions. When used herein: (a) the terms Account, Certificated
Security, Chattel Paper, Commercial Tort Claims, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Proceeds, Security, Security Entitlement,
Software, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security have the respective meanings assigned thereto under the UCC; (b) all
terms reflecting Collateral having the meanings assigned thereto under the UCC
shall be deemed to mean such Property, whether now owned or hereafter created or
acquired by any Loan Party or in which such Loan Party now has or hereafter
acquires any interest; and (c) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

Account Debtor – any Person who is or may become obligated under or on account
of any Account, Contract Right, Chattel Paper or General Intangible.

 

Adjusted EBITDA – for any fiscal twelve (12) month period, Consolidated Net
Income for such period, plus or minus, as applicable, to the extent deducted or
added in determining such Consolidated Net Income, the sum, without duplication,
of:

 

(i) Interest Expense for such period,

 

(ii) federal, state, local and foreign income taxes payable with respect to such
period,

 

(iii) depreciation, amortization and, to the extent they do not result in a cash
charge or expense in any future period, other non-cash charges and expenses,
including amortization of goodwill, debt issue costs and amortization under FAS
Rule 123 for such period,

 

 

 

 

(iv) non-cash deductions or charges to net income attributable to purchase
accounting adjustments made in accordance with GAAP and taken in such period,

 

(v) transaction expenses related to the Closing Date Transactions in an
aggregate amount not to exceed $300,000 during such period,

 

(vi) non-cash charges incurred during such period with respect to stock based
compensation to employees and directors of the Loan Parties,

 

(vii) upfront cash payments in respect of any “swap” contracts made in such
period,

 

(viii) in each case to the extent calculated in good faith, the amount of any
one (1) time restructuring charge, reserve, integration cost or other business
optimization expense or cost that is deducted in such period (and not added
back), including charges directly related to implementation of cost-savings
initiatives, including, without limitation, severance, retention, signing
bonuses, relocation, recruiting and other employee related costs,

 

(ix) any provision for the reduction in carrying value of assets recorded in
accordance with GAAP and any non-cash gains or losses resulting from mark to
market activity,

 

(x) the amount of any expenses, charges or losses for such period that are
covered by indemnification or other reimbursement provisions in connection with
any acquisition, investment, Restricted Payment, issuance of Equity Interests or
other incurrence of Indebtedness or disposition permitted hereunder, so long as
Borrowers have made a determination that a reasonable basis exists for
indemnification or reimbursement and then only to the extent actually reimbursed
within 365 days of such date of determination, plus

 

(xi) non-recurring costs, fees, expenses and charges incurred in such period
related to any consummated Permitted Acquisition or other acquisition or
disposition of assets permitted hereunder or any issuance of Equity Interests or
incurrence of other Indebtedness or disposition permitted hereunder (whether or
not such transaction was completed) in an aggregate amount not to exceed
$500,000 during such period.

 

For the purposes of calculating Adjusted EBITDA during any period in which a
Permitted Acquisition has occurred, Adjusted EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such period.

 

Administrative Agent – as defined in the preamble to this Agreement and any
successor in that capacity appointed pursuant to Section 12.8.

 

Affiliate – a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, a Person; (ii) which beneficially owns or holds 35% or more
of any class of the Voting Stock of a Person; or (iii) 35% or more of the Voting
Stock (or in the case of a Person which is not a corporation, 35% or more of the
equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.

 

 2 

 

 

Agent – each of Administrative Agent and Collateral Agent, both individually and
collectively.

 

Aggregate Loan Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Credit Commitment.

 

Aggregate Percentage – with respect to each Lender, the percentage equal to the
quotient of (i) such Lender’s Aggregate Loan Commitment divided by (ii) the
total of all Aggregate Loan Commitments.

 

Aggregate Revolving Extensions – at any time, the sum of (i) the outstanding
principal balance of all Revolving Credit Loans plus (ii) the LC Amount.

 

Agreement – as defined in the preamble to this Agreement, including all Exhibits
and Schedules thereto, as each of the same may be amended from time to time.

 

AmerisourceBergen – means AmerisourceBergen Drug Corporation and its Affiliates.

 

Anti-Terrorism Laws – any laws of the United States relating to terrorism or
money laundering, including the Patriot Act.

 

Applicable Law – all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Margin – from the Closing Date to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below as
Level I.

 

The Applicable Margins will be adjusted on the first day of each fiscal quarter,
commencing with the fiscal quarter ending June 30, 2016 (each such date an
“Adjustment Date”), effective prospectively, by reference to the applicable
“Financial Measurement” (as defined below) for the quarter most recently ending
in accordance with the following:

 

Level  Financial Measurement  Base Rate Revolving Credit
Loans   LIBOR Revolving Credit
Loans  I  Greater than or equal to 67%   0.25%   1.25% II  Less than 67% but
greater than or equal to  33%   0.50%   1.50% III  Less than 33%   0.75%   1.75%

 

For purposes hereof, “Financial Measurement” shall mean the Quarterly Average
Availability Percentage.

 

Assignment and Acceptance Agreement – an assignment and acceptance agreement in
substantially the form of Exhibit 13.5 hereto pursuant to which a Lender assigns
to another Lender all or any portion of any of such Lender’s Revolving Credit
Commitment, as permitted pursuant to the terms hereof.

 

 3 

 

 

Availability – the difference derived when the amount of the Aggregate Revolving
Extensions at any time is subtracted from the Line Cap at such time.

 

Bank – Citizens Bank, National Association.

 

Bankruptcy Code – Title 11 of the United States Code.

 

Base Rate – for any day the greatest of: (i) the rate of interest announced or
otherwise established by Administrative Agent from time to time as its prime
commercial rate, or its equivalent, for U.S. Dollar loans to borrowers located
in the United States as in effect on such day, with any change in the Base Rate
resulting from a change in such prime commercial rate to be effective as of the
date of the relevant change in such prime commercial rate (it being acknowledged
and agreed that such rate may not be Administrative Agent’s best or lowest
rate), (ii) the sum of (x) the rate determined by Administrative Agent to be the
average (rounded upward, if necessary, to the next higher of 1/100 of 1%) of the
rates per annum quoted to Administrative Agent at approximately 10:00 a.m. (New
York time) (or as soon thereafter as is practicable) on such day (or, if such
day is not a Business Day, on the immediately preceding Business Day) by two or
more Federal funds brokers selected by Administrative Agent for sale to
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount owed to Administrative
Agent for which such rate is being determined, plus (y) 0.50%, and (iii) the sum
of (x) the then applicable LIBOR Lending Rate for one month interest periods and
(y) 1.00%.

 

Base Rate Loans – any Base Rate Revolving Credit Loan.

 

Base Rate Revolving Credit Loan – any Revolving Credit Loan for the periods when
the rate of interest applicable to such Revolving Credit Loan is calculated by
reference to the Base Rate.

 

Borrower(s) – as defined in the preamble to this Agreement and each other Person
who is joined as a “Borrower” hereto.

 

Borrower Representative – Parent.

 

Borrowing Base – as at any date of determination thereof, an amount equal to the
sum of:

 

(i)          85% of the net amount of Eligible Accounts; plus

 

(ii)         65% of the Value of Eligible Unappraised Finished Goods Inventory
at such date; plus

 

(iii)        50% of the Value of Eligible Acquisition Inventory at such date
(provided that the aggregate amount advanced pursuant to subclause (ii) above
and this subclause (iii) shall not exceed the Inventory Cap); plus

 

 4 

 

 

(iv)        without duplication of the Inventory included pursuant to
subparagraphs (ii) and (iii) above, the lesser of (a) 65% of the Value of
Eligible Inventory (calculated by category), as of such date or (b) 85% of the
NOLV of Eligible Inventory (calculated by category) at such date; minus

 

(v)         Reserves.

 

For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts, chargebacks, debit memos (which may, at Collateral Agent’s option, be
calculated on shortest terms), credits, allowances or excise taxes of any nature
at any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time, and (2) the amount of
Eligible Inventory shall be determined on a first-in, first-out basis and at the
lower of cost or market value in accordance with GAAP.

 

Borrowing Base Certificate – a certificate executed by a responsible officer of
Borrower Representative, on the Borrower’s behalf and on behalf of all other
Loan Parties, substantially in the form of Exhibit 9.1.4 setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof, all in such detail as shall be reasonably satisfactory to Collateral
Agent. All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by the Loan Parties
and certified to Collateral Agent; provided that Collateral Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation after giving notice thereof to the Loan Parties, to the
extent that Collateral Agent determines that such calculation is not in
accordance with this Agreement.

 

Business Day – any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws the State of New York or is a day on which banking
institutions located in the State of New York are closed and, when used in
connection with LIBOR Loans, shall also exclude any day on which banks are
closed for dealings in U.S. dollar deposits in the London interbank market.

 

Cardinal Heath – means Cardinal Health, Inc. and its Affiliates.

 

Capital Expenditures – expenditures made or liabilities incurred for the
acquisition of any fixed capital assets (excluding normal replacements and
maintenance which are properly charged to current operations) replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations, in
each case to the extent required to be capitalized under GAAP. For purposes of
this definition, Capital Expenditures shall not include (i) the purchase price
paid in connection with any acquisition of assets made in the calendar year of
the Closing Date, any Permitted Acquisition or any other acquisition of assets
permitted in accordance with the terms hereof, (ii) any additions to property,
plant and equipment and other capital expenditures made with (A) the proceeds of
any equity investment in the Loan Parties, (B) the application of net cash
proceeds in accordance with Section 4.3.1 or (iii) any expenditures which are
contractually required to be, and are, reimbursed to the Loan Parties in cash by
a third party (including landlords) during or in respect of such period of
calculation, (iv) expenditures made with the proceeds of awards or compensation
arising from the taking by eminent domain or condemnation of assets which
proceeds are used to replace or restore the asset which was the subject of such
eminent domain or condemnation, or (v) the assets acquired in connection with
any Capital Lease Obligations incurred during such period; provided that for the
purposes of clause (ii)(B), expenditures shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the net cash proceeds so applied.

 

 5 

 

 

Capitalized Lease Obligation – any obligations under a lease that is required to
be capitalized for financial reporting purposes in accordance with GAAP, other
than real estate lease obligations that are required to be capitalized due to a
change in GAAP after the date hereof.

 

Cash Dominion Trigger Event – any of (a) the occurrence of an Event of Default,
or (b) the failure of the Loan Parties to maintain Availability of the greater
of (i) $4,500,000, or (ii) 15% of the Line Cap and such failure continues for a
period of five (5) consecutive Business Days. A Cash Dominion Trigger Event
shall continue (a) so long as an Event of Default is continuing and has not been
cured or waived, and (b) until Availability is equal to or greater than the
greater of (i) $4,500,000, and (ii) 15% of the Line Cap for a period of thirty
(30) consecutive days.

 

Cash Equivalents – (i) direct obligations of the United States of America, or
any agency or instrumentality thereof or obligations guaranteed or insured by
the United States of America or any agency or instrumentality thereof; provided
that such obligations mature within one year from the date of acquisition
thereof, (ii) certificates of deposit, time deposits and bankers’ acceptances
maturing within one year from the date of acquisition and overnight bank
deposits, in each case, which are issued by a commercial bank organized under
the laws of the United States or any state or district thereof, rated A-2 (or
better) by S&P or P-2 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights, (iii) commercial paper
rated A-2 (or better) by S&P or P-2 (or better) by Moody’s at the time of
acquisition and maturing not more than two hundred seventy (270) days from the
date of creation thereof, (iv) fully collateralized repurchase obligations with
a term of not more than thirty (30) days for underlying investments of the types
described in clause (i) and entered into with any bank meeting the
qualifications specified in clause (ii), and (v) shares of any money market fund
that has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, has net assets of at
least $500,000,000 and has the highest rating obtainable from either Moody’s or
S&P.

 

CERCLA – the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

CFC – a Person that is a controlled foreign corporation under Section 957 of the
Code.

 

 6 

 

 

Change in Law – the adoption of any Applicable Law (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Administrative Agent or any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency occurring after the Closing Date (or, with respect to any Lender, such
later date on which it shall have become a Lender hereunder). Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

 

Change of Control– means that after the Closing Date:

 

(a)  any Person or Group (within the meaning of the Securities and Exchange Act
of 1934 and the rules of the Securities and Exchange Commission promulgated
thereunder), shall have acquired beneficial ownership, directly or indirectly,
of Equity Interests of Parent (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Parent;

 

(b)  any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;

 

(c)  during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;

 

(d)  a “Change of Control” as defined in the Convertible Note Documents; and

 

(e)  Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party, except as otherwise permitted hereunder.

 

Citizens – as defined in the preamble to this Agreement.

 

Closing Date – May 12, 2016.

 

Closing Date Transactions –the initial incurrence of the Loans and other
Obligations hereunder and under the other Loan Documents.

 

Code – the Internal Revenue Code of 1986.

 

Collateral – all of the Property and interests in Property described in Section
6, and all other Property and interests in Property that now or hereafter secure
the payment and performance of any of the Obligations.

 

 7 

 

 

Collateral Agent – as defined in the preamble to this Agreement and any
successor in that capacity appointed pursuant to Section 12.8.

 

Commodity Exchange Act – the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate – as defined in subsection 9.1.3.

 

Computer Hardware and Software – all of any Loan Party’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i), (ii)
and (iii) above, including flow charts, logic diagrams, manuals, specifications,
training materials, charts and pseudo codes.

 

Consolidated – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies of the Parent and its Subsidiaries.

 

Consolidated Net Income – with respect to any fiscal period, the net income (or
loss) of Parent determined in accordance with GAAP on a Consolidated basis for
such period; provided, however, Consolidated Net Income shall not include: (a)
the income (or loss) of any Person (other than a Subsidiary of a Loan Party) in
which the Loan Parties or any of their wholly-owned Subsidiaries has an
ownership interest unless received in a cash distribution; (b) the income (or
loss) of any Person accrued prior to the date it became a Subsidiary of a Loan
Party or is merged into or consolidated with such Loan Party, except for
Permitted Acquisitions, to the extent provided for in the definition of Adjusted
EBITDA; (c) all amounts included in determining net income (or loss) in respect
of the write-up of assets on or after the Closing Date, including the subsequent
amortization or expensing of the written-up portion of the assets; (d)
extraordinary gains (or losses) as defined under GAAP; (e) gains (or losses)
from asset dispositions (other than sales of inventory); and (f) income
attributable to interest.

 

Continuing Director – means (a) any member of the Board of Directors who was a
director of Parent on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
approved, appointed or nominated for election to the Board of Directors by a
majority of the members of the Board of Directors then in office, but excluding
any such individual originally proposed for election in opposition to the Board
of Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

 8 

 

 

Contract Right – any right of any Loan Party to payment under a contract for the
sale or lease of goods or the rendering of services, which right is at the time
not yet earned by performance.

 

Convertible Note – means the 3.00% Convertible Senior Notes as to which the
aggregate outstanding principal balance thereof as of the Closing Date is
$143,750,000.00 and maturing December 1, 2019.

 

Convertible Note Documents – means the Convertible Note together with any other
document executed and delivered in connection therewith.

 

Copyright Security Agreement – any copyright collateral assignment pursuant to
which any Loan Party grants to Administrative Agent, for the benefit of Lenders,
a Lien on such Loan Party’s interest in its copyrights as security for the
Obligations.

 

Covenant Trigger Event – any of (a) the occurrence of an Event of Default, or
(b) the failure of the Loan Parties to maintain Availability of at least the
greater of (i) $3,750,000 or (ii) 12.5% of the Line Cap and such failure
continues for a period of three (3) consecutive Business Days. A Covenant
Trigger Event shall continue (a) so long as an Event of Default is continuing
and has not been cured or waived, and (b) until Availability is equal to or
greater than the greater of (i) $3,750,000 or (ii) 12.5% of the Line Cap for a
period of thirty (30) consecutive days.

 

DEA – the United States Drug Enforcement Administration

 

Default – an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

 

Default Rate – as defined in subsection 3.1.2.

 

Defaulting Lender – subject to Section 4.11, any Lender that (i) has failed to
(a) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder, or (b) pay to
Administrative Agent, Issuing Bank, Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (ii) has notified the Loan Parties, Administrative
Agent, Issuing Bank or Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable Default or Event of Default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed, within three (3) Business Days after written
request by Administrative Agent or the Loan Parties, to confirm in writing to
Administrative Agent and the Loan Parties that it will comply with its
prospective funding obligations hereunder; provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by Administrative Agent and the Loan Parties, or (iv)
has, or has a direct or indirect parent company that has, (a) become the subject
of a proceeding under any Insolvency Law or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other Governmental Authority acting in such a capacity; provided, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.11) upon delivery of written notice of such determination
to the Loan Parties, Issuing Bank, Swingline Lender and each Lender.

 

 9 

 

 

Derivative Obligations – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.

 

Derivative Obligations Provider – Administrative Agent, Bank, any Lender or any
Affiliate of Administrative Agent, Bank or any Lender to whom a Derivative
Obligation is owed from any Loan Party.

 

Derivative Obligations Reserve – the aggregate amount of Reserves established by
Collateral Agent from time to time in respect of Derivative Obligations, if any.

 

Distribution – in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Equity Interests and (ii) the redemption
or acquisition of Equity Interests of such Person, as the case may be, unless
made contemporaneously from the net proceeds of the sale of Equity Interests.

 

Domestic Subsidiary – any Subsidiary of any Loan Party that is organized under
the laws of a jurisdiction located in the United States of America and that is
not a CFC.

 

Eligible Account – an Account arising in the ordinary course of the business of
any Loan Party from the sale of goods or rendition of services which is not
otherwise excluded as ineligible based on one or more of the criteria set forth
below. Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if:

 

(i)          it arises out of a sale made or services rendered by a Loan Party
to a Subsidiary of a Loan Party or an Affiliate of a Loan Party or to a Person
controlled by an Affiliate of a Loan Party; or

 

(ii)         it remains unpaid more than (a) sixty (60) days after the original
due date shown on the invoice or (b) one hundred twenty (120) days after the
original invoice date shown on the invoice; or

 

 10 

 

 

(iii)        the total unpaid Accounts of the Account Debtor (other than a
Subject Account Debtor) exceed 20% of the net amount of all Eligible Accounts,
but only to the extent of such excess, and as to any Subject Account Debtor, the
total unpaid Accounts of the Subject Account Debtor exceed 50% of the net amount
of all Eligible Accounts, but only to the extent of such excess; or

 

(iv)        any covenant, representation or warranty contained in this Agreement
with respect to such Account has been breached; or

 

(v)         the Account Debtor is also a creditor or supplier of a Loan Party or
any Subsidiary of a Loan Party, or the Account Debtor has disputed liability
with respect to such Account, or the Account Debtor has made any claim with
respect to any other Account due from such Account Debtor to a Loan Party or any
Subsidiary of a Loan Party, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor; provided that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or

 

(vi)        the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs; or

 

(vii)       it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is either (1) to an Account Debtor
located in Ontario or any other province of Canada in which the Personal
Property Security Act has been adopted in substantially the same form as
currently in effect in Ontario or (2) backed by a letter of credit from an
issuer acceptable to Collateral Agent; or

 

(viii)      (1) it arises from a sale to the Account Debtor on progress billing,
a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or any other repurchase basis; or (2) it is subject to a reserve established by
a Loan Party for potential returns or refunds, to the extent of such reserve or
(3) it arises from a sale to an Account Debtor that is subject to
cash-on-delivery terms; or

 

(ix)         the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless the applicable Loan Party
assigns its right to payment of such Account to Collateral Agent, in a manner
satisfactory to Collateral Agent, in its reasonable credit judgment, so as to
comply with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as
amended); or

 

(x)          it is not at all times subject to Administrative Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

 

 11 

 

 

(xi)         the goods giving rise to such Account have not been delivered to
and accepted by the Account Debtor or the services giving rise to such Account
have not been performed by the applicable Loan Party; or

 

(xii)        the Loan Parties have not sent a bill or invoice for the goods or
services giving rise to such Account to the applicable Account Debtor; or

 

(xiii)       the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

 

(xiv)      50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

 

(xv)       it represents service charges, late fees or similar charges; or

 

(xvi) it was acquired pursuant to a Permitted Acquisition or other acquisition
permitted pursuant to this Agreement and has not been subject to a field
examination; or

 

(xvii)     it is not otherwise acceptable to Collateral Agent in its reasonable
credit judgment any such determination to be effective upon delivery of notice
(which notice may be written or oral) thereof to the Borrower Representative.

 

Eligible Inventory – Inventory of any Loan Party (other than packaging materials
and supplies, tooling, samples and literature) which is not excluded by virtue
of one or more of the criteria set forth below. Without limiting the generality
of the foregoing, no Inventory shall be Eligible Inventory if:

 

(i)          it does not meet the specifications of the purchase order or
contract for such Inventory, if any; or

 

(ii)         it is raw materials or work in process unless such raw materials
are, in Collateral Agent’s reasonable credit judgment, readily marketable in
their current form; or

 

(iii)        it is not in good, new and saleable condition; or

 

(iv)        it is slow-moving, obsolete, unmerchantable or expired or subject to
expiration within six (6) months or less; or

 

(v)         it does not meet all standards imposed by any Governmental
Authority; or

 

(vi)        it does not conform in all respects to any covenants, warranties and
representations set forth in this Agreement; or

 

(vii)       it is not at all times subject to Administrative Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

 

(viii)      it is situated at a location outside the United States of America;
or

 

 12 

 

 

(ix)         it is not situated at a location in compliance with this Agreement,
provided that Inventory situated at a location not owned by such Loan Party will
be Eligible Inventory only if Administrative Agent has received a satisfactory
landlord’s agreement or bailee letter, as applicable, with respect to such
location or if Collateral Agent has established an applicable Reserve; or

 

(x)          it is in transit (other than Inventory that is in transit between
locations of the Loan Parties within the United States); provided that,
notwithstanding the foregoing, Inventory in transit with a Value of no more than
$700,000 at any time may be included as Eligible Inventory so long as no Cash
Dominion Trigger Event has occurred and is continuing; or

 

(xi)         the Collateral Agent has not obtained an appraisal of such
Inventory, prepared on a basis which is reasonably acceptable to the Collateral
Agent;

 

(xii)        it is not otherwise acceptable to Collateral Agent in its
reasonable credit judgment, any such determination to be effective upon delivery
of notice (which notice may be written or oral) thereof to the Borrower
Representative.

 

Eligible Acquisition Inventory – Inventory of a Loan Party consisting of
finished goods which (i) was acquired pursuant to an acquisition within twelve
(12) weeks prior to the Closing Date, or (ii) has been acquired pursuant to a
Permitted Acquisition or other acquisition of assets permitted pursuant to the
terms hereof, in either instance, which satisfies all criteria of Eligible
Inventory except (a) for clause (xi) in the definition thereof, and (b) that
such Inventory has not been subject to a field examination by the Administrative
Agent.

 

Eligible Unappraised Finished Goods Inventory – Inventory of a Loan Party
consisting of finished goods which have been purchased in the ordinary course of
business (for sake of clarity, and not acquired pursuant to a Permitted
Acquisition) and which satisfy all criteria of Eligible Inventory except for
clause (xi) in the definition thereof.

 

Environmental Laws – all federal, state, local or foreign laws, rules,
regulations, ordinances, orders and consent decrees relating to health, safety
and environmental matters.

 

Environmental Notice – a written notice from any Governmental Authority or other
Person with credible knowledge of any possible material noncompliance with,
investigation of a possible material violation of, material litigation relating
to, or potential fine or liability under any Environmental Law, or with respect
to any Environmental Release, environmental pollution or hazardous materials,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

 

Environmental Release – a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Interests – all shares of stock, partnership interests, membership
interests, membership units or other ownership interests in any other Person and
all warrants, options or other rights to acquire the same.

 

 13 

 

 

ERISA – the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

 

Event of Default – as defined in Section 11.1.

 

Excess Derivative Obligations – Derivative Obligations in excess of the
Derivative Obligations Reserve.

 

Excluded Property – (i) any rights or interests in any contract, lease,
sublease, permit, license, charter or similar agreement covering real,
intangible or personal property, as such, if under the terms of such contract,
lease, sublease, permit, license, charter or similar agreement, or Applicable
Law with respect thereto, the valid grant of a security interest or lien therein
to Administrative Agent is prohibited (or would render such contract, lease,
sublease, permit, license, charter or similar agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such contract, lease, sublease, permit, license, charter
or similar agreement has not been or is not otherwise obtained or under
Applicable Law such prohibition cannot be waived, including with respect to all
licensed Intellectual Property; provided, that, the foregoing exclusion shall in
no way be construed (a) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the UCC or other Applicable Law or (b) so as
to limit, impair or otherwise affect Administrative Agent’s unconditional
continuing security interests in and liens upon any rights or interests of any
Loan Party in or to monies due or to become due under any such contract, lease,
permit, license, charter or similar agreement; (ii) Equity Interests of any
Foreign Subsidiary in excess of 65% of the total combined voting power of all
classes of Equity Interests of such Foreign Subsidiary entitled to vote (within
the meaning of Treasury Regulation Section 1.956-2); (iii) motor vehicles and
other assets subject to certificates of title; (iv) any fee or leasehold
interest in real Property, unless otherwise agreed to by the Administrative
Agent and the Borrowers; (v) intent-to-use trademark applications prior to the
filing of a statement of use except in connection with the transfer of the
business to which the mark pertains, and (vi) those assets which Administrative
Agent and the Loan Parties agree that the costs of obtaining a Lien thereon are
excessive in relation to the value of the Lien created thereby.

 

Excluded Swap Obligation – with respect to any Loan Party, any guarantee of any
Swap Obligations if, and only to the extent that and for so long as, all or a
portion of the guarantee of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the guarantee of such Loan
Party or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

 14 

 

 

Excluded Taxes – (i) taxes imposed on the income of Administrative Agent or any
Lender by any jurisdiction or any political subdivision thereof, including
branch profits taxes, (ii) franchise taxes imposed by the jurisdiction under the
laws of which Administrative Agent or any Lender is organized or doing business
or any political subdivision thereof, (iii) any withholding taxes attributable
to a Lender’s failure to comply with subsection 3.11.3, (iv) any United States
federal withholding taxes imposed under FATCA, and (v) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Loan Parties under
Section 13.5.6), any United States withholding tax that (A) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
lending office) or (B) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (ii)
of Section 3.10.3.

 

FATCA – Sections 1471, 1472, 1473 and 1474 of the Code, or any regulations
promulgated thereunder or published administrative guidance implementing such
sections.

 

FDA – means the United States Food and Drug Administration (or analogous
foreign, state or local Governmental Authority).

 

Fee Letter – as defined in Section 3.3.

 

FFDCA – Federal Food, Drug and Cosmetic Act, or any regulations promulgated
thereunder or published administrative guidance implementing such sections.

 

Fixed Charge Coverage Ratio – with respect to any period, the ratio of
(i) Adjusted EBITDA for such period, minus the sum of (a) cash income taxes paid
during such period, plus (b)  cash Capital Expenditures during such period that
are not financed through the issuances of Equity Interests or Indebtedness
(other than with proceeds of Revolving Credit Loans), plus (c) cash
Distributions made to holders of Equity Interests of Parent during such period
to (ii) Fixed Charges for such period, all as determined for Parent and its
Subsidiaries on a Consolidated basis and in accordance with GAAP.

 

Fixed Charges – with respect to any period, the sum of: (i) scheduled principal
payments required to be made during such period (unless the requirement to make
such scheduled payment has been duly waived or deferred) with respect to Funded
Debt (including the principal portion of Capitalized Lease Obligations), plus
(ii) Interest Expense required to be paid in cash for such period, all as
determined for Parent and its Subsidiaries on a Consolidated basis and in
accordance with GAAP.

 

Foreign Lender – any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

Foreign Subsidiary – a Subsidiary that is a CFC such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to the Loan
Parties.

 

Funded Debt – (i) Indebtedness of the type set forth in clauses (i) and (ii) of
the definition thereof; (ii) Capitalized Lease Obligations; (iii) reimbursement
obligations with respect to letters of credit or guaranties of letters of credit
and (iv) Indebtedness of any Loan Party or any of its Subsidiaries under any
guaranty of obligations that would constitute Funded Debt under clauses (i)
through (iii) hereof, if owed directly by a Loan Party or any of its
Subsidiaries. Funded Debt shall not include trade payables or accrued expenses.

 

 15 

 

 

GAAP – generally accepted accounting principles in the United States of America
in effect from time to time.

 

Governmental Authority – any federal (including, without limitation, the DEA and
the FDA), state, municipal, foreign, multinational, transnational or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

 

Guarantors –Partner, European, and Co-Op, and each Borrower as to each other
Borrower, and each other Person who now or hereafter guarantees payment or
performance of the whole or any part of the Obligations.

 

Guaranty Agreements – each guaranty agreement which is to be executed on the
Closing Date by each Guarantor, in form and substance satisfactory to
Administrative Agent, together with each other guaranty hereafter executed by
any Guarantor.

 

Incremental Assumption Agreement – an Incremental Assumption Agreement in form
and substance reasonably satisfactory to Administrative Agent, among the Loan
Parties, Administrative Agent and one or more Incremental Revolving Credit
Lenders.

 

Incremental Revolving Credit Commitment – any increased or incremental Revolving
Credit Commitment provided pursuant to Section 2.4.

 

Incremental Revolving Credit Lender – a Revolving Credit Lender with a Revolving
Credit Commitment or an outstanding Revolving Credit Loan as a result of an
Incremental Revolving Credit Commitment.

 

Indebtedness – as applied to a Person means, without duplication (i)
obligations arising from the lending of money by any Person to any Loan Party or
any of its Subsidiaries; (ii) obligations, whether or not in any such case
arising from the lending by any Person of money to any Loan Party or any of its
Subsidiaries, (1) which are represented by notes payable or drafts accepted that
evidence extensions of credit, (2) which constitute obligations evidenced by
bonds, debentures, notes or similar instruments, (3) upon which interest charges
are customarily paid (other than accounts payable) or (4) that was issued or
assumed as full or partial payment for Property; (iii) all obligations of other
Persons which such Person has guaranteed; and (iv) Derivative Obligations.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred in the ordinary course of business or obligations of
such Person for earnouts, deferred purchase price consideration and similar
payment obligations (unless such earnouts, deferred purchase price consideration
or similar payment obligations are required to be recorded as liabilities on a
balance sheet of such Person in accordance with GAAP, in which case such
obligations shall constitute Indebtedness under this Agreement in all cases),
purchase price adjustments and profit sharing arrangements until such time as
the amount of any such payments are reasonably determined and not contested in
good faith. The amount of Indebtedness of any Person in which recourse is
limited to an identified asset shall be equal to the lesser of (A) the unpaid
amount of such obligation and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

 16 

 

 

Indemnified Person – as defined in Section 13.2.

 

Indemnified Taxes – as defined in subsection 3.11.1.

 

Ineligible Institution – a (a) natural person, (b) a Defaulting Lender, (c) any
pharmaceutical company or any other competitor of any Loan Party or any
Subsidiary of a Loan Party which has been identified by the Borrower
Representative to Agent in writing as being a competitor, (d) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $75,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, or (e) a Loan Party or a Subsidiary or other
Affiliate of a Loan Party.

 

Insolvency Law – collectively, the Bankruptcy Code, and any other insolvency,
debtor relief or debt adjustment or similar law (whether state, provincial,
territorial, federal or foreign).

 

Insolvency Proceeding – any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
Insolvency Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.

 

Intellectual Property – all past, present and future: trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; any license agreements (including any licenses as
to which a Loan Party is a licensee) related to any of the foregoing and income
therefrom; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; the right to sue for all past, present
and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.

 

 17 

 

 

Interest Expense – with respect to any period, cash interest expense paid for
such period, including without limitation the interest portion of Capitalized
Lease Obligations, plus the Letter of Credit fees owing for such period, all as
determined for the Loan Parties and their Subsidiaries on a Consolidated basis
and in accordance with GAAP, but excluding all other fees paid in connection
with this Agreement and the related Loan Documents, and Interest Expense shall
not include any upfront fees in connection with any issuance of Indebtedness,
any agent fees and any expenses in connection with any issuance or amendment of
Indebtedness (whether or not consummated).

 

Interest Payment Date – (a) as to any Base Rate Loan, the first day of each
fiscal quarter and (b) as to any LIBOR Loan, the last day of each Interest
Period for such LIBOR Loan, and in addition, where the applicable Interest
Period exceeds three months, the date every three months after the beginning of
such Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

 

Interest Period – relative to any LIBOR Loans: (a) initially, the period
beginning on (and including) the date on which such LIBOR Loan is made or
continued as, or converted into, a LIBOR Loan and ending on (but excluding) the
day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as Borrower Representative may select
in its notice pursuant to Section 4.1; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such LIBOR Loan and ending one, two, three or six months thereafter, as selected
by Borrower Representative in accordance with Section 4.1; provided, however,
that (i) all Interest Periods of the same duration which commence on the same
date shall end on the same date; (ii) Interest Periods commencing on the same
date for LIBOR Loans comprising part of the same advance under this Agreement
shall be of the same duration; (iii) Interest Periods for LIBOR Loans in
connection with which Borrowers have or may incur Derivative Obligations with
Administrative Agent shall be of the same duration as the relevant periods set
under the applicable underlying agreements; (iv) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day unless such day falls in the next
calendar month, in which case such Interest Period shall end on the first
preceding Business Day; and (v) no Interest Period may end later than the
termination of this Agreement.

 

Inventory Cap – means as of any date of calculation, as to all Inventory
included or proposed to be included in the Borrowing Base, that amount which is
the greater of (a) $3,000,000, and (b) 20% of the Borrowing Base (after giving
effect to the inclusion of such Inventory in the Borrowing Base).

 

Issuing Bank – Administrative Agent, Bank or any other Affiliate of
Administrative Agent or a Lender that issues a Letter of Credit hereunder.

 

JPM – JP Morgan Chase Bank, N.A.

 

 18 

 

 

LC Amount – at any time, the aggregate undrawn available amount of all Letters
of Credit then outstanding plus the amount of LC Obligations that have not been
reimbursed by Borrowers or funded with a Revolving Credit Loan.

 

LC Obligations – any Obligations that arise from any draw against any Letter of
Credit.

 

LC Sublimit – $3,000,000.

 

Lender(s) – as defined in the preamble to this Agreement and each other Person
who becomes a “Lender” hereunder, whether by assignment or otherwise, including
(unless the context otherwise requires) Swingline Lender.

 

Letter of Credit – any standby or documentary letter of credit issued by Issuing
Bank for the account of any Loan Party.

 

LIBOR – relative to any Interest Period for LIBOR Loans, the offered rate for
deposits of U.S. Dollars (provided such rate shall not be less than zero) in an
amount approximately equal to the amount of the requested LIBOR Loans for a term
coextensive with the designated Interest Period which the ICE Benchmark
Administration fixes as its LIBOR rate as of 11:00 a.m. London time on the day
which is two London Banking Days prior to the beginning of such Interest Period.

 

LIBOR Lending Rate – relative to any LIBOR Loan to be made, continued or
maintained as, or converted into, a LIBOR Loan for any Interest Period, a rate
per annum determined pursuant to the following formula:

 

LIBOR Lending Rate = LIBOR     (1.00 – LIBOR Reserve Percentage)

 

LIBOR Loans – the LIBOR Revolving Credit Loans.

 

LIBOR Option – the option granted pursuant to Section 4.1 to have the interest
on all or any portion of the principal amount of the Revolving Credit Loans
based on LIBOR.

 

LIBOR Reserve Percentage – relative to any day of any Interest Period for LIBOR
Loans, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other Governmental Authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities,” as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.

 

LIBOR Revolving Credit Loan – any Revolving Credit Loan for the periods when the
rate of interest applicable to such Revolving Credit Loan is calculated by
reference to the LIBOR Lending Rate.

 

 19 

 

 

Lien – any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include rights of
seller under conditional sales contracts or title retention agreements,
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of this Agreement, a Loan Party shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

 

Line Cap – at any time, the lesser of (i) the Revolving Credit Maximum Amount
and (ii) the Borrowing Base.

 

Loan Account – as defined in Section 4.6.

 

Loan Documents – this Agreement, the Other Agreements and the Security
Documents.

 

Loan Parties – means collectively, Borrowers and Guarantors and Loan Party means
any one of them.

 

Loan(s) – all loans and advances of any kind made by Administrative Agent, any
Lender, or any Affiliate of Administrative Agent or any Lender, pursuant to this
Agreement.

 

London Banking Day – any date on which commercial banks are open for business in
London, England.

 

Majority Lenders – as of any date, Lenders holding more than 50% of the
Revolving Credit Commitments determined on a combined basis and following the
termination of the Revolving Credit Commitments, Lenders holding more than 50%
of the outstanding Loans and LC Obligations; provided that (i) if there are two
or more Lenders which are not Affiliates, then at least two Lenders which are
not Affiliates shall be required to constitute Majority Lenders and (ii) the
Loans, Revolving Credit Commitments and LC Obligations held by any Defaulting
Lender shall be excluded for purposes of determining Majority Lenders.

 

Margin Stock – as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect – (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of the
Loan Parties and their Subsidiaries taken as a whole, (ii) a material adverse
effect on the rights and remedies of Administrative Agent or Lenders under the
Loan Documents, or (iii) the material impairment of the ability of any Loan
Party to perform its obligations under this Agreement or under any Loan
Document.

 

McKesson – means McKesson Corporation and its Affiliates.

 

Moody’s – Moody’s Investors Service, Inc., and its successors.

 

 20 

 

 

Mortgages – each mortgage, security deed or deed of trust executed by a Loan
Party in favor of Administrative Agent, for the benefit of itself and Lenders,
by which such Loan Party grants to Administrative Agent, as security for the
Obligations, a Lien upon the real Property of such Loan Party described therein,
if any.

 

Multiemployer Plan – has the meaning set forth in Section 4001(a)(3) of ERISA.

 

NOLV – the net orderly liquidation value of Eligible Inventory, expressed as a
percentage of book value for Eligible Inventory, to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Loan Parties’
Inventory performed by an appraiser and on terms satisfactory to Collateral
Agent in its reasonable discretion.

 

Notes – the Revolving Credit Notes.

 

Obligations – all Loans, LC Obligations, reimbursement and other obligations
with respect to Letters of Credit and all other advances, debts, liabilities,
obligations, covenants and duties, together with all interest, fees and other
charges thereon (including all interest, fees and other charges accruing after
the commencement of any Insolvency Proceeding), of any kind or nature, present
or future, owing, arising, due or payable from any Borrower or any other Loan
Party to Administrative Agent, any Lender, Issuing Bank, Bank or any of their
respective Affiliates, arising under this Agreement or any of the other Loan
Documents, whether direct or indirect (including those acquired by assignment),
absolute or contingent, primary or secondary, due or to become due, now existing
or hereafter arising and however acquired, including without limitation all
Product Obligations; provided, that Obligations of any Loan Party shall not
include any Excluded Swap Obligations solely of such Loan Party.

 

Organizational I.D. Number – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.

 

Other Agreements – any and all agreements, instruments and documents (other than
this Agreement and the Security Documents), heretofore, now or hereafter
executed by any Loan Party, any Subsidiary of a Loan Party or any other third
party and delivered to Administrative Agent, any Lender or any Affiliate of any
Agent or any Lender in respect of the transactions contemplated by this
Agreement, including, without limitation, all agreements, instruments and
documents relating to Product Obligations.

 

Overadvance – as defined in subsection 2.1.2.

 

Parent – as defined in the preamble to this Agreement.

 

Participant – as defined in subsection 13.5.2.

 

Participation Register – as defined in subsection 13.5.2.

 

 21 

 

 

Patent Security Agreement – any patent collateral assignment agreement pursuant
to which a Loan Party or a Guarantor grants to Administrative Agent, for the
benefit of Lenders, a Lien on such Loan Party’s or Guarantor’s interests in its
patents, as security for the Obligations.

 

Patriot Act – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Conditions – with respect to any applicable transaction, (i) no Default
or Event of Default shall exist before or immediately after giving effect to
such transaction, (ii) the average of the Availability amounts (calculated on a
pro forma basis to include the making of any Loans or the issuance of any
Letters of Credit in connection with such transaction) for each Business Day in
the thirty (30) day period prior to such transaction shall be greater than or
equal to the greater of (x) $7,500,000 and (y) 25% of the Line Cap, (iii)
Availability (calculated as set forth above) on the date of such proposed
transaction shall be greater than or equal to the greater of (x) $7,500,000 and
(y) 25% of the Line Cap, and (iv) the Loan Parties shall be in compliance with
the financial covenants (calculated on a pro forma basis after giving effect to
such transaction) set forth in subsection 9.3.1.

 

Permitted Acquisitions – each acquisition of all or a substantial part of the
assets, property or Equity Interests of any Person or any business unit or
division of any Person (the “Target”) by a Loan Party, subject to the
satisfaction of each of the following conditions:

 

(i)          Administrative Agent shall receive at least ten (10) Business Days’
prior written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

 

(ii)         at or prior to the closing thereof, Administrative Agent will be
granted a first priority perfected Lien in all assets and Equity Interests of
the Target on the same terms and conditions set forth in Section 6, and the
Collateral shall not be subject to any liens or encumbrances other than
Permitted Liens, and the Loan Parties and, if applicable, the Target shall have
executed such documents and taken such actions as may be reasonably required by
Administrative Agent in connection therewith;

 

(iii)        concurrently with delivery of the notice referred to in clause (i)
above, Administrative Agent shall have received a pro forma consolidated balance
sheet, income statement and cash flow statement of Parent and its Subsidiaries,
based on the most recent financial statements then available;

 

(iv)        on or prior to the closing date thereof, Administrative Agent shall
have received, in form and substance reasonably satisfactory to Administrative
Agent, copies of the acquisition agreement and related agreements and
instruments, and all opinions, certificates, lien search results and other
documents reasonably requested by Administrative Agent;

 

(v)         Administrative Agent shall have received a copy of the proposed
capital structure after giving effect to such Permitted Acquisition;

 

(vi)        the Payment Conditions shall have been satisfied;

 

 22 

 

 

(vii)       the board of directors or similar governing body of the Target shall
have approved the Permitted Acquisition; and

 

(viii)      concurrently with consummation of the Permitted Acquisition,
Borrower Representative shall have delivered to Administrative Agent a
certificate stating that the foregoing conditions have been satisfied.

 

Permitted Liens – any Lien permitted under subsection 9.2.4.

 

Permitted Equity Issuances – means the sale or issuance of equity by the Parent
to eligible participants in the Parent's incentive equity plan as in effect or
contemplated as of the date hereof or such other equity incentive plan as the
Parent may effect on terms and conditions reasonably satisfactory to the Agent.

 

Permitted Purchase Money Indebtedness – Purchase Money Indebtedness and
Capitalized Lease Obligations of any Loan Party incurred after the date hereof
which is secured by a Purchase Money Lien and the principal amount of which,
when aggregated with the principal amount of all other such Purchase Money
Indebtedness and Capitalized Lease Obligations of the Loan Parties and their
Subsidiaries at the time outstanding, does not exceed $1,750,000. For the
purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation. For purposes of this
definition, earnout payments to be made in connection with any acquisition of
assets permitted hereunder shall not be deemed to be Permitted Purchase Money
Indebtedness to the extent such payments are not evidenced by a promissory note
or secured by a Lien.

 

Person – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.

 

Pharmaceutical Laws means federal (including, without limitation, the FFDCA),
state and local laws, rules or regulations, codes, orders, decrees, judgments or
injunctions issued, promulgated, approved or entered, relating to dispensing,
storing or distributing prescription medicines or products, including laws,
rules or regulations relating to the qualifications of Persons employed to do
the same.

 

Plan – an employee benefit plan now or hereafter maintained for employees of any
Loan Party or any of their Subsidiaries that is covered by Title IV of ERISA.

 

Pledge Agreements – each pledge agreement executed by the Loan Parties or any
one of them, as applicable, granting in favor of Administrative Agent, for the
benefit of itself and Lenders, a Lien on the Equity Interests of the
Subsidiaries of such Loan Party or Loan Parties.

 

Pro Rata Percentage –with respect to each Revolving Credit Lender, the
percentage equal to its Revolving Credit Commitment divided by the aggregate of
all Revolving Credit Commitments.

 

 23 

 

 

Product Obligations – every obligation of any Borrower or any other Loan Party
under and in respect of any one or more of the following types of services or
facilities extended to such Borrower or any other Loan Party by Bank,
Administrative Agent, any Lender or any of their respective Affiliates:
(i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of such Borrower or
any other Loan Party pursuant to agreement or overdraft, (iii) treasury
management, including controlled disbursement services, (iv) Derivative
Obligations and (v) supply chain financing and supply chain finance services
(including, without limitation, trade payable services and supplier accounts
receivable purchases).

 

Projections – Parent’s forecasted Consolidated (i) balance sheets, (ii) profit
and loss statements, (iii) cash flow statements, (iv) capitalization statements
and (v) Availability, all prepared on a consistent basis with the historical
financial statements of Parent and its Subsidiaries, together with appropriate
supporting details and a statement of underlying assumptions.

 

Property – any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Purchase Money Indebtedness – includes (i) Indebtedness (other than the
Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within ten (10) days prior to or after the acquisition of any fixed
assets for the purpose of financing all or any part of the purchase price
thereof, and (iii) any renewals, extensions or refinancings thereof, but not any
increases in the principal amounts thereof outstanding at the time.

 

Purchase Money Lien – a Lien upon fixed assets which secures Purchase Money
Indebtedness or a Capitalized Lease Obligation, but only if such Lien shall at
all times be confined solely to the fixed assets the purchase price of which was
financed through the incurrence of the Purchase Money Indebtedness or
Capitalized Lease Obligation secured by such Lien.

 

Qualified ECP Guarantor – in respect of any Swap Obligations, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Quarterly Average Availability – for any fiscal quarter, the average of the
Availability amounts for each Business Day during such fiscal quarter.

 

Quarterly Average Availability Percentage – for any fiscal quarter, Quarterly
Average Availability for such fiscal quarter divided by the Revolving Credit
Maximum Amount as at the end of such fiscal quarter.

 

Register – as defined in subsection 13.5.5.

 

 24 

 

 

Related Parties – with respect to any specified Person, such Person’s Affiliates
and the respective directors, trustees, officers, employees, agents and
consultants of such Person and such Person’s Affiliates.

 

Reportable Event – any of the events set forth in Section 4043(c) of ERISA.

 

Reserves – reserves in such amounts, and with respect to such matters, as
Collateral Agent shall deem necessary or appropriate in its reasonable credit
judgment exercised in good faith, against the Borrowing Base or Availability,
including without limitation with respect to (i) price adjustments, damages,
unearned discounts, unearned chargebacks, unearned rebates, returned products or
other matters for which credit memoranda are issued in the ordinary course of
any Loan Party’s business; (ii) potential dilution related to Accounts;
(iii) shrinkage, spoilage and obsolescence of any Loan Party’s Inventory; (iv) 
other sums chargeable against Borrowers’ Loan Account as Revolving Credit Loans
under any section of this Agreement; (v) amounts owing by any Loan Party to any
Person to the extent secured by a Lien on, or trust over, any Property of any
Loan Party; (vi) amounts owing by any Loan Party in connection with Product
Obligations, including, without limitation, the Derivative Obligations Reserve;
(vii) rent for locations at which Inventory or Equipment is stored and as to
which Administrative Agent has not received a satisfactory landlord’s agreement
or bailee letter, as applicable, and (viii) such other specific events,
conditions or contingencies as to which Collateral Agent, in its reasonable
credit judgment exercised in good faith, determines reserves should be
established from time to time hereunder; provided, that, notwithstanding the
foregoing, Collateral Agent shall not establish any Reserves in respect of any
matters relating to any items of Collateral that have been taken into account in
determining Eligible Accounts, Eligible Inventory, Eligible Unappraised Finished
Goods Inventory, or Eligible Acquisition Inventory, as applicable.

 

Restrictive Agreement – an agreement (other than a Loan Document) that
conditions or restricts the right of any Loan Party or any Subsidiary of any
Loan Party to incur or repay Indebtedness, to grant Liens on any assets, to
declare or make Distributions, to modify, extend or renew any agreement
evidencing Indebtedness, or to repay any intercompany Indebtedness.

 

Revolving Credit Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Credit Commitment pursuant to subsection 2.1.1 or 2.4.1, as
set forth next to such Lender’s name on Schedule 1 hereto, in any Incremental
Assumption Agreement or any Assignment and Acceptance Agreement executed by such
Lender. “Revolving Credit Commitments” shall mean the aggregate amount of such
commitments of all Lenders.

 

Revolving Credit Lender – a Lender with a Revolving Credit Commitment.

 

Revolving Credit Loan – a Loan made by any Revolving Credit Lender pursuant to
Section 2.1, including (unless the context otherwise requires) Overadvances and
Swingline Loans.

 

Revolving Credit Maturity Date – May 12, 2019.

 

Revolving Credit Termination Date – the earlier to occur of (i) the Revolving
Credit Maturity Date, (ii) the date upon which the Borrower Representative
terminates this Agreement in accordance with the provisions of this Agreement,
and (iii) the date upon which the Revolving Credit Commitments are terminated in
accordance with the provisions of Section 11.2 hereof.

 

 25 

 

 

Revolving Credit Maximum Amount – $30,000,000, as such amount may be increased
or reduced from time to time pursuant to the terms hereof.

 

Revolving Credit Notes – any promissory notes executed by Borrowers in favor of
each Revolving Credit Lender that requests a Revolving Credit Note to evidence
its Revolving Credit Loans, which shall be in the form of Exhibit 2.1 to this
Agreement, together with any replacement or successor notes therefor.

 

S&P – Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

Security Documents – the Guaranty Agreements, the Pledge Agreements, the
Mortgages, the Copyright Security Agreement, the Patent Security Agreement, the
Trademark Security Agreement and all other instruments and agreements now or at
any time hereafter securing the whole or any part of the Obligations.

 

Solvent – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.

 

Subject Account Debtor – means any of McKesson, AmerisourceBergen, and
CardinalHealth, so long, as to each such Person, such Person’s long-term credit
rating remains investment grade as determined by the Administrative Agent.

 

Subordinated Debt – Indebtedness of any Loan Party or any Subsidiary of any Loan
Party that is subordinated to the Obligations in a manner satisfactory to
Administrative Agent, and contains terms, including without limitation, payment
terms, satisfactory to Administrative Agent.

 

Subsidiary – any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.

 

Swap Obligation – with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

Swingline Lender – Citizens in its capacity as the lender of Swingline Loans.

 

Swingline Loan Sublimit – $3,000,000.

 

Swingline Loans – as defined in subsection 2.1.3.

 

Term – as defined in Section 5.1.

 

 26 

 

 

Total Credit Facility – $30,000,000, as increased or reduced from time to time
pursuant to the terms hereof.

 

Trademark Security Agreement – any trademark collateral assignment pursuant to
which any Loan Party grants to Administrative Agent, for the benefit of Lenders,
a Lien on such Loan Party’s interest in its trademarks as security for the
Obligations.

 

Type of Organization – with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.

 

UCC – the Uniform Commercial Code as in effect in the State of New York on the
date hereof, as it may be amended or otherwise modified.

 

Unused Line Fee – as defined in Section 3.5.

 

Unused Line Fee Margin – 0.25% per annum.

 

U.S. Lender – any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate – as defined in subsection 3.11.3.

 

Value – means the book value of Eligible Inventory (as reflected in the Loan
Parties’ books and records prepared and maintained in accordance with the
provisions of this Agreement) valued at the lower of a first-in, first-out basis
cost or market value in accordance with GAAP.

 

Voting Stock – Equity Interests of any class or classes of a corporation,
limited partnership or limited liability company or any other entity the holders
of which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of directors (or Persons performing similar functions).

 

1.2           Other Terms. All other terms contained in this Agreement shall
have, when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein. Accounting terms not otherwise
specifically defined herein shall be construed in accordance with GAAP
consistently applied.

 

1.3           Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. The section titles, table of contents and
list of exhibits and schedules appear as a matter of convenience only and shall
not affect the interpretation of this Agreement. All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations. All references to any of the Loan Documents shall
include any and all modifications thereto and any and all extensions or renewals
thereof.

 

 27 

 

 

1.4           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio, requirement or covenant in this
Agreement or any related definition, and either the Loan Parties or Majority
Lenders shall so request, Administrative Agent, the Lenders and the Loan Parties
shall negotiate in good faith to amend such ratio, requirement, covenant or
definition to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Majority Lenders); provided that, until so
amended, (i) such ratio, requirement, covenant or definition shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Loan Parties shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement setting forth a
reconciliation between calculations of such ratio, requirement, covenant or
definition made before and after giving effect to such change in GAAP.

 

SECTION 2. CREDIT FACILITY

 

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to $30,000,000, as such amount may
be increased in accordance with the terms hereof, available upon Borrowers’
request therefor, as follows:

 

2.1           Revolving Credit Loans.

 

2.1.1        Revolving Credit Commitments. Each Revolving Credit Lender agrees,
severally and not jointly, to make Revolving Credit Loans to Borrowers from time
to time during the period from the date hereof to but not including the
Revolving Credit Maturity Date, as requested by Borrower Representative, on its
own behalf and on behalf of all other Borrowers in the manner set forth in
subsection 4.1.1 hereof, up to a maximum principal amount at any time
outstanding equal to the lesser of (i) such Revolving Credit Lender’s Revolving
Credit Commitment and (ii) the product of such Revolving Credit Lender’s Pro
Rata Percentage and the amount of the Line Cap at such time, minus, in each
case, the product of such Revolving Credit Lender’s Pro Rata Percentage and an
amount equal to the sum of the LC Amount and the amount of Swingline Loans
outstanding. Within the foregoing limits, Borrowers may borrow, repay and
reborrow Revolving Credit Loans. The Revolving Credit Loans shall be secured by
all of the Collateral.

 

2.1.2        Overadvances. Insofar as (i) Borrower Representative, on its own
behalf and on behalf of all other Borrowers, may request and Administrative
Agent (as provided below) may be willing in its sole and absolute discretion to
make Revolving Credit Loans to Borrowers or (ii) Administrative Agent, in its
sole discretion, makes Revolving Credit Loans on behalf of Lenders, if
Administrative Agent, in its reasonable credit judgment, deems that such
Revolving Credit Loans are necessary or desirable (a) to protect all or any
portion of the Collateral, (b) to enhance the likelihood, or maximize the amount
of, repayment of the Loans and the other Obligations, or (c) to pay any other
amount chargeable to Borrowers pursuant to this Agreement, including without
limitation costs, fees and expenses as described in Sections 3.7 and 3.8, in
each case, at a time when the unpaid balance of Revolving Credit Loans plus the
LC Amount exceeds, or would exceed with the making of any such Revolving Credit
Loan, the Borrowing Base (such Loan or Loans being herein referred to
individually as an “Overadvance” and collectively, as “Overadvances”),
Administrative Agent shall enter such Overadvances as debits in the Loan
Account; provided, that the aggregate amount of Overadvances outstanding at any
time shall not exceed 10% of the Borrowing Base. All Overadvances shall be
repaid promptly following demand, shall be secured by the Collateral and shall
bear interest as provided in this Agreement for Revolving Credit Loans
generally. Any Overadvance made pursuant to the terms hereof shall be made by
all Revolving Credit Lenders ratably in accordance with their respective Pro
Rata Percentages. The foregoing notwithstanding, (i) unless otherwise consented
to by Majority Lenders, Overadvances shall not be outstanding for more than ten
(10) consecutive days, and (ii) unless otherwise consented to by all Lenders, no
Overadvances shall be permitted to the extent that such Overadvances would cause
the Aggregate Revolving Extensions to exceed the Revolving Credit Maximum
Amount.

 

 28 

 

 

2.1.3        Swingline Loans.

 

(i)          In order to reduce the frequency of transfers of funds from
Revolving Credit Lenders to Administrative Agent for making Revolving Credit
Loans, Swingline Lender shall be permitted (but not required) to make Revolving
Credit Loans to Borrowers upon request by Borrowers (such Revolving Credit Loans
to be designated as “Swingline Loans”) provided that the aggregate amount of
Swingline Loans outstanding at any time will not (a) exceed the Swingline Loan
Sublimit or (b) when added to the principal amount of all other Revolving Credit
Loans then outstanding plus the LC Amount, exceed the Line Cap. Within the
foregoing limits, Borrowers may borrow, repay and reborrow Swingline Loans. All
Swingline Loans shall be treated as Revolving Credit Loans for purposes of this
Agreement, except that all Swingline Loans shall be Base Rate Revolving Credit
Loans and, except as provided in paragraph (ii) of this subsection 2.1.3, all
principal and interest paid with respect to Swingline Loans shall be for the
sole account of Swingline Lender.

 

(ii)         Swingline Lender may, in its sole discretion (but not less
frequently than weekly), provide written notice to Administrative Agent that it
shall require the Revolving Credit Lenders to make Revolving Credit Loans to
repay all or a portion of the Swingline Loans outstanding or, if Revolving
Credit Lenders are prohibited from making Revolving Credit Loans at such time,
to acquire participations in all or a portion of the Swingline Loans
outstanding; provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under subsection 11.1.7. Administrative Agent will, promptly upon receipt of
such notice, give notice to each Revolving Credit Lender, specifying in such
notice such Revolving Credit Lender’s Pro Rata Percentage of such Swingline
Loan. In furtherance of the foregoing, each Revolving Credit Lender hereby
irrevocably, absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to Administrative Agent, for the account of Swingline
Lender, such Revolving Credit Lender’s Pro Rata Percentage of such Swingline
Loan. Each Revolving Credit Lender acknowledges and agrees that its obligation
to make Revolving Credit Loans to repay Swingline Loans and/or to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in subsection 4.1.3 with respect
to Loans made by such Lender, and Administrative Agent shall promptly pay to
Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. Administrative Agent shall notify Borrowers of any Revolving Credit
Loans made or participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments by Borrowers in respect of such Swingline Loan
shall be made to Administrative Agent and not to Swingline Lender. Any amounts
received by Swingline Lender from Borrowers (or other Person on behalf of
Borrowers) in respect of a Swingline Loan after receipt by Swingline Lender of
the proceeds of Revolving Credit Loans to repay such Swingline Loan or a sale of
participations therein shall be promptly remitted to Administrative Agent and
any such amounts received by Administrative Agent shall be promptly remitted by
Administrative Agent to the Revolving Credit Lenders that shall have made their
payments pursuant to this paragraph and to Swingline Lender, as their interests
may appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve Borrowers (or any other Person liable for any
obligations of Borrowers) of any default in the payment thereof.

 

 29 

 

 

2.2           Letters of Credit. If requested by Borrower Representative, on its
own behalf or on behalf of any other Borrower, in accordance with the procedures
set forth in subsection 4.1.5, Administrative Agent agrees to cause Issuing Bank
to issue Letters of Credit for the account of Borrowers; provided that the LC
Amount shall not exceed the LC Sublimit at any time. No Letter of Credit may
have an expiration date after the Revolving Credit Maturity Date or that is more
than one year after the date of issuance; provided that a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one-year periods so long as the Issuing Bank has the right to terminate such
Letter of Credit on each such annual expiration date and no renewal term may
extend the term of any Letter of Credit to a date that is later than the
Revolving Credit Maturity Date. Notwithstanding anything to the contrary
contained herein, Borrowers, Administrative Agent and Lenders hereby agree that
all LC Obligations and all obligations of Borrowers relating thereto shall be
satisfied by the prompt issuance of one or more Revolving Credit Loans that are
Base Rate Revolving Credit Loans, which Borrowers hereby acknowledge are
requested and Revolving Credit Lenders hereby agree to fund. In the event that
Revolving Credit Loans are not, for any reason, promptly made to satisfy all
then existing LC Obligations, each Revolving Credit Lender hereby agrees to pay
to Administrative Agent, promptly following demand, for the benefit of Issuing
Bank, an amount equal to such LC Obligations multiplied by such Revolving Credit
Lender’s Pro Rata Percentage, and until so paid, such amount shall be secured by
the Collateral and shall bear interest and be payable at the same rate and in
the same manner as Base Rate Revolving Credit Loans. Immediately upon the
issuance of a Letter of Credit under this Agreement, each Revolving Credit
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from Issuing Bank, without recourse or warranty, an undivided interest
and participation therein equal to such LC Obligations multiplied by such
Revolving Credit Lender’s Pro Rata Percentage. In connection with its
administration of and enforcement of rights or remedies under any Letters of
Credit, Administrative Agent and its Related Parties shall be entitled to act,
and shall be fully protected in acting, upon any certification, notice or other
communication in whatever form believed by any of them, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.

 

2.3           Reserved.

 

 30 

 

 

2.4          Incremental Loans and Commitments

 

2.4.1           Borrower Representative may by written notice to Administrative
Agent from time to time after the Closing Date, request Incremental Revolving
Credit Commitments in an aggregate amount not to exceed $10,000,000 from one or
more Incremental Revolving Credit Lenders (which may include any existing
Lender) willing to provide such Incremental Revolving Credit Commitments in
their own discretion; provided that each Incremental Revolving Credit Lender
shall be subject to the approval of Administrative Agent. Such notice shall set
forth (i) the amount of the Incremental Revolving Credit Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000 or such lesser amount equal to the remaining available
amount of Incremental Revolving Credit Commitments), and (ii) the date on which
such Incremental Revolving Credit Commitments are requested to become effective
(which shall not be less than ten (10) Business Days nor more than thirty (30)
days after the date of such notice). Promptly following delivery of such notice
to Administrative Agent, Administrative Agent shall notify the applicable
existing Revolving Credit Lenders and each such Revolving Credit Lender shall
have the option (but shall not be required) to provide a portion of the
requested Incremental Revolving Credit Commitment equal to the product of its
applicable Pro Rata Percentage and the applicable requested Incremental
Revolving Credit Commitment. To the extent that any such Lender elects not to
provide its ratable portion of the requested Incremental Revolving Credit
Commitment, Administrative Agent may request other existing Lenders or other
financial institutions to provide such portion of the requested Incremental
Revolving Credit Commitment, and Borrowers shall pay to Administrative Agent for
its own account such arrangement fees as agreed to by Administrative Agent and
Borrowers.

 

2.4.2           Borrowers and each Incremental Revolving Credit Lender shall
execute and deliver to Administrative Agent an Incremental Assumption Agreement
and such other documentation as Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender, and Borrowers shall have paid to such Incremental
Revolving Credit Lender such fees as shall have been agreed to by and among the
Borrowers, such Incremental Revolving Credit Lender and the Administrative
Agent. Each of the parties hereto hereby agrees that, upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Incremental Revolving Credit Commitments evidenced thereby as provided
for in Section 13.3; provided, that, (i) the Incremental Revolving Credit
Commitments shall be implemented as an increase to the Revolving Credit
Commitments and the terms of the Incremental Revolving Credit Commitments shall
be identical to the then-existing Revolving Credit Commitments and (ii) all
minimum Availability requirements or thresholds set forth herein as a specific
dollar amount shall be increased by the same percentage as the Revolving Credit
Commitments are being increased by the Incremental Revolving Credit Commitments.

 

 31 

 

 

2.4.3           Notwithstanding the foregoing, no Incremental Revolving Credit
Commitment shall become effective under this Section 2.4 unless (i) on the date
of such effectiveness, the conditions set forth in subsections 10.2.1 and 10.2.2
shall be satisfied and Administrative Agent shall have received a certificate to
that effect dated such date and executed by a responsible officer of Borrower
Representative and (ii) Administrative Agent shall have received customary legal
opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by Administrative Agent or Majority Lenders, consistent
with those delivered on the Closing Date under Section 10.1 and such additional
customary documents and filings (including amendments to the Mortgages and other
Security Documents and title endorsement bringdowns) as Administrative Agent may
reasonably require to assure that the Loans in respect of Incremental Revolving
Credit Commitments are secured by the Collateral.

 

2.4.4           Each of the parties hereto hereby agrees that Administrative
Agent may take any and all action as may be reasonably necessary to ensure that,
after giving effect to any increase in the Revolving Credit Commitments pursuant
to this Section 2.4, the outstanding Revolving Credit Loans (if any) are held by
the Revolving Credit Lenders in accordance with their new Pro Rata Percentages.
This may be accomplished at the discretion of Administrative Agent, following
consultation with Borrower Representative, (i) by requiring the outstanding
Revolving Credit Loans to be prepaid with the proceeds of a new Revolving Credit
Loan, (ii) by causing non-increasing Revolving Credit Lenders to assign portions
of their outstanding Revolving Credit Loans to new or increasing Revolving
Credit Lenders or (iii) by a combination of the foregoing.

 

SECTION 3. INTEREST, FEES AND CHARGES

 

3.1         Interest.

 

3.1.1           Rates of Interest. Interest shall accrue on the principal amount
of the Base Rate Loans outstanding at the end of each day at a fluctuating rate
per annum equal to the Applicable Margin then in effect plus the Base Rate. Such
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs. If Borrower Representative, on its
own behalf and on behalf of all other Borrowers, exercises the LIBOR Option as
provided in Section 4.1, interest shall accrue on the principal amount of the
LIBOR Loans outstanding at the end of each day at a rate per annum equal to the
Applicable Margin then in effect plus the LIBOR Lending Rate applicable to each
LIBOR Loan for the corresponding Interest Period.

 

3.1.2           Default Rate of Interest. At the option of Administrative Agent,
upon and after the occurrence of an Event of Default, and during the
continuation thereof, all Obligations shall bear interest at a rate per annum
equal to 2.0% plus the rate otherwise applicable thereto (the “Default Rate”).

 

3.1.3           Maximum Interest. In no event whatsoever shall the aggregate of
all amounts deemed interest hereunder and charged or collected pursuant to the
terms of this Agreement exceed the highest rate permissible under any law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto (the “Maximum Rate”). If any provisions of this Agreement are
in contravention of any such law, such provisions shall be deemed amended to
conform thereto. If at any time, the amount of interest paid hereunder is
limited by the Maximum Rate, and the amount at which interest accrues hereunder
is subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.

 

 32 

 

 

3.2           Computation of Interest and Fees. Interest with respect to LIBOR
Loans, Letter of Credit fees and Unused Line Fees hereunder shall be calculated
daily and shall be computed on the actual number of days elapsed over a year of
360 days. Interest with respect to Base Rate Loans hereunder shall be calculated
daily and shall be computed on the actual number of days elapsed over a year of
365 days or 366 days, as applicable. For the purpose of computing interest
hereunder, all items of payment received by Administrative Agent shall be deemed
applied by Administrative Agent on account of the Obligations (subject to final
payment of such items) on the next Business Day (unless a Cash Dominion Trigger
Event has occurred and is continuing, in which case, on the second (2nd)
Business Day) after receipt by Administrative Agent of such items in
Administrative Agent’s account located in Boston, Massachusetts.

 

3.3           Fee Letter. Borrowers shall pay to Administrative Agent certain
fees and other amounts in accordance with the terms of the fee letter between
Borrowers and Administrative Agent (the “Fee Letter”).

 

3.4           Letter of Credit Fees. Borrowers shall pay to Administrative Agent
(i) for the ratable benefit of Revolving Credit Lenders, a per annum fee equal
to the Applicable Margin then in effect for LIBOR Revolving Credit Loans
multiplied by the aggregate undrawn available amount of such Letters of Credit
outstanding from time to time during the term of this Agreement, (ii) for the
benefit of Issuing Bank, all normal and customary charges associated with the
issuance, processing and administration thereof, which fees and charges shall be
deemed fully earned upon issuance of each such Letter of Credit or as advised by
Administrative Agent or Issuing Bank, and (iii) for the benefit of Issuing Bank,
a per annum fronting fee equal to 0.125% of the aggregate face amount of such
Letters of Credit outstanding from time to time during the term of this
Agreement. Such fees and charges shall be payable quarterly in arrears on the
first Business Day of each fiscal quarter or as advised by Administrative Agent
or Issuing Bank and shall not be subject to rebate or proration upon the
termination of this Agreement for any reason.

 

3.5           Unused Line Fee. Borrowers shall pay to Administrative Agent, for
the ratable benefit of Revolving Credit Lenders, a fee (the “Unused Line Fee”)
equal to the Unused Line Fee Margin per annum multiplied by the average daily
amount by which the Revolving Credit Maximum Amount exceeds the Aggregate
Revolving Extensions; provided that, if there is more than one (1) Lender, any
outstanding Swingline Loans shall not be included as part of the outstanding
balance of the Revolving Credit Loans for purposes of calculating the Unused
Line Fee. The Unused Line Fee shall be payable quarterly in arrears on the first
Business Day of each fiscal quarter hereafter and on the Revolving Credit
Termination Date.

 

 33 

 

 

3.6           Reimbursement of Expenses. If, at any time or times regardless of
whether or not an Event of Default then exists, (i) Administrative Agent incurs
reasonable out-of-pocket legal or accounting expenses or any other reasonable
out-of-pocket costs or out-of-pocket expenses in connection with (a) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith),
provided that due diligence expenses in connection with consummation of this
Agreement shall not exceed $50,000 or (b) the administration of this Agreement
or any of the other Loan Documents and the transactions contemplated hereby and
thereby, or (ii) Administrative Agent or any Lender incurs reasonable
out-of-pocket legal or accounting expenses or any other reasonable out-of-pocket
costs or out-of-pocket expenses in connection with (a) any litigation, contest,
dispute, suit, proceeding or action (whether instituted by Administrative Agent,
any Lender, any Borrower or any other Person) relating to the Collateral, this
Agreement or any of the other Loan Documents or any Borrower’s, any of its
Subsidiaries’ or any Guarantor’s affairs, (b) any attempt to enforce any rights
of Administrative Agent or any Lender against any Borrower or any other Person
which may be obligated to Administrative Agent or any Lender by virtue of this
Agreement or any of the other Loan Documents or (c) any attempt to inspect,
verify, protect, preserve, restore, collect, sell, liquidate or otherwise
dispose of or realize upon the Collateral, including, without limitation, any
excise, property, sales, and use taxes imposed by any state, federal, or local
authority on any of the Collateral or in respect of the sale thereof; then all
such legal and accounting expenses, other costs and out-of-pocket expenses of
Administrative Agent or any Lender, as applicable, shall be charged to
Borrowers; provided, that, in the case of each of clauses (i) and (ii), any such
legal expenses shall be limited to one counsel for Administrative Agent and one
local counsel in each appropriate jurisdiction, if necessary, and, in the case
of clause (ii), one additional counsel for all Lenders other than Administrative
Agent. All amounts chargeable to Borrowers under this Section 3.7 shall be
Obligations secured by all of the Collateral, shall be payable promptly
following demand to Administrative Agent or such Lender, as the case may be, and
shall bear interest from the date such demand is made until paid in full at the
rate applicable to Base Rate Revolving Credit Loans from time to time. Borrowers
shall also reimburse Administrative Agent for expenses incurred by any Agent to
the extent and in the manner provided in Sections 3.8 and 3.9 hereof.

 

3.7           Bank Charges. Borrowers shall pay to Administrative Agent,
promptly following demand, any and all reasonable fees, costs or expenses which
Administrative Agent or any Lender pays to a bank or other similar institution
arising out of or in connection with (i) the forwarding to any Borrower or any
other Person on behalf of any Borrower, by Administrative Agent or any Lender,
of proceeds of Loans made to Borrowers pursuant to this Agreement and (ii) the
depositing for collection by Administrative Agent or any Lender of any check or
item of payment received or delivered to Administrative Agent or any Lender on
account of the Obligations.

 

3.8           Field Exams; Appraisals. Collateral Agent may, at Borrowers’
expense, conduct one (1) field exam per year of the books, records and
Properties of Borrowers and their Subsidiaries and such other matters as
Collateral Agent shall deem appropriate in its reasonable credit judgment, which
field exam may be conducted by employees of Collateral Agent or by third parties
hired by Collateral Agent. In addition, Collateral Agent may conduct (i) one (1)
additional field exam per year, at Borrowers’ expense, if a Cash Dominion
Trigger Event has occurred and is continuing, and (ii) such additional field
exams, at Borrowers’ expense, as Collateral Agent shall require if an Event of
Default has occurred and is continuing. If (i) Borrowers request that Inventory
consisting of raw materials be included in the Borrowing Base as Eligible
Inventory, or (ii) if the Borrowers request that Inventory consisting of
finished goods, the Value of which would exceed the Inventory Cap, be included
in the Borrowing Base, Collateral Agent may, at Borrowers’ expense, obtain one
(1) appraisal per year from appraisers (who may be personnel of Collateral
Agent), stating the then current Value or NOLV of all or any portion of the real
or personal Property of any Borrower or any of its Subsidiaries, including
without limitation the Inventory of any Borrower and its Subsidiaries. In
addition, Collateral Agent may obtain (i) one (1) additional appraisal per year,
at Borrowers’ expense, if a Cash Dominion Trigger Event has occurred and is
continuing, and (ii) such additional appraisals, at Borrowers’ expense, as
Collateral Agent shall require if an Event of Default has occurred and is
continuing. Administrative Agent may, in its discretion upon prior notice to
Borrowers, provide for the payment of such amounts by making appropriate
Revolving Credit Loans to Borrowers and charging Borrowers’ Loan Account
therefor. All field exams and audits provided for in this Section 3.8 shall be
effected during normal business hours and on reasonable advance notice to the
Borrowers and will be conducted so as not to interfere in any material respect
with the operation of the Loan Parties' business.

 

 34 

 

 

3.9          Payment of Charges. All amounts chargeable to Borrowers under this
Agreement shall be Obligations secured by all of the Collateral, shall be,
unless specifically otherwise provided, payable promptly following demand and
shall bear interest from the date demand was made or such amount is due, as
applicable, until paid in full at the rate applicable to Base Rate Revolving
Credit Loans from time to time.

 

3.10        Taxes.

 

3.10.1    No Deductions. Any and all payments or reimbursements made hereunder
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, other than Excluded Taxes (collectively, “Indemnified Taxes”).
If Applicable Law requires a deduction for any such Indemnified Taxes from or in
respect of any sum payable hereunder to Administrative Agent, Issuing Bank or
any Lender, then the sum payable hereunder shall be increased as may be
necessary so that, after all required deductions are made, Administrative Agent,
Issuing Bank or such Lender receives an amount equal to the sum it would have
received had no such deductions been made.

 

3.10.2    Indemnification for Taxes. The Loan Parties shall jointly and
severally indemnify Administrative Agent, Issuing Bank and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes payable or paid by Administrative Agent, Issuing Bank or such Lender or
required to be withheld or deducted from a payment to Administrative Agent,
Issuing Bank or such Lender and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability prepared in good
faith and delivered to the Loan Parties by Issuing Bank or a Lender (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of Issuing Bank or a Lender, shall be conclusive absent manifest error.
Notwithstanding any contrary provision in this Agreement, the obligation of the
Loan Parties under this Section 3.11 shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

 35 

 

 

3.10.3    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to any payments made hereunder or
under any other Loan Document shall deliver to Borrowers and Administrative
Agent, at the time or times reasonably requested by the Loan Parties or
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Loan Parties or Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Loan
Parties or Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Loan Parties or
Administrative Agent as will the Loan Parties Borrowers or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing:

 

(i)          each U.S. Lender shall deliver to the Loan Parties and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Loan Parties or Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

 

(ii)         each Foreign Lender shall deliver to the Loan Parties and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Loan Parties or Administrative Agent), whichever of the following
is applicable:

 

(a)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, executed originals of IRS Form
W-8BEN (or any successor forms) establishing an exemption from, or reduction of,
U.S. federal withholding, and such other documentation as required by the Code;

 

(b)          executed originals of IRS Form W-8ECI (or any successor forms);

 

(c)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) certificates substantially in the form of Exhibit 3.11 (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or any
successor form); or

 

(d)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or any successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents (or successor forms) from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership (and not a participating lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption, a
U.S. Tax Compliance Certificate may be provided by such Foreign Lender on behalf
of each such direct and indirect partner;

 

 36 

 

 

(iii)        any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Loan Parties and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Loan Parties or Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Loan Parties or Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Loan Parties and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Loan Parties or Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Loan Parties or
Administrative Agent as may be necessary for the Loan Parties and Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and/or to
determine the amount, if any, to deduct and withhold from such payment.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Loan Parties and Administrative Agent in
writing of its inability to do so. Notwithstanding any other provisions of this
subsection 3.11.3, a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

 

SECTION 4. LOAN ADMINISTRATION

 

4.1        Procedures for Borrowing and LIBOR Option. Borrowings under the
credit facility established pursuant to Section 2 hereof shall be as follows:

 

4.1.1      Loan Requests. Requests for a Revolving Credit Loan shall be made, or
shall be deemed to be made, in the following manner: 

 

(i)          Borrower Representative, on its own behalf and on behalf of all
other Borrowers, may give Administrative Agent notice of its intention to
borrow, in which notice Borrower Representative shall specify the amount of the
proposed borrowing of a Revolving Credit Loan (which shall be no less than
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case of
Base Rate Revolving Credit Loans which are not Swingline Loans (with respect to
which there shall be no minimum borrowing amount)) and the proposed borrowing
date, which shall be a Business Day, no later than 11:00 a.m. (New York time) on
the proposed borrowing date (or in accordance with subsection 4.1.7 or 4.1.8, as
applicable, in the case of a request for a LIBOR Loan). 

 

 37 

 

 

(ii)         On the date on which any amount required to be paid under this
Agreement, whether as interest, repayment of Swingline Loans pursuant to
subsection 2.1.3, repayment of LC Obligations pursuant to Section 2.2, or for
any other Obligation, becomes due and payable, Borrower Representative, on its
own behalf and on behalf of all other Borrowers, shall be deemed irrevocably to
have made a request for a Revolving Credit Loan on such due date in the amount
required to pay such interest or other Obligation.

 

4.1.2      Disbursement.  The proceeds of each Revolving Credit Loan requested
pursuant to subsection 4.1.1(i) shall be disbursed by Administrative Agent in
lawful money of the United States of America in immediately available funds, in
the case of the initial requested borrowing, in accordance with the terms of the
written disbursement letter from Borrower Representative, on its own behalf and
on behalf of all other Borrowers, and in the case of each subsequent requested
borrowing, by wire transfer to such bank account as may be agreed upon by
Borrowers and Administrative Agent from time to time or elsewhere if pursuant to
a written direction from Borrower Representative. The proceeds of each Revolving
Credit Loan that is deemed requested pursuant to subsection 4.1.1(ii) shall be
disbursed by Administrative Agent in lawful money of the United States of
America in immediately available funds by way of direct payment of the relevant
interest or other Obligation. If at any time any Loan is funded by
Administrative Agent or Lenders in excess of the amount requested or deemed
requested by Borrowers, Borrowers agree to repay the excess to Administrative
Agent immediately following the earlier to occur of (a) any Borrower’s discovery
of the error and (b) notice thereof to Borrowers from Administrative Agent or
any Lender.

 

4.1.3      Payment by Lenders. Administrative Agent shall give to each Lender
prompt written notice by facsimile, e-mail or otherwise of the receipt by
Administrative Agent from Borrower Representative of any request for a Revolving
Credit Loan. Each such notice shall specify the requested date and amount of
such Revolving Credit Loan, whether such Revolving Credit Loan shall be subject
to the LIBOR Option, and the amount of each Lender’s advance thereunder (in
accordance with its applicable Pro Rata Percentage). Each Lender shall, not
later than 12:00 p.m. (New York time) on such requested date, wire to a bank
designated by Administrative Agent the amount of that Lender’s Pro Rata
Percentage of the requested Revolving Credit Loan. The failure of any Lender to
make the Revolving Credit Loans to be made by it shall not release any other
Lender of its obligations hereunder to make its Revolving Credit Loan. Neither
Administrative Agent nor any other Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Loan to be made by such other
Lender. The foregoing notwithstanding, Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Credit Loan on behalf of any
Lender. In such event, the Lender on behalf of whom Administrative Agent made
the Revolving Credit Loan shall reimburse Administrative Agent for the amount of
such Revolving Credit Loan made on its behalf, on a weekly (or more frequent, as
determined by Administrative Agent in its sole discretion) basis. On each such
settlement date, Administrative Agent will pay to each Lender the net amount
owing to such Lender in connection with such settlement, including without
limitation amounts relating to Loans, fees, interest and other amounts payable
hereunder. The entire amount of interest attributable to such Revolving Credit
Loan for the period from the date on which such Revolving Credit Loan was made
by Administrative Agent on such Lender’s behalf until Administrative Agent is
reimbursed by such Lender, shall be paid to Administrative Agent for its own
account.

 

 38 

 

 

4.1.4      Authorization. Borrowers hereby irrevocably authorize Administrative
Agent, in Administrative Agent’s sole discretion, to advance to Borrowers, and
to charge to Borrowers’ Loan Account hereunder as a Revolving Credit Loan (which
shall be a Base Rate Revolving Credit Loan), a sum sufficient to pay all
interest accrued on the Obligations during the immediately preceding quarter and
to pay all reasonable out-of-pocket fees, costs and expenses and other
Obligations at any time owed by any Borrower to Administrative Agent or any
Lender hereunder.

 

4.1.5      Letter of Credit Requests. A request for a Letter of Credit shall be
made in the following manner: Borrower Representative, on its own behalf and on
behalf of all other Borrowers, may give Administrative Agent and Issuing Bank a
written notice of its request for the issuance of a Letter of Credit, not later
than 11:00 a.m. (New York time), one Business Day before the proposed issuance
date thereof, in which notice Borrower Representative shall specify the issuance
date and format and wording for the Letter of Credit being requested (which
shall be satisfactory to Administrative Agent and the Person being asked to
issue such Letter of Credit). Such request shall be accompanied by an executed
application and reimbursement agreement in form and substance satisfactory to
Administrative Agent and the Person being asked to issue the Letter of Credit,
as well as any required resolutions and other documents.

 

4.1.6      Method of Making Requests. As an accommodation to Borrowers, unless
an Event of Default is then in existence, (i) Administrative Agent shall permit
telephonic or electronic requests for Revolving Credit Loans to Administrative
Agent, (ii) Administrative Agent and Issuing Bank may, in their discretion,
permit electronic transmittal of requests for Letters of Credit to them, and
(iii) Administrative Agent may, in Administrative Agent’s discretion, permit
electronic transmittal of instructions, authorizations, agreements or reports to
Administrative Agent. Unless Borrower Representative, on its own behalf and on
behalf of all other Borrowers specifically directs Administrative Agent or
Issuing Bank in writing not to accept or act upon telephonic or electronic
communications from any Borrower, neither Administrative Agent nor Issuing Bank
shall have any liability to Borrowers for any loss or damage suffered by any
Borrower as a result of Administrative Agent’s or Issuing Bank’s honoring of any
requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically or electronically and
purporting to have been sent to Administrative Agent or Issuing Bank by any
Borrower, and neither Administrative Agent nor Issuing Bank shall have any duty
to verify the origin of any such communication or the authority of the Person
sending it. Each telephonic request for a Revolving Credit Loan or Letter of
Credit accepted by Administrative Agent and Issuing Bank, if applicable,
hereunder shall be promptly followed by a written confirmation of such request
from Borrower Representative to Administrative Agent and Issuing Bank, if
applicable.

 

 39 

 

 

4.1.7      LIBOR Loan Request. By delivering a borrowing request to
Administrative Agent on or before 10:00 a.m., New York time, on a Business Day,
Borrower Representative, on its own behalf and on behalf of each other Borrower,
may from time to time irrevocably request, on not less than three nor more than
five Business Days’ notice, that a LIBOR Loan be made in a minimum amount of
$1,000,000 and integral multiples of $100,000, with an Interest Period of one,
two, three or six months. On the terms and subject to the conditions of this
agreement, each LIBOR Loan shall be made available to Borrowers no later than
11:00 a.m. New York time on the first day of the applicable Interest Period by
deposit to the account of the applicable Borrower as shall have been specified
in its borrowing request. In no event shall Borrowers be permitted to have
outstanding at any one time LIBOR Loans with more than six different Interest
Periods.

 

4.1.8      Continuation and Conversion Elections. By delivering a
continuation/conversion notice to Administrative Agent on or before 10:00 a.m.,
New York time, on a Business Day, Borrower Representative, on its own behalf and
on behalf of each other Borrower, may from time to time irrevocably elect, on
not less than three nor more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000, of any LIBOR Loan be converted on the last day of an Interest Period
into a LIBOR Loan with a different Interest Period, or continued on the last day
of an Interest Period as a LIBOR Loan with a similar Interest Period, provided,
however, that no portion of the outstanding principal amount of any LIBOR Loans
may be converted to, or continued as, LIBOR Loans when any Default or Event of
Default has occurred and is continuing, and no portion of the outstanding
principal amount of any LIBOR Loans may be converted to LIBOR Loans of a
different duration if such LIBOR Loans relate to any Derivative Obligations. If
any Default or Event of Default has occurred and is continuing, or in the
absence of delivery of a continuation/conversion notice with respect to any
LIBOR Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, each maturing LIBOR Loan shall
automatically be continued as a Base Rate Loan.

 

4.1.9      Voluntary Prepayment of LIBOR Loans. LIBOR Loans may be prepaid upon
the terms and conditions set forth herein. For LIBOR Loans in connection with
which Borrowers have or may incur Derivative Obligations, additional obligations
may be associated with prepayment, in accordance with the terms and conditions
of the applicable underlying agreements relating to such Derivative Obligations.
Borrower Representative, on its own behalf and on behalf of each other Borrower,
shall give Administrative Agent, no later than 10:00 a.m., New York time, at
least three (3) Business Days’ notice of any proposed prepayment of any LIBOR
Loan, specifying the proposed date of payment of such LIBOR Loan, and the
principal amount to be paid. Each partial prepayment of the principal amount of
LIBOR Loans shall be in a minimum amount of $1,000,000 and integral multiples of
$100,000 and accompanied by the payment of all charges outstanding on such LIBOR
Loans and of all accrued interest on the principal repaid to the date of
payment. Borrowers acknowledge that prepayment or acceleration of a LIBOR Loan
during an Interest Period shall result in Lenders incurring additional costs,
expenses and/or liabilities and that it is extremely difficult and impractical
to ascertain the extent of such costs, expenses and/or liabilities. Therefore,
all full or partial prepayments of LIBOR Loans shall be accompanied by, and
Borrowers hereby promise to pay, on each date a LIBOR Loan is prepaid or the
date all sums payable hereunder become due and payable, by acceleration or
otherwise, in addition to all other sums then owing, an amount equal to the
loss, cost and expense incurred by each Lender attributable to such event
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBOR Loans and any loss, expense or liability relating to any currency swap
entered into by such Lender to fund such LIBOR Loan, but excluding loss of
anticipated profits) (“LIBOR Loan Prepayment Fee”). A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this subsection 4.1.9 shall be delivered to
Borrower Representative (with a copy to Administrative Agent) and shall be
conclusive and binding absent manifest error.

 

 40 

 

 

4.2         Payments. The Obligations shall be payable as follows:

 

4.2.1      Revolving Credit Loans. Principal on account of Revolving Credit
Loans shall be payable by Borrowers to Administrative Agent for the ratable
benefit of Lenders immediately upon the earliest of (i) the occurrence of an
Event of Default in consequence of which Administrative Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations, or
(ii) termination of this Agreement pursuant to Section 5 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall,
promptly following demand, repay the Overadvance. Each payment by Borrowers on
account of principal of the Revolving Credit Loans shall be applied first to
Base Rate Revolving Credit Loans and then to LIBOR Revolving Credit Loans.

 

4.2.2      Interest Provisions. Interest on the outstanding principal amount of
any Loan shall be payable on each applicable Interest Payment Date.

 

4.2.3      Costs, Fees and Charges. Costs, fees and charges payable pursuant to
this Agreement shall be payable by Borrowers to Administrative Agent, as and
when provided to Administrative Agent, Issuing Bank or a Lender, as applicable,
or to any other Person designated by Administrative Agent, Issuing Bank or such
Lender in writing.

 

4.2.4      Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrowers to Administrative Agent
for distribution to Issuing Bank and Lenders, as applicable, as and when
provided in this Agreement or the other Loan Documents.

 

4.2.5      LIBOR Loans. If the application of any payment made in accordance
with the provisions of this Agreement would result in the prepayment, in whole
or in part, of a LIBOR Loan prior to the last day of the Interest Period for
such LIBOR Loan, Borrowers shall pay to each Lender on the date of each such
prepayment any applicable LIBOR Loan Prepayment Fees of such Lender; provided,
that, if no Event of Default has occurred and is continuing at the time such
payment is to be applied, the amount of such prepayment shall not be applied to
such LIBOR Loan, but will, at Borrowers’ option, be held by Administrative Agent
in a non-interest-bearing account at Bank, which account is in the name of
Administrative Agent and from which account only Administrative Agent can make
any withdrawal, in each case to be applied as such amount would otherwise have
been applied hereunder at the earlier to occur of (i) the last day of the
relevant Interest Period or (ii) the occurrence of an Event of Default, in which
case, the LIBOR Loan Prepayment Fees shall be payable upon the occurrence of
such Event of Default.

 

 41 

 

 

4.3         Mandatory and Optional Prepayments.

 

4.3.1      Proceeds of Sale, Loss, Destruction or Condemnation of Collateral. If
any Loan Party sells any of the Collateral (other than any sales or dispositions
permitted under any clause of subsection 9.2.8, except clause (xi) thereof) or
if any of the Collateral is lost or destroyed or taken by condemnation, in each
case which results in the realization by such Loan Party of net cash proceeds,
then subject to the provisions of this subsection 4.3.1, Borrowers shall pay to
Administrative Agent, for the ratable benefit of Lenders, as and when received
by any Loan Party and as a mandatory prepayment of the Loans, as herein
provided, a sum equal to 100% of such net cash proceeds (including insurance
payments but in all cases net of costs incurred in connection with any sale or
recovery and taxes incurred in connection with such sale or event) received by
such Loan Party from such sale, loss, destruction or condemnation. The
applicable prepayment shall be applied to reduce the outstanding principal
balance of the Revolving Credit Loans, without a reduction of the Revolving
Credit Commitments. Notwithstanding the foregoing, with respect to the proceeds
of insurance (net of costs incurred, including costs of recovery and taxes
incurred) arising out of any loss, destruction or condemnation of Collateral, so
long as no Cash Dominion Trigger Event has occurred and is then continuing,
Administrative Agent hereby agrees to permit Borrowers or the applicable Loan
Party to retain and reinvest all or any portion of such net cash proceeds in
operating assets (and pay transaction expenses associated with the acquisition
thereof), including pursuant to a Permitted Acquisition and, in the event any
such net cash proceeds exceed $500,000, (A) so long as within 180 days after the
receipt of such net cash proceeds, such reinvestment shall have been consummated
or such reinvestment is subject to a binding written agreement with a third
party which is not an Affiliate of Borrowers which agreement was entered into
during such 180-day time period and which reinvestment is consummated within 120
days after such 180-day period expires (as certified by the Borrowers in writing
to the Administrative Agent upon request); (B) any net cash proceeds received by
any Borrower or other Loan Party not so reinvested shall thereafter be promptly
applied to the prepayment of the Loans as set forth in Section 4.4 below. The
net cash proceeds from any business interruption insurance received by any
Borrower and/or any other Loan Party may be retained by the Borrowers or the
applicable Loan Party so long as there in no Event of Default that has occurred
and is then continuing.

 

4.3.2      Reserved.

 

4.3.3      Proceeds from Issuance of Additional Indebtedness or Equity. If any
Loan Party issues and receives proceeds from, any additional Indebtedness (other
than Indebtedness permitted pursuant to subsection 9.2.2) or any additional
equity (other than pursuant to a Permitted Equity Issuance), Borrowers shall pay
to Administrative Agent, for the ratable benefit of Lenders, when and as
received by such Loan Party and as a mandatory prepayment of the Obligations, a
sum equal to 100% of the net cash proceeds to such Loan Party of the issuance of
such Indebtedness or equity (less the amount of any costs incurred in connection
therewith, including taxes payable thereon, underwriting discounts, commissions
and other out-of-pocket costs and expenses). Any such prepayment shall be
applied to repay outstanding principal of Revolving Credit Loans without a
reduction of the Revolving Credit Commitments.

 

4.3.4           Excess Revolving Credit Extensions. If at any time the Aggregate
Revolving Extensions exceed the Line Cap at such time (except as a result of
Overadvances permitted under subsection 2.1.2), Borrowers shall immediately
repay the Revolving Credit Loans and/or cash collateralize the Letters of Credit
in an aggregate amount equal to such excess.

 

 42 

 

 

4.3.5           Optional Reductions of Revolving Credit Commitments. Borrowers
may, at their option from time to time upon not less than three (3) Business
Days’ prior written notice to Administrative Agent, permanently reduce ratably
in part, the unused portion of the Revolving Credit Commitments, provided,
however, that (i) each such optional reduction shall be in an amount of
$2,000,000 or integral multiples of $1,000,000 in excess thereof. Except for
charges under Section 3.6 or subsection 4.1.9, as applicable, such prepayments
shall be without premium or penalty.

 

4.4         Application of Payments and Collections.

 

4.4.1      Collections. All items of payment received by Administrative Agent by
12:00 noon, New York time, on any Business Day shall be deemed received on that
Business Day. All items of payment received after 12:00 noon, New York time, on
any Business Day, in Administrative Agent’s discretion, shall be deemed received
on the following Business Day. If as the result of collections of Accounts as
authorized by subsection 7.2.4 hereof or otherwise, a credit balance exists in
the Loan Account, such credit balance shall not accrue interest in favor of
Borrowers, but shall be disbursed to Borrowers or otherwise at Borrower
Representative’s direction in the manner set forth in subsection 4.1.2, upon
Borrower Representative’s request at any time, so long as no Event of Default
then exists. Administrative Agent may at its option, offset such credit balance
against any of the Obligations upon and during the continuance of an Event of
Default.

 

4.4.2      Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender). Prior to the occurrence of an Event of Default, all proceeds of
Collateral shall be applied by Administrative Agent against the outstanding
Obligations as otherwise provided in this Agreement. Anything contained herein
or in any other Loan Document to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by Administrative Agent or any Lender
after the occurrence and during the continuance of an Event of Default and the
resultant declaration that all Obligations are immediately due and payable shall
be remitted to Administrative Agent and distributed as follows:

 

(i)          first, to the payment of any outstanding reasonable out-of-pocket
costs and expenses incurred by any Agent in monitoring, verifying, protecting,
preserving or enforcing the Liens on the Collateral, and in protecting,
preserving or enforcing rights under this Agreement or any of the other Loan
Documents, and payable by Borrowers under this Agreement, including, without
limitation, under Sections 3.7, 3.9 and 13.2 hereof (such funds to be retained
by the applicable Agent for its own account unless it has previously been
reimbursed for such costs and expenses by Lenders, in which event such amounts
shall be remitted to Lenders to reimburse them for payments theretofore made to
such Agent);

 

(ii)         second, to the payment of any outstanding interest or fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

 43 

 

 

(iii)        third, to the payment of the principal balance of the Swingline
Loans;

 

(iv)         fourth, to the payment of principal on the Revolving Credit Loans,
unpaid reimbursement obligations in respect of Letters of Credit, together with
amounts to be held by Administrative Agent as collateral security for any
outstanding Letters of Credit pursuant to subsection 11.3.5 hereof, amounts
owing with respect to Derivative Obligations (other than Excess Derivative
Obligations), the aggregate amount paid to, or held as collateral security for,
Lenders (and their Affiliates, as applicable in the case of Derivative
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

(v)          fifth, to the payment of all other unpaid Obligations (including,
without limitation, all Product Obligations not included in any of the preceding
clauses of this subsection 4.4.2) and all other indebtedness, obligations, and
liabilities of the Loan Parties to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(vi)         finally, to Borrowers or otherwise as required by law or court
order.

 

Except as otherwise specifically provided for herein, Borrowers hereby
irrevocably waive the right to direct the application of payments and
collections at any time received by Administrative Agent or any Lender from or
on behalf of Borrowers or any Guarantor, and Borrowers hereby irrevocably agree
that Administrative Agent shall have the continuing exclusive right to apply and
reapply any and all such payments and collections received at any time by
Administrative Agent or any Lender against the Obligations in the manner
described above.  In the event that the amount of any Derivative Obligation is
not fixed and determined at the time proceeds of Collateral are received which
are to be allocated thereto, the proceeds of Collateral so allocated shall be
held by Administrative Agent as collateral security (in a non-interest bearing
account) until such Derivative Obligation is fixed and determined and then the
same shall (if and when, and to the extent that, payment of such liability is
required by the terms of the relevant contractual arrangements) be applied to
such liability.

 

4.5           All Loans to Constitute One Obligation. The Loans and LC
Obligations shall constitute one general Obligation of Borrowers and shall be
secured by Administrative Agent’s Lien upon all of the Collateral.

 

4.6           Loan Account. Administrative Agent shall enter all Loans as debits
to a loan account (the “Loan Account”) and shall also record in the Loan Account
all payments made by Borrowers on any Obligations and all proceeds of Collateral
which are finally paid to Administrative Agent, and may record therein, in
accordance with customary accounting practice, other debits and credits,
including interest and all charges and expenses properly chargeable to
Borrowers.

 

 44 

 

 

4.7           Statements of Account. Administrative Agent will account to
Borrower Representative monthly with a statement of Loans, charges and payments
made pursuant to this Agreement during the immediately preceding month, and such
account rendered by Administrative Agent shall be deemed final, binding and
conclusive upon Borrowers absent demonstrable or manifest error unless
Administrative Agent is notified by Borrowers in writing to the contrary within
thirty (30) days of the date each accounting is received by Borrowers. Such
notice shall be deemed an objection only to those items specifically objected to
therein.

 

4.8           Increased Costs. If any Change in Law on or after the date hereof
(i) shall subject Administrative Agent or any Lender to any tax, duty or other
charge with respect to its Loans or its obligation to make Loans, or shall
change the basis of taxation of payments to Administrative Agent or any Lender
of the principal of or interest on its Loans or any other amounts due under this
Agreement in respect of its Loans or its obligation to make Loans (except for
the introduction of, or change in the rate of, tax on the overall net income of
Administrative Agent or any Lender or franchise taxes or any other Excluded Tax,
imposed by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which Administrative Agent or any Lender is organized
or in which Administrative Agent’s or such Lender’s principal executive office
is located); or (ii) shall impose, modify or deem applicable any reserve,
special deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, Administrative Agent or any Lender or shall impose on
Administrative Agent or any Lender or on the London interbank market any other
condition affecting its Loans or its obligation to make Loans; and the result of
any of the foregoing in clause (i) or (ii) is to increase the cost to
Administrative Agent or any Lender of making or maintaining any Loan, or to
reduce the amount of any sum received or receivable by Administrative Agent or
any Lender under this Agreement with respect thereto, then, within fifteen (15)
days after demand by Administrative Agent or such Lender, Borrowers shall pay to
Administrative Agent, for its own account or the account of the applicable
Lender, such additional amount or amounts as will compensate Administrative
Agent or such Lender for such increased cost or reduction so long as such
amounts have accrued on or after the day which is one hundred eighty (180) days
prior to the date on which Administrative Agent or such Lender first made demand
therefor.

 

4.9           Basis for Determining Interest Rate Inadequate. In the event that
Administrative Agent or any Lender shall have determined that (i) reasonable
means do not exist for ascertaining LIBOR for any Interest Period; or (ii)
dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank market with respect to a proposed LIBOR Loan,
or a proposed conversion of a Base Rate Loan into a LIBOR Loan; then
Administrative Agent or such Lender shall give Borrowers prompt written,
telephonic or electronic notice of the determination of such effect. If such
notice is given, (x) any such requested LIBOR Loan shall be made as a Base Rate
Loan, unless Borrower Representative, on its own behalf and on behalf of all
other Borrowers, shall notify Administrative Agent no later than 10:00 a.m. (New
York time) three (3) Business Days’ prior to the date of such proposed borrowing
that the request for such borrowing shall be canceled or made as an unaffected
type of LIBOR Loan, and (y) any Base Rate Loan which was to have been converted
to an affected type of LIBOR Loan shall be continued as or converted into a Base
Rate Loan, or, if Borrowers shall notify Administrative Agent, no later than
10:00 a.m. (New York time) three (3) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Loan.

 

 45 

 

 

4.10       Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of any Loan made by it in excess of its ratable share of
payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided that, if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lenders the purchase price to the extent of such recovery, together with an
amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 4.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation to the extent set
forth herein. Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 4.10 shall be made
through Administrative Agent.

 

4.11       Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

4.11.1    The Unused Line Fee shall cease to accrue on the Revolving Credit
Commitment of such Lender so long as it is a Defaulting Lender (except to the
extent it is payable to an Issuing Bank pursuant to subsection 4.11.2(v) below);

 

4.11.2    If any Swingline Loans or Letters of Credit are outstanding at the
time a Lender becomes a Defaulting Lender then:

 

(i)          (A) the exposure under all or any part of any such Swingline Loans
or Letters of Credit shall be reallocated among the applicable non-Defaulting
Lenders that are Revolving Credit Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all such non-Defaulting
Lenders’ Revolving Credit Loans outstanding, plus the LC Amount, plus the
aggregate amount of Swingline Loans outstanding does not exceed the total of all
such non-Defaulting Lenders’ Revolving Credit Commitments; and (B) with respect
to any such exposure so reallocated, each applicable non-Defaulting Lender shall
be deemed to have irrevocably and unconditionally purchased from the applicable
Swingline Lender or Issuing Bank an undivided interest and participation in the
portion of each Swingline Loan or Letter of Credit so reallocated, in accordance
with the applicable provisions of subsection 2.1.3 and Section 2.2;

 

 46 

 

 

(ii)         if the reallocations described in clause (i) above cannot, or can
only partially, be effected, Borrowers shall within one (1) Business Day
following notice by Administrative Agent (after giving effect to any partial
reallocation pursuant to clause (i) above) (x) first, prepay Swingline Loans in
an amount equal to the product of such Defaulting Lender’s Pro Rata Percentage
times the Swingline Loans outstanding, and (y) second, cash collateralize
Letters of Credit in an amount equal to the product of such Defaulting Lender’s
Pro Rata Percentage times the total LC Amount;

 

(iii)        if any portion of the Letters of Credit is cash collateralized
pursuant to clause (ii) above, Borrowers shall not be required to pay the Letter
of Credit fee described in clause (i) of Section 3.4 with respect to such
portion so long as it is cash collateralized;

 

(iv)         if any portion of the exposure under Letters of Credit of such
Defaulting Lender is reallocated to the non-Defaulting Lenders pursuant to
clause (i) above, then the Letter of Credit fee described in clause (i) of
Section 3.4 with respect to such portion so reallocated to each such
non-Defaulting Lender shall then be paid to such non-Defaulting Lender; and

 

(v)          if any portion of the exposure under Letters of Credit of such
Defaulting Lender is neither cash collateralized nor reallocated pursuant to
this subsection 4.11.2, then, without prejudice to any rights or remedies of
Issuing Bank or any Lender hereunder, the Unused Line Fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Revolving Credit Commitment that was utilized by such
Letters of Credit) and the Letter of Credit fee described in clause (i) of
Section 3.4 payable with respect to such Letters of Credit shall be payable to
Issuing Bank until such Letters of Credit are fully cash collateralized and/or
reallocated.

 

4.11.3    So long as any Lender is a Defaulting Lender, Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is reasonably
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with subsection 4.11.2, and participations in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in accordance with their respective Pro Rata
Percentages (and Defaulting Lenders shall not participate therein).

 

4.11.4    Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise but excluding subsection
13.5.6) may, in lieu of being distributed to such Defaulting Lender, be retained
by Administrative Agent in a segregated non-interest bearing account and,
subject to any Applicable Law, be applied at such time or times as may be
determined by Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to Administrative Agent hereunder, (ii) second,
pro rata, to the payment of any amounts owing by such Defaulting Lender to
Issuing Bank or Swingline Lender hereunder, (iii) third, to the funding of any
Loan or the funding or cash collateralization of any participation in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent, (iv) fourth, if so determined by
Administrative Agent and Borrowers, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to Borrowers or the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (vi)
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is a prepayment of the
principal amount of any Loans or LC Obligations in respect of which a Defaulting
Lender has funded its participation obligations, such payment shall be applied
solely to prepay the Loans of, and LC Obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans of, or LC
Obligations owed to, any Defaulting Lender.

 

 47 

 

 

4.11.5    In the event that Administrative Agent, Borrowers, Issuing Bank and
Swingline Lender agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the exposure of
the Lenders under the Swingline Loans and Letters of Credit shall be readjusted
to reflect the inclusion of such Lender’s Revolving Credit Commitment and on
such date such Lender shall purchase at par such of the Revolving Credit Loans
of the other Lenders as Administrative Agent shall determine may be necessary in
order for such Lender to hold such Revolving Credit Loans in accordance with its
Pro Rata Percentage and Borrowers shall no longer be required to cash
collateralize any Letters of Credit as provided in subsection 4.11.2(ii) above.
The rights and remedies against a Defaulting Lender under this Section 4.11 are
in addition to other rights and remedies that Borrowers, Administrative Agent,
Issuing Bank, Swingline Lender and the non-Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this Section
4.11 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.

 

SECTION 5. TERM AND TERMINATION

 

5.1        Term of Agreement. Subject to the right of Lenders to cease making
Loans to Borrowers during the continuance of any Default or Event of Default,
this Agreement shall be in effect for a period of three (3) years from the date
hereof, through the Revolving Credit Maturity Date (the “Term”), unless
terminated or extended as provided herein.

 

5.2        Termination.

 

5.2.1      Termination by Lenders. Administrative Agent may, and at the
direction of Majority Lenders shall, terminate this Agreement without advance
notice after the occurrence and during the continuance of an Event of Default,
provided written notice following such termination shall be provided to
Borrowers.

 

 48 

 

 

5.2.2      Termination by Borrowers. Upon at least three (3) Business Days’
prior written notice to Administrative Agent and Lenders, Borrowers may, at
their option, terminate this Agreement; provided, however, that no such
termination shall be effective until Borrowers have paid or collateralized to
Administrative Agent’s reasonable satisfaction all of the Obligations (including
any obligations in connection with Derivative Obligations of any Loan Party but
excluding indemnity Obligations for which no claim has been made) in immediately
available funds, all Letters of Credit have expired, terminated or have been
cash collateralized or supported by a backstop letter of credit, in the case of
any such cash collateralization or backstop letter of credit, at 105% of the
face amount thereof to Administrative Agent’s reasonable satisfaction and
Borrowers have complied with Section 3.6 and subsection 4.1.9. Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans or
issue or procure any Letters of Credit on or after the termination date stated
in such notice; provided, that a notice of termination may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrowers (by notice to Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

5.2.3      Effect of Termination. All of the Obligations shall be immediately
due and payable upon the termination date stated in any notice of termination of
this Agreement. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Administrative Agent shall retain its Liens in the
Collateral and Administrative Agent and each Lender shall retain all of its
rights and remedies under the Loan Documents notwithstanding such termination
until all Obligations (other than indemnity Obligations for which no claim has
been made) have been discharged or paid, in full, in immediately available
funds, including, without limitation, all Obligations under Section 3.6 and
subsection 4.1.9 resulting from such termination and all Letters of Credit have
expired, terminated or have been cash collateralized or supported by a backstop
letter of credit, in the case of any such cash collateralization or backstop
letter of credit, at 105% of the face amount thereof to Administrative Agent’s
reasonable satisfaction. Notwithstanding the foregoing or the payment in full of
the Obligations, Administrative Agent shall not be required to terminate its
Liens in the Collateral unless, with respect to any loss or damage
Administrative Agent may incur as a result of dishonored checks or other items
of payment received by Administrative Agent from any Borrower or any Account
Debtor and applied to the Obligations, Administrative Agent shall, at its
option, (i) have received a written agreement satisfactory to Administrative
Agent, executed by any Borrower and by any Person whose loans or other advances
to Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying Administrative Agent and each Lender from any such loss or damage
or (ii) have retained cash Collateral or other Collateral for such period of
time as Administrative Agent, in its reasonable discretion, may deem necessary
to protect Administrative Agent and each Lender from any such loss or damage.

 

SECTION 6. SECURITY INTERESTS

 

6.1         Security Interest in Collateral. To secure the prompt payment and
performance to Administrative Agent and each Lender of the Obligations, each
Loan Party hereby grants to Administrative Agent for the benefit of itself and
each Lender a continuing Lien upon all of such Loan Party’s assets, including
all of the following Property and interests in Property of such Loan Party
(other than Excluded Property), whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:

 

 49 

 

 

(i)          Accounts;

 

(ii)         Certificated Securities;

 

(iii)        Chattel Paper;

 

(iv)         Commercial Tort Claims, including, without limitation, the
Commercial Tort Claims set forth on Schedule 6.1 hereto;

 

(v)          Computer Hardware and Software and all rights with respect thereto,
including any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

 

(vi)         Contract Rights;

 

(vii)        Deposit Accounts;

 

(viii)      Documents;

 

(ix)         Equipment;

 

(x)          Financial Assets;

 

(xi)         Fixtures;

 

(xii)        General Intangibles, including Payment Intangibles;

 

(xiii)      Goods (including all of its Equipment, Fixtures and Inventory), and
all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

 

(xiv)        Instruments;

 

(xv)         Owned Intellectual Property;

 

(xvi)        Inventory;

 

(xvii)      Investment Property;

 

(xviii)     money (of every jurisdiction whatsoever);

 

(xix)        Letter of Credit Rights;

 

(xx)         Payment Intangibles;

 

(xxi)        Security Entitlements;

 

(xxii)      Supporting Obligations;

 

 50 

 

 

(xxiii)     Uncertificated Securities; and

 

(xxiv)      to the extent not included in the foregoing, all other personal
property of any kind or description;

 

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

 

6.2         Other Collateral.

 

6.2.1      Commercial Tort Claims. The Loan Parties shall promptly notify
Administrative Agent in writing upon any Loan Party incurring or otherwise
obtaining a Commercial Tort Claim after the Closing Date against any third party
and, upon request of Administrative Agent, promptly enter into an amendment to
this Agreement and do such other acts or things deemed appropriate by
Administrative Agent to give Administrative Agent a security interest in any
such Commercial Tort Claim. The Loan Parties represent and warrant that as of
the date of this Agreement, except as set forth on Schedule 6.1 hereto, to their
knowledge, no Loan Party possesses any Commercial Tort Claims.

 

6.2.2      Other Collateral. The Loan Parties shall promptly notify
Administrative Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Deposit Accounts, Investment
Property, Letter of Credit Rights or Electronic Chattel Paper and, upon the
request of Administrative Agent, promptly execute such other documents, and do
such other acts or things deemed appropriate by Administrative Agent to deliver
to Administrative Agent control with respect to such Collateral; promptly notify
Administrative Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Documents or Instruments and,
upon the request of Administrative Agent, will promptly execute such other
documents, and do such other acts or things deemed appropriate by Administrative
Agent to deliver to Administrative Agent possession of such Documents which are
negotiable and Instruments, and, with respect to nonnegotiable Documents, to
have such nonnegotiable Documents issued in the name of Administrative Agent;
and with respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, obtain an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Administrative Agent.

 

6.3         Lien Perfection; Further Assurances. The Loan Parties authorize the
filing of such UCC-1 financing statements as are required by the UCC and shall
execute such other instruments, assignments or documents as are necessary to
perfect Administrative Agent’s Lien upon any of the Collateral and shall take
such other action as may be required to perfect or to continue the perfection of
Administrative Agent’s Lien upon the Collateral, including, without limitation,
the filing of UCC-1 financing statements that indicate the Collateral (i) as all
assets of such Loan Party or words of similar effect, or (ii) as being of an
equal or lesser scope, or with greater or lesser detail, than as set forth in
Section 6.1, on such Loan Party’s behalf. Each Loan Party also hereby ratifies
its authorization for Administrative Agent to have filed in any jurisdiction any
such UCC-1 financing statements or amendments thereto if filed prior to the date
hereof. At Administrative Agent’s request, each Loan Party shall also promptly
execute or cause to be executed and shall deliver to Administrative Agent any
and all documents, instruments and agreements deemed necessary by Administrative
Agent, to give effect to or carry out the terms or intent of the Loan Documents.

 

 51 

 

 

SECTION 7. COLLATERAL ADMINISTRATION

 

7.1         General.

 

7.1.1      Location of Collateral. Set forth on Schedule 7.1.1 hereto are (i)
each Loan Party’s chief executive office, (ii) the locations at which each Loan
Party maintains its books and records relating to Accounts and General
Intangibles, (iii) each other business location of the Loan Parties and (iv)
each location (including bailees, warehouses, consignees and similar parties) at
which Collateral, other than Inventory in transit and motor vehicles are
located. All Collateral, other than Inventory in transit and motor vehicles,
will at all times be kept by the Loan Parties at one or more of the business
locations set forth in Schedule 7.1.1 hereto, as updated by the Loan Parties
providing prior written notice to Administrative Agent of any new location.

 

7.1.2      Insurance of Collateral. The Loan Parties shall at all times maintain
and pay for insurance upon all Collateral wherever located and with respect to
the business of the Loan Parties and each of their Subsidiaries, covering
casualty, hazard, public liability, workers’ compensation and such other risks
in such amounts and with such insurance companies as are reasonably satisfactory
to Administrative Agent. The Loan Parties shall provide that such policies shall
include satisfactory endorsements, naming Administrative Agent as a loss payee
or additional insured, as appropriate, as its interest may appear. Each policy
of insurance or endorsement shall contain a clause requiring the insurer to give
not less than ten (10) days’ prior written notice to Administrative Agent in the
event of cancellation of the policy for nonpayment of premium and not less than
thirty (30) days’ prior written notice to Administrative Agent in the event of
cancellation of the policy for any other reason whatsoever and a clause
specifying that the interest of Administrative Agent shall not be impaired or
invalidated by any act or neglect of any Loan Party, any of their Subsidiaries
or the owner of the Property or by the occupation of the premises for purposes
more hazardous than are permitted by such policy.

 

Unless the Loan Parties provide Administrative Agent with evidence of the
insurance coverage required by this Agreement, Administrative Agent may purchase
insurance at the Loan Parties’ expense to protect Administrative Agent’s
interests in the Properties of the Loan Parties and their Subsidiaries. This
insurance may, but need not, protect the interests of the Loan Parties and their
Subsidiaries. The coverage that Administrative Agent purchases may not pay any
claim that any Loan Party or any Subsidiary makes or any claim that is made
against any Loan Party or any such Subsidiary in connection with such Property.
The Loan Parties may later cancel any insurance purchased by Administrative
Agent, but only after providing Administrative Agent with evidence that the Loan
Parties and their Subsidiaries have obtained insurance as required by this
Agreement. If Administrative Agent purchases insurance, the Loan Parties will be
responsible for the costs of that insurance, including interest and any other
charges Administrative Agent may impose in connection with the placement of
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance that the Loan Parties
and their Subsidiaries may be able to obtain on their own.

 

 52 

 

 

7.1.3      Protection of Collateral. Neither Administrative Agent nor any Lender
shall be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto (except for reasonable care in the
custody thereof while any Collateral is in Administrative Agent’s or any
Lender’s actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency or other
person whomsoever, but the same shall be at the Loan Parties’ sole risk.

 

7.2         Administration of Accounts.

 

7.2.1      Records, Schedules and Assignments of Accounts. The Loan Parties
shall keep records that are accurate and complete, in all material respects, of
their Accounts and all payments and collections thereon and shall submit to
Collateral Agent on such periodic basis as Collateral Agent shall request, in
its reasonable credit judgment, a sales and collections report for the preceding
period, in form acceptable to Collateral Agent, in its reasonable credit
judgment, and consistent with the reports currently prepared by the Loan Parties
with respect to such information to Collateral Agent, which form the Collateral
Agent acknowledges is acceptable. Concurrently with the delivery of each
Borrowing Base Certificate described in subsection 9.1.4, or more frequently as
requested by Collateral Agent following the occurrence and during the
continuance of a Cash Dominion Trigger Event, from and after the date hereof,
the Loan Parties shall deliver to Collateral Agent a detailed aged trial balance
of all of their Accounts, specifying the names, addresses, face values, dates of
invoices and due dates for each Account Debtor obligated on an Account so listed
in a form consistent with reports currently prepared by the Loan Parties with
respect to such information (“Schedule of Accounts”), and upon Collateral
Agent’s written request therefor, copies of proof of delivery and the original
copy of all documents, including, without limitation, repayment histories and
present status reports relating to the Accounts so scheduled and such other
matters and information relating to the status of then existing Accounts as
Collateral Agent shall request, in its reasonable credit judgment. If requested
by Collateral Agent in writing, upon the occurrence and during the continuation
of an Event of Default, the Loan Parties shall execute and deliver to Collateral
Agent formal written assignments of all of their Accounts weekly or daily, which
shall include all Accounts that have been created since the date of the last
assignment, together with copies of invoices or invoice registers related
thereto.

 

7.2.2      Discounts; Allowances; Disputes. If any Loan Party grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, the Loan Parties shall report such discounts,
allowances or credits, as the case may be, to Collateral Agent as part of the
next required Schedule of Accounts.

 

7.2.3      Account Verification. Any of Collateral Agent’s officers, employees
or agents shall have the right, at any time or times if an Event of Default has
occurred and is continuing, in the name of Collateral Agent, any designee of
Collateral Agent or any Loan Party, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise. The Loan Parties shall cooperate fully with Collateral Agent in an
effort to facilitate and promptly conclude any such verification process.

 

 53 

 

 

7.2.4      Maintenance of Blocked Accounts. As of the Closing Date, Borrowers
and the other Loan Parties maintain and the Administrative Agent agrees they may
continue to maintain their primary depository, blocked account and cash
management relationship with JPM. The Borrowers and other Loan Parties may, with
the written consent of the Administrative Agent, maintain their primary
depository, blocked account and cash management relationship with another
financial institution. In all events, the Administrative Agent shall have
control (subject to the limitations set forth below on directing application of
funds prior to a Cash Dominion Trigger Event) of all deposit and securities
accounts, it being understood and agreed that, Borrowers and the other Loan
Parties will cause or direct all cash to be transferred daily to, or otherwise
maintained in, accounts subject to a blocked account agreement and that upon the
occurrence and during the continuance of a Cash Dominion Trigger Event,
Administrative Agent shall at all times require that all such cash be swept on a
daily basis to an account of Administrative Agent to be applied by
Administrative Agent to repay outstanding Revolving Credit Loans, Swingline
Loans, LC Obligations, other amounts then due and payable pursuant to this
Agreement, and, if an Event of Default exists, to cash collateralize outstanding
Letters of Credit in an amount equal to 105% of the face amount thereof. With
respect to any deposit accounts not maintained with Administrative Agent or its
affiliate, the Loan Parties shall maintain blocked deposit accounts pursuant to
lockbox and blocked account arrangements reasonably acceptable to Administrative
Agent with such banks as may be selected by the Loan Parties and be reasonably
acceptable to Administrative Agent; provided, that Administrative Agent hereby
agrees that it shall not institute or otherwise require a control agreement
and/or blocked account agreement with regard to any employee payroll account
maintained by any Loan Party. Administrative Agent shall have control over and a
Lien on all funds deposited in any blocked account, for the ratable benefit of
Lenders, and, with respect to deposit accounts not maintained with
Administrative Agent or its affiliate, the Loan Parties shall obtain the
agreement by such banks in favor of Administrative Agent to waive any
recoupment, setoff rights, and any security interest in, or against, the funds
so deposited (except to the extent of any such bank’s customary fees). If at any
time a Cash Dominion Trigger Event has occurred and is continuing,
Administrative Agent shall have the right to issue to any such banks irrevocable
instructions directing such banks to remit all payments or other remittances
received in the blocked accounts to an account of Administrative Agent for
application on account of the Obligations as provided herein. Administrative
Agent assumes no responsibility for such lockbox and blocked account
arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.

 

7.2.5      Collection of Accounts; Proceeds of Collateral. Each Loan Party
agrees that all invoices rendered and other requests made by any Loan Party for
payment in respect of Accounts shall contain a written statement directing
payment in respect of such Accounts to be paid to a lockbox or blocked account
established pursuant to subsection 7.2.4. All remittances received by any Loan
Party in respect of Accounts, together with the proceeds of any other
Collateral, shall be held as Administrative Agent’s property, for its benefit
and the benefit of Lenders, by such Loan Party as trustee of an express trust
for Administrative Agent’s benefit and such Loan Party shall immediately deposit
the same in a blocked account established pursuant to subsection 7.2.4.
Administrative Agent retains the right at all times after the occurrence and
during the continuance of an Event of Default to notify Account Debtors that the
Loan Parties’ Accounts have been assigned to Administrative Agent and to collect
the Loan Parties’ Accounts directly in its own name, or in the name of
Administrative Agent’s agent, and to charge the collection costs and expenses,
including attorneys’ fees, to the Loan Parties.

 

 54 

 

 

7.2.6      Taxes. If an Account includes a charge for any tax payable to any
Governmental Authority, Administrative Agent is authorized, in its sole
discretion, to pay the amount thereof to the proper Governmental Authority for
the account of the Loan Parties and to charge the Loan Parties therefor, except
for taxes that (i) are being actively contested in good faith and by appropriate
proceedings and with respect to which the Loan Parties maintain reasonable
reserves on its books therefor and (ii) would not reasonably be expected to
result in any Lien other than a Permitted Lien. In no event shall Administrative
Agent or any Lender be liable for any taxes to any Governmental Authority that
may be due by any Loan Party.

 

7.3         Administration of Inventory. The Loan Parties shall keep records of
their Inventory, which records shall be complete and accurate in all material
respects. The Loan Parties shall furnish to Collateral Agent Inventory reports
concurrently with the delivery of each Borrowing Base Certificate described in
subsection 9.1.4 more frequently as requested by Collateral Agent following the
occurrence and during the continuance of a Cash Dominion Trigger Event, which
reports will be in such format and detail as Collateral Agent shall request and
shall include a current list of all locations of the Loan Parties’ Inventory.
The Loan Parties (or their accountants) shall conduct a physical inventory no
less frequently than annually and shall provide to Collateral Agent a report
based on each such physical inventory promptly thereafter, together with such
supporting information as Collateral Agent shall reasonably request.

 

7.4         Administration of Equipment. The Loan Parties shall keep records of
their Equipment which shall be complete and accurate in all material respects
itemizing and describing the kind, type, quality, quantity and book value of its
Equipment, and the Loan Parties shall, and shall cause each of their
Subsidiaries to, furnish Administrative Agent with a current schedule containing
the foregoing information on at least an annual basis and more often if
reasonably requested by Administrative Agent. Promptly after the request
therefor by Administrative Agent, the Loan Parties shall deliver to
Administrative Agent any and all evidence of ownership, if any, of any of their
Equipment.

 

7.5         Payment of Charges. All amounts chargeable to the Loan Parties under
Section 7 hereof shall be Obligations secured by all of the Collateral, shall be
payable promptly following demand and shall bear interest from the date such
advance was made until paid in full at the rate applicable to Base Rate
Revolving Credit Loans from time to time.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES

 

8.1         General Representations and Warranties. To induce Administrative
Agent and each Lender to enter into this Agreement and to make advances
hereunder, the Loan Parties represent and warrant to Administrative Agent and
each Lender, on a joint and several basis, that:

 

 55 

 

 

8.1.1      Qualification. Each Loan Party and each of its Domestic Subsidiaries
is a corporation, limited partnership, or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. As of the Closing Date, each
Loan Party and each of its Domestic Subsidiaries is duly qualified and is
authorized to do business and is in good standing as a foreign limited liability
company, limited partnership or corporation, as applicable, in each state or
jurisdiction listed on Schedule 8.1.1 hereto (which Schedule 8.1.1 shall be
updated annually in connection with the delivery of the financial statements
required by Section 9.1.3(i) to reflect any change in the states or
jurisdictions in which such Loan Party is qualified and authorized to do
business). Each Loan Party and each of its Domestic Subsidiaries is duly
qualified and is authorized to do business and is in good standing as a foreign
limited liability company, limited partnership or corporation, as applicable, in
all states and jurisdictions in which the failure of any Loan Party or any of
its Domestic Subsidiaries to be so qualified would reasonably be expected to
have a Material Adverse Effect.

 

8.1.2      Power and Authority. Each Loan Party is duly authorized and empowered
to enter into, execute, deliver and perform this Agreement and each of the other
Loan Documents to which it is a party. The execution, delivery and performance
of this Agreement and each of the other Loan Documents have been duly authorized
by all necessary corporate or other relevant action and do not and will not:
(i) require any consent or approval of the shareholders, partners or members, as
the case may be, of any Loan Party; (ii) contravene any Loan Party’s or any of
its Domestic Subsidiaries’ charter, articles or certificate of incorporation,
partnership agreement, articles or certificate of formation, by-laws, limited
liability agreement, operating agreement or other organizational documents (as
the case may be); (iii) violate, or cause any Loan Party or any of its Domestic
Subsidiaries to be in default under, any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award in effect
having applicability to such Loan Party or any of its Domestic Subsidiaries, the
violation of which would reasonably be expected to have a Material Adverse
Effect; (iv) result in a breach of or constitute a default under any indenture
or loan or credit agreement or any other agreement, lease or instrument to which
any Loan Party or any of its Domestic Subsidiaries is a party or by which it or
its Properties may be bound or affected, the breach of or default under which
would reasonably be expected to have a Material Adverse Effect; or (v) result
in, or require, the creation or imposition of any Lien (other than Permitted
Liens) upon or with respect to any of the Properties now owned or hereafter
acquired by any Loan Party or any of its Domestic Subsidiaries.

 

8.1.3      Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be, a legal, valid
and binding obligation of each Loan Party party thereto, enforceable against it
in accordance with its respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

 56 

 

 

8.1.4      Capital Structure. Schedule 8.1.4 hereto states, as of the date
hereof, (i) the number, nature and holder of all outstanding Equity Interests of
each Loan Party (other than the Parent) and each Subsidiary of any such Loan
Party, and (ii) the name of each Loan Party’s and each of its Subsidiaries’
joint venture relationships and the nature of the relationship. Each Loan Party
has good title to all of the Equity Interests it purports to own of each of such
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Equity Interests have been duly issued and are fully paid and
non-assessable. As of the date hereof, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell any Equity Interests or obligations convertible
into, or any powers of attorney relating to any Equity Interests of any Loan
Party (other than the Parent) or any of its Subsidiaries.

 

8.1.5      Names; Organization. Within the five (5) years prior to the Closing
Date, neither any Loan Party nor any of their respective Subsidiaries has been
known as or has used any legal, fictitious or trade names except those listed on
Schedule  8.1.5 hereto. Within the five (5) years prior to the Closing Date,
except as set forth on Schedule  8.1.5, neither any Loan Party nor any of their
respective Subsidiaries has been the surviving entity of a merger or
consolidation or has acquired all or substantially all of the assets of any
Person. The exact legal name, jurisdiction of incorporation or organization,
Type of Organization and Organizational I.D. Number of each Loan Party and each
of their respective Subsidiaries is set forth on Schedule 8.1.5.

 

8.1.6      Title to Properties; Liens. Each Loan Party has good, indefeasible
and marketable title to or a valid and subsisting leasehold interests in, all of
its real Property and all of its other Property, in each case, free and clear of
all Liens except Permitted Liens. The provisions of this Agreement and the other
Loan Documents create legal and valid Liens on all of the Collateral in favor of
the Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral (in each case to the
extent perfection may be achieved by (i) filing Uniform Commercial Code
financing statements, and (ii) taking the other steps required pursuant to the
Security Documents), securing the Obligations, enforceable against the
applicable Loan Party and all third parties (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of a
proceeding in equity or at Law), and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.

 

8.1.7      Accounts. All Accounts included in any Borrowing Base Certificate
constituted Eligible Accounts at the time of delivery of such Borrowing Base
Certificate.

 

8.1.8      Equipment. The Equipment of each Loan Party and its Subsidiaries is,
taken as a whole, in good operating condition and repair, reasonable wear and
tear excepted, and except to the extent any failure thereof, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

 

 57 

 

 

8.1.9      Financial Statements; Fiscal Year. The Consolidated balance sheets of
Parent and its Subsidiaries as of February 29, 2016, and the related statements
of income, changes in shareholder’s equity, and changes in financial position
for the periods ended on such dates, have been prepared in accordance with GAAP
and present fairly in all material respects the financial positions of Parent
and such Persons at such dates and the results of Parent’s and such Persons’
operations for such periods. As of the date hereof, since February 29, 2016,
there has been no material adverse change in the financial position of Parent
and such other Persons, taken as a whole, as reflected in the Consolidated
balance sheet as of such date. As of the date hereof, the fiscal year of Parent
and each of its Subsidiaries ends on December 31 of each year.

 

8.1.10    Full Disclosure. The financial statements referred to in
subsection 8.1.9 hereof do not, nor does this Agreement or any other written
statement of the Loan Parties made to Administrative Agent or any Lender in
connection herewith, contain any untrue statement of a material fact or omit a
material fact necessary to make the statements contained therein or herein not
misleading. There is no fact which the Loan Parties have failed to disclose to
Administrative Agent or any Lender in writing which would reasonably be expected
to have a Material Adverse Effect.

 

8.1.11    Solvent Financial Condition. The Loan Parties and their respective
Subsidiaries, taken as a whole, are now and, after giving effect to the initial
Loans to be made and the initial Letters of Credit to be issued hereunder and
the consummation of each other Closing Date Transaction, will be, Solvent.

 

8.1.12    Taxes. Each Loan Party and each of its Domestic Subsidiaries has filed
all federal, state and local tax returns and other reports relating to taxes it
is required by law to file, and has paid, or made provision for the payment of,
all taxes, assessments, fees, levies and other governmental charges upon it, its
income and Properties as and when such taxes, assessments, fees, levies and
charges are due and payable, unless and to the extent any thereof are being
actively contested in good faith and by appropriate proceedings, and each Loan
Party and each of its Domestic Subsidiaries maintains reasonable reserves on its
books therefor. The provision for taxes on the books of each Loan Party and each
of its Domestic Subsidiaries is adequate for all years not closed by applicable
statutes, and for the current fiscal year.

 

8.1.13    Reserved.

 

8.1.14    Patents, Trademarks, Copyrights and Licenses. Each Loan Party and each
Domestic Subsidiary owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, and, to the knowledge of the Loan Parties, the use thereof
by each Loan Party and each Domestic Subsidiary does not infringe in any
material respect upon the rights of any other Person. As of the Closing Date,
all such material patents, trademarks, service marks, trade names, copyrights,
and other similar rights owned by the Loan Parties as of the Closing Date are
listed on Schedule 8.1.14 hereto (which Schedule 8.1.14 shall be updated
annually in connection with the delivery of the financial statements required by
Section 9.1.3(i) to reflect the acquisition or disposition of any material
trademarks, tradenames, copyrights, patents and other intellectual property made
in accordance with this Agreement).

 

8.1.15    Governmental Consents. Each Loan Party and each of its Domestic
Subsidiaries has all governmental approvals, licenses, authorizations, permits,
and certificates necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it, except where the failure to possess or so maintain
such rights could not reasonably be expected to have a Material Adverse Effect.

 

 58 

 

 

8.1.16    Compliance with Laws; Environmental.

 

(i)          Each Loan Party and each of its Domestic Subsidiaries has duly
complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all Applicable Laws applicable to such Loan
Party or such Subsidiary, as applicable, its Properties or the conduct of its
business, except for such non-compliance as could not reasonably be expected to
have a Material Adverse Effect, and there have been no written citations,
notices or orders of non-compliance issued to any Loan Party or any of its
Subsidiaries under any such Applicable Law, except where such non-compliance
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party and each of its Subsidiaries has established and maintains an adequate
monitoring system to insure that it remains in compliance in all material
respects with all Applicable Laws. No Inventory has been produced in violation
of the Fair Labor Standards Act (29 U.S.C. §201 et seq.), as amended.

 

(ii)         (A) No Loan Party or any Domestic Subsidiary has received notice of
any material claim with respect to any material Environmental Liability that is
outstanding or unresolved or knows of any basis for any material Environmental
Liability and (B) no Loan Party or any Domestic Subsidiary has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, in each case,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.

 

8.1.17    Reserved.

 

8.1.18    Litigation. Except as set forth on Schedule 8.1.18 hereto, there are
no actions, suits, proceedings or investigations pending, or to the knowledge of
the Loan Parties, threatened, against or affecting any Loan Party or any of its
Domestic Subsidiaries which, singly or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or that involve any Loan Document or
the Closing Date Transactions. Neither any Loan Party nor any of its Domestic
Subsidiaries is in default with respect to any order, writ, injunction,
judgment, decree or rule of any Governmental Authority, which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

8.1.19    No Defaults. No event has occurred and no condition exists which
would, upon or after the execution and delivery of this Agreement or any Loan
Party’s performance hereunder, constitute a Default or an Event of Default.

 

8.1.20    Pension Plans. Except as disclosed on Schedule 8.1.20 hereto, as of
the Closing Date, neither any Loan Party nor any of its Domestic Subsidiaries
has any Plan (which Schedule 8.1.20 shall be updated annually in connection with
the delivery of the financial statements required by Section 9.1.3(i) to reflect
any changes thereto that have occurred). Each Loan Party and each of its
Domestic Subsidiaries is in compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. No fact or situation exists in connection with any Plan that would
reasonably be likely to have a Material Adverse Effect. Neither any Loan Party
nor any of their Domestic Subsidiaries has any withdrawal liability in
connection with a Multiemployer Plan.

 

 59 

 

 

8.1.21    Trade Relations. There exists no actual or, to the Loan Parties’
knowledge, threatened termination, cancellation or limitation of, or any
modification or change in, the business relationship between any Loan Party or
any of its Domestic Subsidiaries and any customer or any group of customers
whose purchases individually or in the aggregate are material to the business of
the Loan Parties and their Domestic Subsidiaries, or with any material supplier,
except in each case, where the same could not reasonably be expected to have a
Material Adverse Effect, and there exists no present condition or state of facts
or circumstances which would prevent any Loan Party or any of its Domestic
Subsidiaries from conducting such business after the consummation of the
transactions contemplated by this Agreement in substantially the same manner in
which it has heretofore been conducted.

 

8.1.22    Labor Relations. Except as described on Schedule 8.1.22 hereto, as of
the Closing Date, neither any Loan Party nor any of its Domestic Subsidiaries is
a party to any collective bargaining agreement (which Schedule 8.1.22 shall be
updated annually in connection with the delivery of the financial statements
required by Section 9.1.3(i) to reflect any changes thereto). There are no
material grievances, disputes or controversies with any union or any other
organization of any Loan Party’s or any of its Domestic Subsidiaries’ employees,
or threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization, except those that could not
reasonably be expected to have a Material Adverse Effect.

 

8.1.23    Leases. Schedule 8.1.23 hereto, as of the Closing Date, is a complete
listing of all capitalized leases of the Loan Parties and their Domestic
Subsidiaries and all real property leases of the Loan Parties and their Domestic
Subsidiaries as of the date hereof (which Schedule 8.1.23 shall be updated
annually in connection with the delivery of the financial statements required by
Section 9.1.3(i) to reflect and additional capitalized leases or real property
leases entered into). Each Loan Party and each of its Domestic Subsidiaries is
in compliance with all of the terms of each of its respective capitalized and
operating leases, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

8.1.24    Reserved.

 

8.1.25    Related Businesses. Each Loan Party and each Domestic Subsidiary of
each Loan Party expects to derive benefit (and the Board of Directors of each
Loan Party and each Domestic Subsidiary of each Loan Party has determined that
such Loan Party or Domestic Subsidiary may reasonably be expected to derive
benefit), directly or indirectly, from a portion of the credit extended by
Lenders hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of each Loan Party and
each Domestic Subsidiary of each Loan Party is dependent on the continued
successful performance of the functions of the group as a whole. Each Loan Party
acknowledges that, but for the agreement of each of the other Loan Parties to
execute and deliver this Agreement, Administrative Agent and Lenders would not
have made available the credit facilities established hereby on the terms set
forth herein.

 

 60 

 

 

8.1.26    Not a Regulated Entity. No Loan Party is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.

 

8.1.27    Margin Stock. No Loan Party or any of their Domestic Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used by the Loan Parties to purchase
or carry, or to reduce or refinance any Indebtedness incurred to purchase or
carry, any Margin Stock or for any related purpose governed by Regulations T, U
or X of the Board of Governors.

 

8.1.28    Foreign Assets Control Regulations and Anti-Money Laundering.

 

(i)          No Loan Party nor any Subsidiary is (i) a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Party and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of such Section 2, or
(iii) a Person on the list of Specially Designated Nationals and Blocked Persons
or subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

 

(ii)         Each of the Loan Parties and their Subsidiaries are in compliance,
in all material respects, with the Patriot Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

8.2         Representations and Warranties. Each (i) Loan request made or deemed
made pursuant to subsection 4.1.1 hereof, or (ii) each request for the issuance
of a Letter of Credit made pursuant to subsection 4.1.5 hereof, shall constitute
a reaffirmation, as of the date of each such (i) Loan request, or (ii) request
for the issuance of a Letter of Credit, of each representation or warranty made
or furnished to Administrative Agent or any Lender by or on behalf of any Loan
Party or any Subsidiary of any Loan Party in this Agreement, any of the other
Loan Documents, or any instrument, certificate or financial statement furnished
in compliance with or in reference thereto.

 

8.3         Survival of Representations and Warranties. All representations and
warranties of the Loan Parties contained in this Agreement or any of the other
Loan Documents shall survive the execution, delivery and acceptance thereof by
Administrative Agent and each Lender and the parties thereto and the closing of
the transactions described therein or related thereto.

 

 61 

 

 

SECTION 9. COVENANTS AND CONTINUING AGREEMENTS

 

9.1         Affirmative Covenants. During the Term, and thereafter for so long
as there are any Obligations outstanding (other than indemnity Obligations for
which no claim has been made), the Loan Parties covenant that they shall:

 

9.1.1      Visits and Inspections; Lender Meeting. Subject to the next sentence,
permit (i) representatives of each Agent, and during the continuation of any
Default or Event of Default any Lender, from time to time, as often as may be
reasonably requested, but only during normal business hours, to visit and
inspect the Properties of each Loan Party and each of its Subsidiaries, inspect,
audit and make extracts from its books and records, and discuss with its
officers, its employees and its independent accountants, each Loan Party’s and
each of its Subsidiaries’ business, assets, liabilities, financial condition,
business prospects and results of operations and (ii) auditors and appraisers
engaged pursuant to Section 3.9 (whether or not personnel of any Agent), from
time to time, as often as may be reasonably requested, but only during normal
business hours, to visit and inspect the Properties of each Loan Party and each
of its Subsidiaries, for the purpose of completing audits and appraisals
pursuant to Section 3.9. Each Agent, if no Default or Event of Default then
exists, shall give the Loan Parties reasonable prior notice of any such
inspection or audit. Without limiting the foregoing, the Loan Parties will
participate and will cause their key management personnel to participate in a
meeting with Administrative Agent and Lenders no more than once during each year
(except that during the continuation of an Event of Default such meetings may be
held more frequently as requested by Administrative Agent or Majority Lenders),
which meeting(s) shall be held at such times and such places as may be
reasonably requested by Administrative Agent.

 

9.1.2      Notices.

 

(i)          Notify Administrative Agent, for itself and on behalf of Lenders,
in writing, promptly after a Loan Party’s obtaining actual knowledge thereof, of
any of the following that affects a Loan Party: (a) the written threat or
commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination would reasonably be expected to have a
Material Adverse Effect; (b) any pending or written threatened labor dispute,
strike or walkout, or the expiration of any material labor contract; (c) the
existence of any Default or Event of Default; (d) any judgment in an amount
exceeding $1,000,000; (e) the written assertion of any claim in respect of
material owned Intellectual Property, if an adverse resolution would reasonably
be expected to have a Material Adverse Effect; (f) any violation or asserted
violation of any (1) Anti-Terrorism Law, (2) Pharmaceutical Law, or (2) any
other Applicable Law if, in each case, an adverse resolution would reasonably be
expected to have a Material Adverse Effect; (g) any Environmental Release in
material violation of any Environmental Law by a Loan Party or on any Property
owned, leased or occupied by a Loan Party; or receipt of any material
Environmental Notice; (h) the discharge of or any withdrawal or resignation by
Loan Parties’ independent accountants; (i) any material change in accounting or
financial reporting practices or (j) the filing of any material documentation
with the IRS or any other Governmental Authority, other than in the ordinary
course of business.

 

 62 

 

 

(ii)         Promptly notify Administrative Agent in writing of the occurrence
of any event or the existence of any fact which renders any representation or
warranty in this Agreement or any of the other Loan Documents inaccurate,
incomplete or misleading in any material respect as of the date made or remade.
In addition, the Loan Parties agree to provide Administrative Agent with prompt
written notice of any change in the information disclosed in any Schedule
hereto, as required under this Agreement, in each case after giving effect to
the materiality limits and Material Adverse Effect qualifications contained
therein.

 

9.1.3      Financial Statements. Keep, and cause each of their Subsidiaries to
keep, adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with customary
accounting practices reflecting all its financial transactions; and cause to be
prepared and furnished to Administrative Agent and each Lender, the following,
all to be prepared in accordance with GAAP applied on a consistent basis:

 

(i)          not later than one hundred twenty (120) days after the close of
each fiscal year of Parent, unqualified (except for a qualification for a change
in accounting principles with which the accountant concurs) audited financial
statements of Parent and its Subsidiaries as of the end of such year, on a
Consolidated basis, certified by a firm of independent certified public
accountants of recognized standing reasonably acceptable to Administrative Agent
(it being acknowledged by Administrative Agent that EisnerAmper LLP is
acceptable) and, within a reasonable time thereafter a copy of any management
letter issued in connection therewith;

 

(ii)         not later than forty five (45) days after the end of each fiscal
quarter, (excluding the last fiscal quarter of Parent’s fiscal year), unaudited
interim financial statements (including a balance sheet, income statement and
cash flow statement) of Parent and its Subsidiaries as of the end of such fiscal
quarter and of the portion of the fiscal year then elapsed, on a Consolidated
basis, certified by the principal financial officer of Parent as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of Parent and its Subsidiaries for
such fiscal quarter and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;

 

(iii)        not later than thirty (30) days after the end of each month
hereafter (except for the month of January, in which case, not later than
forty-five (45) days after the end of January), unaudited interim financial
statements (including a balance sheet, income statement and cash flow statement)
of Parent and its Subsidiaries as of the end of such month and of the portion of
the fiscal year then elapsed, on a Consolidated basis, certified by the
principal financial officer of Parent as prepared in accordance with GAAP and
fairly presenting in all material respects the financial position and results of
operations of Parent and its Subsidiaries for such month and period subject only
to changes from audit and year-end adjustments and except that such statements
need not contain notes; provided that the foregoing financial information is not
required for the last month of any fiscal quarter;

 

 63 

 

 

(iv)         together with each delivery of financial statements pursuant to
clauses (i), (ii) and (iii) of this subsection 9.1.3, a management report
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous fiscal year and the corresponding figures
from the most recent Projections for the current fiscal year delivered pursuant
to subsection 9.1.7. The Administrative Agent agrees that the form of monthly
management report delivered to the Administrative Agent prior to the Closing
Date, when completed, shall be acceptable to satisfy the Borrowers’ obligations
pursuant to this subclause (iv);

 

(v)          together with each delivery of financial statements pursuant to
clauses (i), (ii) and (iii) of this subsection 9.1.3, or more frequently if
reasonably requested by Administrative Agent, the Loan Parties shall cause to be
prepared and furnished to Administrative Agent a Compliance Certificate in the
form of Exhibit 9.1.3 hereto (a “Compliance Certificate”);

 

(vi)         promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which any Loan
Party has made available to holders of its Equity Interests and copies of any
regular, periodic and special reports or registration statements which any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor or
any national securities exchange;

 

(vii)        promptly following request of Administrative Agent, copies of any
annual report to be filed with ERISA in connection with each Plan; and

 

(viii)      such other data and information (financial and otherwise) as
Administrative Agent or any Lender, from time to time, may reasonably request,
bearing upon or related to the Collateral or the Loan Parties’ or any of their
Subsidiaries’ financial condition or results of operations.

 

9.1.4      Borrowing Base Certificates. On or before the fifteenth (15th) day of
each month from and after the date hereof (except during such time that a Cash
Dominion Trigger Event has occurred and is continuing, on or before the third
(3rd) Business Day of each week), the Loan Parties shall deliver to Collateral
Agent, in form acceptable to Collateral Agent, a Borrowing Base Certificate as
of the last day of the immediately preceding month (or week, as applicable),
with trial balances, Account aging reports and Inventory reports and such other
supporting materials as Collateral Agent shall reasonably request. Together with
each delivery of a Borrowing Base Certificate, the Loan Parties shall deliver to
Collateral Agent, in the form reasonably acceptable to Collateral Agent,
(i) reconciliations of the Accounts as shown on the month-end Borrowing Base
Certificate for the immediately preceding month to the Loan Parties’ accounts
receivable agings, to the Loan Parties’ general ledger, and (ii) reconciliations
of the Loan Parties’ Inventory as shown on the Loan Parties’ perpetual
inventory, to the Loan Parties’ general ledger, all with supporting materials as
Collateral Agent shall reasonably request.

 

 64 

 

 

9.1.5      Landlord, Processor and Storage Agreements. Provide Administrative
Agent with copies of all agreements between any Loan Party or any of its
Subsidiaries and any landlord, warehouseman, processor, distributor or consignee
which owns or is the lessee of any premises at which any Collateral may, from
time to time, be kept. With respect to any lease (other than leases for sales
offices), warehousing agreement or any processing agreement in any case entered
into after the Closing Date, the Loan Parties shall use commercially reasonable
efforts to provide Administrative Agent with landlord waivers, bailee letters or
processor letters with respect to such premises, in each case, reasonably
acceptable to Administrative Agent. In the event the Loan Parties do not provide
Administrative Agent with any such landlord waiver, bailee letter or processor
letter with respect to any leased or warehouse location, the Loan Parties
acknowledge that Collateral Agent may, in Collateral Agent’s reasonable credit
judgment, (i) not include Inventory at such location as Eligible Inventory, or
(ii) establish a Reserve in the amount of three months’ rent or other warehouse
or comparable charges for such location.

 

9.1.6      Guarantor Financial Statements. Deliver or cause to be delivered to
Administrative Agent financial statements, if any, for each Guarantor (to the
extent not consolidated with the financial statements delivered to
Administrative Agent under subsection 9.1.3) in form and substance satisfactory
to Administrative Agent at such intervals and covering such time periods as
Administrative Agent may request.

 

9.1.7      Projections. Promptly following approval thereof by the Parent's
Board of Directors, but in no event later than March 15 of each calendar year
during the Term, deliver to Administrative Agent Projections of Parent and each
of its Subsidiaries for the forthcoming fiscal year, month by month.

 

9.1.8      Subsidiaries. Cause each Subsidiary of each Loan Party acquired or
created after the date hereof to execute and deliver to Administrative Agent
(i) a joinder agreement in form and substance reasonably acceptable to
Administrative Agent whereby such Subsidiary would become an additional Borrower
or Loan Party hereunder and/or (ii) if requested by Administrative Agent, a
Guaranty Agreement and a security agreement pursuant to which such Subsidiary
guaranties the payment of all Obligations and grants to Administrative Agent a
first priority Lien (subject only to Permitted Liens) on all of its Properties
of the types described in Section 6.1.

 

9.1.9      Deposit and Brokerage Accounts. For each deposit account or brokerage
account that any Loan Party at any time opens after the Closing Date, the Loan
Parties shall cause the depository bank or securities intermediary, as
applicable, to enter into a control agreement and/or blocked account agreement
in accordance with subsection 7.2.4, except to the extent any such agreement is
not required thereunder.

 

9.1.10    Use of Proceeds. The Revolving Credit Loans shall be used solely for
(i) the Loan Parties’ general operating capital needs and general corporate
purposes in a manner consistent with the provisions of this Agreement and all
Applicable Law, and (ii) other purposes permitted under this Agreement.

 

9.1.11    Compliance with Laws. Comply with all (i) Anti-Terrorism Laws and (ii)
other Applicable Laws if the failure to comply with such other Applicable Laws
would reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, if any Environmental Release in material
violation of any Environmental Law occurs at or on any Properties of any Loan
Party or Subsidiary, it shall act promptly and diligently to investigate and
report to Administrative Agent and all appropriate Governmental Authorities the
extent of, and to make appropriate remedial action to eliminate, such
Environmental Release, whether or not directed to do so by any Governmental
Authority.

 

 65 

 

 

9.1.12   Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable (i) all material Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, which, if
unpaid, would reasonably be expected to result in the creation of a Lien upon
its Property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained and (ii) all material lawful claims which, if unpaid, would
by law become a Lien upon its property, unless such claims would not become a
Lien on the Collateral and the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained.

 

9.1.13   Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence under the Applicable Law of the jurisdiction of
its organization, other than as a result of a transaction expressly permitted
hereunder.

 

9.1.14   Maintenance of Properties, Permits, Etc. Except as otherwise permitted
herein, (i) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear and casualty or condemnation
excepted, and make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice, (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (iii) preserve or renew all of its registered patents, trademarks,
service marks and copyrights, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

9.2          Negative Covenants. During the Term, and thereafter for so long as
there are any Obligations outstanding (other than indemnity Obligations for
which no claim has been made), the Loan Parties covenant that they shall not:

 

9.2.1   Mergers; Consolidations; Acquisitions; Structural Changes. Merge or
consolidate, or permit any Subsidiary of any Loan Party to merge or consolidate,
with any Person; change its or any of its Domestic Subsidiaries’ state of
incorporation or organization, Type of Organization or Organizational
I.D. Number; except with thirty (30) days advance written notice to the
Administrative Agent, change its or any of its Domestic Subsidiaries’ legal
name; nor acquire, nor permit any of its Subsidiaries to acquire, all or any
substantial part of the Properties of any Person, except for:

 

(i)          any merger or consolidation of a Loan Party or any Subsidiary of a
Loan Party with another Loan Party or another wholly-owned Subsidiary of a Loan
Party; provided, that (x) a Borrower shall be the surviving entity in any merger
or consolidation involving a Borrower and (y) a Loan Party shall be the
surviving entity in any merger or consolidation involving a Loan Party;

 

 66 

 

 

(ii)         acquisitions of assets consisting of fixed assets or real Property
that constitute Capital Expenditures permitted under subsection 9.2.7;

 

(iii)        acquisitions of new drug applications or abbreviated new drug
applications, together with associated Eligible Acquisition Inventory, in the
ordinary course of business; and

 

(iv)        Permitted Acquisitions.

 

9.2.2   Indebtedness. Create, incur, assume, or suffer to exist, or permit any
Subsidiary of any Loan Party to create, incur or suffer to exist, any
Indebtedness, except:

 

(i)          the Obligations;

 

(ii)         the Convertible Note Documents;

 

(iii)        Indebtedness existing on the date of this Agreement and listed on
Schedule 9.2.2;

 

(iv)        Permitted Purchase Money Indebtedness;

 

(v)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and other Indebtedness in respect of
obligations under any agreement or arrangement to provide cash management
services, including treasury, depository, overdraft, return items, purchasing
card, travel and entertainment card, credit or debit card, electronic funds
transfer, automated clearing house transfers of funds and other cash management
arrangements in the ordinary course of business;

 

(vi)        Guaranties of any Indebtedness permitted hereunder;

 

(vii)       Indebtedness in respect of intercompany loans permitted under
subsection 9.2.10(viii);

 

(viii)      trade payables, accruals and accounts payable in the ordinary course
of business (in each case to the extent not overdue) not for Funded Debt;

 

(ix)         Indebtedness arising from any Swap Obligations incurred in the
ordinary course of business, for bona fide hedging purposes and not for
speculation;

 

(x)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(xi)         Indebtedness in respect of performance bonds, bid bonds, surety
bonds (other than surety bonds required in connection with any 401(k) plan(s)
maintained by the Loan Parties) and similar obligations, not to exceed
$1,000,000 in the aggregate at any time outstanding, in each case provided in
the ordinary course of business;

 

 67 

 

 

(xii)        Indebtedness consisting of insurance premiums accrued but not yet
due;

 

(xiii)       Indebtedness of any Person that becomes a Loan Party or Subsidiary
after the date hereof which was incurred prior to the time such Person becomes a
Loan Party or Subsidiary; provided that (i) such Indebtedness is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party or Subsidiary, as the case may be and (ii) such Indebtedness shall
not be assumed or guaranteed by any other Loan Party or Subsidiary;

 

(xiv)      (a) unsecured earn-outs, (b) seller promissory notes, and (c) payment
obligations in respect of non-competition agreements (other than any allocated
portion of the purchase price), in each instance, incurred in connection with
any acquisition permitted hereunder; provided that the payment (i) of any such
seller note shall be subordinated to the Obligations on terms reasonably
acceptable to Administrative Agent, and (ii) no payment shall be made on account
of any earn-out (other than earn-outs based on net revenues or gross profits
required to be paid in connection with the acquisition by any Loan Party of any
prescription pharmaceutical product, new drug application or abbreviated new
drug application in the ordinary course of business) or any obligations in
respect of non-competition agreements (other than any allocated portion of the
purchase price) unless the Payment Conditions shall have been satisfied; and

 

(xv)       other unsecured Indebtedness not to exceed $1,000,000 in the
aggregate outstanding;

 

(xvi)      Indebtedness in respect of taxes, assessments or governmental charges
which are permitted to be outstanding in accordance with the terms hereof;

 

(xvii)     Indebtedness consisting of judgments not otherwise constituting an
Event of Default;

 

(xviii)    Indebtedness of any Borrower or any Domestic Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (xx) below;
provided that (A) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (B)
the aggregate principal amount of Indebtedness permitted by this clause (xviii)
shall not exceed $5,000,000 at any time outstanding;

 

(xix)       Indebtedness consisting of deferred purchase price or notes issued
to officers, directors and employees to purchase or redeem Equity Interests of
Parent in an amount not to exceed $1,000,000 at any time outstanding; and

 

 68 

 

 

(xx)        Refinancings of Indebtedness permitted under this Section 9.2.2.

 

9.2.3   Affiliate Transactions. Enter into, or be a party to, or permit any
Subsidiary of any Loan Party to enter into or be a party to, any transaction
with any Affiliate of any Loan Party or any holder of any Equity Interests of
any Loan Party or any Subsidiary of any Loan Party, including without limitation
any management, consulting or similar fees, except:

 

(i)          in the ordinary course of and pursuant to the reasonable
requirements of such Loan Party’s or such Subsidiary’s business and upon fair
and reasonable terms which are fully disclosed to Administrative Agent and are
no less favorable to such Loan Party or such Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person not an Affiliate or
holder of Equity Interests of any Loan Party;

 

(ii)         transactions expressly permitted by this Agreement or any other
Loan Document between a Loan Party or any Subsidiary of a Loan Party and their
respective Affiliates, including Section 9.2.6 and Section 9.2.10(xvi)(B); and

 

(iii)        intercompany Indebtedness expressly permitted hereunder and
repayment of intercompany indebtedness expressly permitted hereunder.

 

9.2.4   Limitation on Liens. Create or suffer to exist, or permit any Subsidiary
of any Loan Party to create or suffer to exist, any Lien upon any of its
Property, income or profits, whether now owned or hereafter acquired, except:

 

(i)          Liens at any time granted in favor of Administrative Agent securing
the Obligations;

 

(ii)         Liens for taxes, assessments or governmental charges (excluding any
Lien imposed pursuant to any of the provisions of ERISA) not yet due, or being
contested in the manner described in subsection 9.1.11 hereto, if such Lien
would not reasonably be expected to materially adversely affect Administrative
Agent’s rights or the priority of Administrative Agent’s Lien on any Collateral;

 

(iii)        Liens arising in the ordinary course of the business of any Loan
Party or any of its Subsidiaries by operation of law or regulation, but only if
payment in respect of any such Lien is not at the time required and such Liens
do not, in the aggregate, materially detract from the value of the Property of
such Loan Party or any of its Subsidiaries or materially impair the use thereof
in the operation of the business of such Loan Party or any of its Subsidiaries;

 

(iv)        Purchase Money Liens securing Permitted Purchase Money Indebtedness;

 

(v)         such other Liens as appear on Schedule 9.2.4 hereto;

 

(vi)        Liens incurred or deposits made in the ordinary course of business
in connection with (1) worker’s compensation, social security, unemployment
insurance and other like laws or (2) sales contracts, leases, statutory
obligations, work-in-progress advances and other similar obligations not
incurred in connection with Funded Debt;

 

 69 

 

 

(vii)       reservations, covenants, zoning and other land use regulations,
title exceptions or encumbrances granted in the ordinary course of business,
affecting real Property owned or leased by a Loan Party or one of its
Subsidiaries; provided that such exceptions do not in the aggregate materially
interfere with the use of such Property in the ordinary course of any Loan
Party’s or such Subsidiary’s business;

 

(viii)      judgment Liens that do not give rise to an Event of Default under
subsection 11.1.13;

 

(ix)         Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens arising in the ordinary course of business, which are not
delinquent for more than ninety (90) days or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of presenting the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;

 

(x)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business of any Loan Party and
any Subsidiary thereof;

 

(xi)         Liens on insurance premiums securing Indebtedness permitted under
Section 9.2.2(xii);

 

(xii)       deposits to secure the performance of bids, trade contacts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(xiii)       non-exclusive licenses or sublicenses of intellectual property
granted by any Loan Party in the ordinary course of business

 

(xiv)      Liens in the nature of the right of setoff, refund or chargeback in
favor of counterparties to contractual agreements with the Loan Parties in the
ordinary course of business;

 

(xv)       rights of set-off or customary bankers’ Liens upon deposit account in
favor of banks or other depositing institutions; and

 

(xvi)      Liens only on the assets securing Indebtedness permitted pursuant to
Section 9.2.2(xviii).

 

9.2.5   Payments of Certain Debt and Amendments of Certain Agreements.

 

(i)          Make or permit any Domestic Subsidiary of any Loan Party to make
any payment of any part or all of any Subordinated Debt, except in accordance
with the subordination agreement relative thereto or the subordination
provisions thereof;

 

 70 

 

 

(ii)         amend or modify any agreement, instrument or document evidencing or
relating to any Subordinated Debt, except in accordance with the subordination
agreement relative thereto or the subordination provisions thereof;

 

(iii)        make any prepayment of principal on account of the Convertible
Note;

 

(iv)        amend or modify the Convertible Note Documents which would have the
result of (i) increasing the principal amount or interest rate thereunder, (ii)
shortening the maturity date thereof, (iii) expediting the amortization of the
principal balance thereunder, (iv) increasing in any other material respect any
monetary obligations of the Loan Parties, or (v) granting of a security interest
in any assets of the Loan Parties as security for the Convertible Note
Documents.

 

9.2.6   Distributions. Declare or make, or permit any Domestic Subsidiary of any
Loan Party to declare or make, any Distributions, except for:

 

(i)          Distributions by any Subsidiary of a Loan Party to a Loan Party;

 

(ii)         Distributions paid solely in Equity Interests of a Loan Party or
any of its Subsidiaries;

 

(iii)        Distributions by the Loan Parties to Parent in amounts necessary to
permit Parent to repurchase Equity Interests of Parent from employees of any
Loan Party or any of its Subsidiaries upon the termination of their employment,
so long as no Default or Event of Default exists at the time of or would be
caused by the making of such Distributions and the aggregate cash amount of such
Distributions, measured at the time when made, does not exceed $500,000 in any
fiscal year;

 

(iv)        Distributions to be made pursuant to the Parent's stock repurchase
plan in effect as of the Closing Date; provided however, if as of the date of
any proposed Distribution pursuant to this subclause (iv), there are outstanding
any Loans and/or Letters of Credit, the Payment Conditions shall be satisfied at
the time such Distribution is made, and the Borrower Representative shall have
certified to Agent in writing (with supporting calculations) that Borrowers
shall have Availability equal to the greater of (x) $7,500,000 and (y) 25% of
the Line Cap for five (5) consecutive Business Days thereafter; and

 

(v)         other Distributions not provided for in any other clause of this
subsection 9.2.6 so long as the Payment Conditions are satisfied at the time
such Distribution is made.

 

9.2.7   Capital Expenditures. Make Capital Expenditures which, in the aggregate,
as to the Loan Parties and all of their Subsidiaries, exceed $7,500,000 during
any fiscal year.

 

9.2.8   Disposition of Assets. Sell, lease or otherwise dispose of any of, or
permit any Subsidiary of any Loan Party to sell, lease or otherwise dispose of
any of, its Properties, including any disposition of Property as part of a
sale-and-leaseback transaction, to or in favor of any Person, except for:

 

 71 

 

 

(i)          sales, transfers and dispositions of Inventory in the ordinary
course of business;

 

(ii)         sales, transfers and dispositions of Property to a Loan Party by a
Loan Party or a Subsidiary of a Loan Party;

 

(iii)        sales, transfers and dispositions (including abandonment) of
Property that is substantially worn, damaged, uneconomic or obsolete or
resulting from any casualty or other insured damage to or any taking under power
of eminent domain or by condemnation or similar proceeding;

 

(iv)        sales, transfers and dispositions of Accounts which are not Eligible
Accounts in connection with the compromise, settlement or collection thereof;

 

(v)         dispositions of Cash Equivalents;

 

(vi)        licenses of Intellectual Property granted in the ordinary course of
business;

 

(vii)       the lapse of immaterial Intellectual Property that is no longer
useful to its business;

 

(viii)      the termination, surrender or sublease of a real estate lease in the
ordinary course of business;

 

(ix)         other dispositions expressly authorized by this Agreement;

 

(x)          granting of Liens to the extent permitted under Section 9.2.4; and

 

(xi)         so long as no Event of Default exists and is continuing, other
dispositions not provided for in any other clause of this subsection 9.2.8 in an
amount not to exceed $250,000 in the aggregate during any consecutive
twelve-month period.

 

9.2.9    Equity Interests of Subsidiaries. Permit any of their Subsidiaries to
issue any additional Equity Interests except to a Loan Party or other Subsidiary
of a Loan Party or to the extent required under Applicable Law.

 

9.2.10  Investments. Make or have, or permit any Subsidiary of any Loan Party to
make or have, any investment in cash or by delivery of Property to any Person,
whether by acquisition of Equity Interests, Indebtedness or other obligation or
by loan, advance or capital contribution, or otherwise, except:

 

(i)          investments by a Loan Party in another Loan Party;

 

(ii)         investments in Cash Equivalents;

 

 72 

 

 

(iii)        transactions permitted under subsection 9.2.1 of this Agreement;

 

(iv)        salary advances, travel expense advances, advances against
commissions and other similar advances to employees in the ordinary course of
business;

 

(v)         extensions of trade credit in the ordinary course of business;

 

(vi)        deposits with financial institutions permitted under this Agreement;

 

(vii)       prepaid expenses;

 

(viii)      intercompany loans from (a) a Loan Party to another Loan Party, or
(b) a Subsidiary that is not a Loan Party to a Loan Party;

 

(ix)         advances to vendors in the ordinary course of business consistent
with past practices in the aggregate amount not to exceed $2,000,000 in the
aggregate for all such advances outstanding at any time;

 

(x)          investments existing on the date hereof and listed on
Schedule 9.2.10 hereto;

 

(xi)         investments constituting deposits described in clauses (vi) and
(xii) of Section 9.2.4 or made to a landlord in the ordinary course of business
to secure or support obligations of a Loan Party under a lease of real property;

 

(xii)        deposit accounts maintained in the ordinary course of business in
compliance with this Agreement;

 

(xiii)       investments received in connection with the disposition of assets
permitted by Section 9.2.8;

 

(xiv)      notes payable, or stock or other securities issued by Account Debtors
to a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;

 

(xv)       non-cash investments consisting of loans to officers, directors and
employees, all of the proceeds of which are used by such Persons to purchase
simultaneously Equity Interests issued by Parent, to the extent otherwise
permitted under this Agreement and not exceeding $1,000,000 in the aggregate at
any time outstanding;

 

(xvi)      investments in (A) joint ventures not to exceed $5,000,000 in the
aggregate at any time outstanding, or (B) Subsidiaries that are not Loan Parties
not to exceed $25,000,000 in excess of investments existing as of the Closing
Date in the aggregate at any time outstanding; provided that, if as of the date
of any proposed investment pursuant to this subclause (xvi), there are
outstanding any Loans and/or Letters of Credit, the Payment Conditions shall be
satisfied at the time such investment is made, and the Borrower Representative
shall have certified to Agent in writing (with supporting calculations) that
Borrowers shall have Availability equal to the greater of (x) $7,500,000 and (y)
25% of the Line Cap for five (5) consecutive Business Days thereafter;

 

 73 

 

 

(xvii)     other investments not to exceed $1,000,000 in the aggregate at any
time outstanding,

 

(xviii)    investments (A) taken in connection with the settlement of accounts
or the bankruptcy or restructuring of Account Debtors of the Loan Parties or
their Domestic Subsidiaries and (B) deposits, prepayments and other credits to
suppliers, in each case with respect to the foregoing clauses (A) and (B) made
in the ordinary course of business and consistent with past practice;

 

(xix)       Permitted Acquisitions; and

 

(xx)        other investments not provided for in any other clause of this
subsection 9.2.10 (including for sake of clarity, investments by Parent to
repurchase outstanding Equity Interests) so long as the Payment Conditions are
satisfied at the time such investment is made.

 

9.2.11  Tax Consolidation; Accounting Changes. File or consent to the filing of
any consolidated income tax return with any Person other than Parent, the Loan
Parties and the Subsidiaries of the Loan Parties, or modify the accounting
principles in effect as of the Closing Date.

 

9.2.12  Organizational Documents. Agree to, or suffer to occur, any amendment,
supplement or addition to its or any of their Domestic Subsidiaries’ charter,
articles or certificate of incorporation, certificate of formation, limited
partnership agreement, bylaws, limited liability agreement, operating agreement
or other organizational documents (as the case may be) in any manner which is
adverse to the interests of Administrative Agent or Lenders.

 

9.2.13  Fiscal Year End. Change, or permit any Subsidiary of any Loan Party to
change, its fiscal year end.

 

9.2.14  Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.2.14; (b) a Restrictive Agreement relating to secured Indebtedness
permitted hereunder, if such restrictions apply only to the collateral for such
Indebtedness; and (c) customary provisions in leases, Licenses and other
contracts restricting assignment thereof.

 

9.2.15  OFAC. (i) Become a Person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001)), (ii)
engage in any dealings or transactions prohibited by Section 2 of such executive
order, or be otherwise associated with any such Person in any manner violative
of such Section 2, or (iii) become a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

 

 74 

 

 

9.2.16  Reserved.

 

9.2.17  Conduct of Business. As to any Loan Party, engage in any business, other
than the business of any Loan Party as conducted on the Closing Date and any
business reasonably related, ancillary or complementary to the business in which
any Loan Party is engaged on the date hereof.

 

9.3          Specific Financial Covenant.

 

9.3.1  Financial Covenant. During the Term, and thereafter for so long as there
are any Obligations outstanding (other than indemnity Obligations for which no
claim has been made), upon the occurrence of a Covenant Trigger Event (in which
case the following covenants shall be immediately tested as of the most recently
ended fiscal month for which financial statements were required to be delivered
pursuant to subsection 9.1.3(i), (ii), or (iii)) and for so long as a Covenant
Trigger Event shall be continuing, the Loan Parties covenant that they shall
comply with all of the following financial covenant:

 

(i)          Fixed Charge Coverage Ratio. The Loan Parties shall not permit the
Fixed Charge Coverage Ratio, calculated on a trailing 12 month basis for any
period set forth below, to be less than the ratio set forth below opposite such
period:

 

Period   Ratio On the last day of each month   1.10 to 1.0

 

SECTION 10. CONDITIONS PRECEDENT

 

10.1        Initial Loans. Notwithstanding any other provision of this Agreement
or any of the other Loan Documents, and without affecting in any manner the
rights of Administrative Agent or any Lender under the other sections of this
Agreement, no Lender shall be required to make the Loans, nor shall Issuing Bank
be required to issue any Letter of Credit to be made or issued on the Closing
Date unless and until each of the following conditions has been and continues to
be satisfied or waived by Majority Lenders:

 

10.1.1   Documentation. Administrative Agent shall have received, in form and
substance satisfactory to Administrative Agent and its counsel, a duly executed
copy of this Agreement and the other Loan Documents, together with such
additional documents, instruments, opinions and certificates as Administrative
Agent and its counsel shall require in connection therewith from time to time,
all in form and substance satisfactory to Administrative Agent and its counsel.

 

10.1.2   Availability. Administrative Agent shall have determined that
immediately after Lenders have made the initial Loans and after Administrative
Agent has issued or procured the initial Letters of Credit contemplated hereby,
and the Loan Parties have paid (or, if accrued, treated as paid), all closing
costs incurred in connection with the Closing Date Transactions, and has
reserved an amount sufficient to pay all trade payables greater than sixty (60)
days past due, Availability shall not be less than $10,000,000.

 

 75 

 

 

10.1.3   No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or the
consummation of the Closing Date Transactions.

 

10.1.4   Material Adverse Effect. As of the Closing Date, since February 29,
2016, there has not been any material adverse change in the business, assets,
financial condition, income, performance or operations of any Loan Party and no
event or condition exists which would be reasonably likely to result in any
Material Adverse Effect.

 

10.1.5   UCC Filings and Lien Perfection. Administrative Agent shall have
received acknowledgments of all filings, notifications or recordations necessary
to perfect its Liens in the Collateral, as well as UCC, intellectual property
and other Lien searches and other evidence satisfactory to Administrative Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.
Administrative Agent shall have received all possessory collateral required to
be delivered to Administrative Agent pursuant to the Loan Documents, duly
endorsed in a manner satisfactory to Administrative Agent indicating
Administrative Agent’s security interest therein.

 

10.1.6   Officer’s Certificate. Administrative Agent shall have received a
certificate, in form and substance satisfactory to it, from a duly authorized
officer of the Loan Parties certifying that (a) the Loan Parties and their
respective Subsidiaries, taken as a whole, are now and, after giving effect to
the initial Loans to be made and the initial Letters of Credit to be issued
hereunder and the consummation of each other Closing Date Transaction, will be,
Solvent; (b) no Default or Event of Default exists or would result after giving
effect to the Closing Date Transactions; (c) the representations and warranties
set forth in Section 8 are true and correct; (d) the Loan Parties have complied
with all agreements and conditions to be satisfied by them under the Loan
Documents, and (e) the Loan Parties are in pro forma compliance with the Fixed
Charge Coverage Ratio.

 

10.1.7   Resolutions, Organizational Documents, Incumbency Certificate.
Administrative Agent shall have received a certificate of a duly authorized
officer of each Loan Party, certifying (1) that attached copies of such Loan
Party’s Organizational Documents are true and complete, and in full force and
effect, without amendment except as shown, (2) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility, and (3) to the title,
name and signature of each Person authorized to sign the Loan Documents.
Administrative Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Loan Party in writing.

 

10.1.8   Legal Opinion. Administrative Agent shall have received a written
opinion of Dentons US LLP, counsel to the Loan Parties, each in form and
substance satisfactory to Administrative Agent.

 

 76 

 

 

10.1.9   Good Standing Certificates. Administrative Agent shall have received
copies of the charter documents of each Loan Party, certified as appropriate by
the Secretary of State or another official of such Loan Party’s jurisdiction of
organization. Administrative Agent shall have received good standing
certificates for each Loan Party, issued by the Secretary of State or other
appropriate official of (a) such Loan Party’s jurisdiction of organization and
(b) each jurisdiction where such Loan Party’s conduct of business or ownership
of Property necessitates qualification, except where failure to maintain such
qualification could not reasonably be expected to result in a Material Adverse
Effect.

 

10.1.10  Insurance. Administrative Agent shall have received evidence of the
insurance and additional insured, loss payee and other endorsements required
hereunder and under the other Loan Documents, and certificates of such insurance
policies and/or endorsements naming Administrative Agent, all in form and
substance reasonably satisfactory to Administrative Agent.

 

10.1.11  Due Diligence and Financial Statements. Administrative Agent shall have
completed its business, financial and legal due diligence of Loan Parties,
including:

 

(i)          Administrative Agent or its Affiliates shall have conducted a field
examination of the Loan Parties’ assets, liabilities, cash management systems,
books and records, and the results of such field examination shall be reasonably
satisfactory to Administrative Agent in all respects;

 

(ii)         Administrative Agent shall have received appraisals conducted on
the Inventory of the Loan Parties, and the results of such appraisals shall be
reasonably satisfactory to Administrative Agent in all respects.

 

(iii)        Administrative Agent shall have received true and complete copies
of the Convertible Debt Documents.

 

10.1.12  Payment of Fees. The Loan Parties shall have paid all fees and
expenses, including the reasonable and documented fees and expenses of legal
counsel, to be paid to Administrative Agent and Lenders on the Closing Date.

 

10.1.13  Borrowing Base Certificate/Projections. Collateral Agent shall have
received a Borrowing Base Certificate prepared as of the Closing Date or as of
such other date as Collateral Agent may elect, and Administrative Agent shall
have received month by month projections for fiscal year 2016 and the first 6
months of fiscal year 2017.

 

10.1.14  Third Party Waivers and Consents. Administrative Agent shall have
received, in form and substance reasonably satisfactory to Administrative Agent,
all consents, waivers, acknowledgments and other agreements from third persons
(including, without limitation, customs brokers) and Governmental Authorities
which Administrative Agent may deem necessary in order to permit, protect and
perfect its Lien upon the Collateral or to effectuate the provisions or purposes
of this Agreement and the other Loan Documents.

 

 77 

 

 

10.1.15  USA PATRIOT Act. The Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

10.1.16  No Default or Event of Default. No Default or Event of Default shall
exist.

 

10.2        Conditions Precedent to All Loans and Credit Accommodations. No
Lender shall be required to make any Loan, nor shall Issuing Bank be required to
issue any Letter of Credit unless and until the following conditions are
satisfied:

 

10.2.1   No Default or Event of Default. No Default or Event of Default shall
exist at the time of, or result from, such funding, issuance or grant; and

 

10.2.2   Representations and Warranties. The representations and warranties of
each Loan Party and its Subsidiaries in the Loan Documents shall be true and
correct in all material respects (or, as to any representations and warranties
which are subject to a materiality or Material Adverse Effect qualifier, true
and correct in all respects) on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date or for such changes as provided in
Section 8.2).

 

SECTION 11. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 

11.1        Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:

 

11.1.1   Payment of Obligations. The Loan Parties shall fail to pay any of the
Obligations hereunder or under any Note (i) consisting of principal on the due
date thereof or (ii) consisting of interest, fees or any other amount, within
three (3) days after the due date thereof (in each instance, whether due at
stated maturity, promptly following demand, upon acceleration or otherwise).

 

11.1.2   Misrepresentations. Any representation, warranty or other statement
made or furnished to Administrative Agent or any Lender by or on behalf of any
Loan Party in this Agreement, any of the other Loan Documents or any instrument,
certificate or financial statement furnished in compliance with or in reference
thereto proves to have been false or misleading in any material respect when
made, furnished or reaffirmed pursuant to Section 8.2 hereof.

 

11.1.3   Breach of Covenants.

 

(i)          Any Loan Party shall fail or neglect to perform, keep or observe
any covenant contained in any of the following Sections or subsections: 6.3
(Lien Perfection; Further Assurances), 7.1.1 (Location of Collateral), 7.2.4
(Maintenance of Blocked Accounts), 7.2.5 (Collection of Accounts; Proceeds of
Collateral), 9.1.1 (Visits and Inspections; Lender Meeting), 9.1.4 (Borrowing
Base Certificates), 9.1.9 (Deposit and Brokerage Accounts), 9.1.10 (Use of
Proceeds), 9.1.13 (Preservation of Existence), 9.2 (Negative Covenants), or 9.3
(Specific Financial Covenants) hereof on the date that the Loan Parties are
required to perform, keep or observe such covenant.

 

 78 

 

 

(ii)         Any Loan Party shall fail or neglect to perform, keep or observe
any covenant contained in this Agreement (other than a covenant which is dealt
with specifically elsewhere in Section 11.1 hereof) or any other Loan Document
and such failure is not cured to Administrative Agent’s satisfaction within a
period of (A) three (3) days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of the following Sections or subsections: 3.8 (Field Exams;
Appraisals), 6.2 (Other Collateral), 7.1.2 (Insurance of Collateral), 9.1.2
(Notices), 9.1.3 (Financial Statements), 9.1.7 (Projections), or (B) thirty (30)
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of any covenant
contained in this Agreement (other than a covenant which is dealt with
specifically elsewhere in Section 11.1.3(i) or (ii)(A) hereof) or any other Loan
Document.

 

11.1.4   Other Defaults. There shall occur any default or event of default on
the part of any Loan Party under any agreement, document or instrument to which
such Loan Party is a party or by which such Loan Party or any of its Property is
bound, evidencing or relating to (a) any Indebtedness (other than the
Obligations) with an outstanding principal balance in excess of $1,000,000, if
the payment or maturity of such Indebtedness is or could be accelerated in
consequence of such event of default or demand for payment of such Indebtedness
is made or could be made in accordance with the terms thereof or (b) the
Convertible Debt Documents.

 

11.1.5   Uninsured Losses. Any material loss, theft, damage or destruction of
any portion of the tangible Collateral having a fair market value in an amount
which is equal to that amount which is 20% of Availability calculated as of the
date of such loss, theft, damage or destruction, if not fully covered (subject
to such deductibles and self-insurance retentions as Administrative Agent shall
have permitted) by insurance.

 

11.1.6   Insolvency and Related Proceedings. An Insolvency Proceeding is
commenced by a Loan Party; a Loan Party makes an offer of settlement, extension
or composition to its unsecured creditors generally; a trustee is appointed to
take possession of any substantial Property of or to operate any of the business
of a Loan Party; or an Insolvency Proceeding is commenced against a Loan Party
and such Loan Party consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by such Loan Party, the
petition is not dismissed within sixty (60) days after filing, or an order for
relief is entered in the proceeding.

 

11.1.7   Business Disruption. There shall occur a cessation of a substantial
part of the business of any Loan Party which would reasonably be expected to
have a Material Adverse Effect; or any Loan Party shall suffer the loss or
revocation of any material license or permit now held or hereafter acquired by
any Loan Party which loss could reasonably be expected to have a Material
Adverse Effect; or any Loan Party shall be enjoined, restrained or in any way
prevented by court, governmental or administrative order from conducting all or
any material part of its business affairs which injunction, restraint or other
prevention could reasonably be expected to have a Material Adverse Effect.

 

 79 

 

 

11.1.8   Change of Control. A Change of Control shall have occurred.

 

11.1.9   ERISA. A Reportable Event shall occur which, in Administrative Agent’s
determination, constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, or any Plan shall be
terminated or any such trustee shall be requested or appointed, or if any Loan
Party is in “default” (as defined in Section 4219(c)(5) of ERISA) with respect
to payments to a Multiemployer Plan resulting from such Loan Party’s complete or
partial withdrawal from such Plan and any such event would reasonably be
expected to have a Material Adverse Effect.

 

11.1.10   Challenge to Agreement. Any Loan Party shall challenge or contest in
any action, suit or proceeding the validity or enforceability of this Agreement
or any of the other Loan Documents, the legality or enforceability of any of the
Obligations or the perfection or priority of any Lien granted to Administrative
Agent or this Agreement or any of the other Loan Documents, Obligations or
perfection or priority of any Lien granted to Administrative Agent shall cease
to actually be legal and enforceable (other than as a result of any action or
inaction by Administrative Agent or any Lender).

 

11.1.11   Repudiation of or Default Under Guaranty Agreement. Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement signed by such
Guarantor or shall repudiate such Guarantor’s liability thereunder or shall be
in default thereunder following the expiration of any cure or grace periods set
forth therein.

 

11.1.12   Criminal Forfeiture. Any Loan Party shall be criminally indicted or
convicted under any law that could lead to a forfeiture of any Property of any
Loan Party.

 

11.1.13   Judgments. Any money judgment, writ of attachment or similar process
(collectively, “Judgments”) is issued or rendered against any Loan Party, or any
of their respective Property (i) in the case of money judgments, in an amount of
$5,000,000 or more for all such judgments, attachments or processes in the
aggregate, in each case in excess of any applicable insurance with respect to
which the insurer has admitted liability, and (ii) in the case of non-monetary
Judgments, such Judgment or Judgments (in the aggregate) would reasonably be
expected to have a Material Adverse Effect, in each case which Judgment is not
stayed, released or discharged within forty-five (45) days.

 

11.2        Acceleration of the Obligations. Upon or at any time after the
occurrence and during the continuance of an Event of Default, (i) the Revolving
Credit Commitments shall, at the option of Administrative Agent or Majority
Lenders, be terminated and/or (ii) Administrative Agent or Majority Lenders may
declare all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Administrative Agent or any
Lender, and the Loan Parties shall forthwith pay to Administrative Agent the
full amount of such Obligations, provided that, upon the occurrence of an Event
of Default specified in subsection 11.1.6 hereof, the Revolving Credit
Commitments shall automatically be terminated and all of the Obligations shall
become automatically due and payable, in each case without declaration, notice
or demand by Administrative Agent or any Lender.

 

 80 

 

 

11.3        Other Remedies. Upon the occurrence and during the continuance of an
Event of Default, Administrative Agent shall have and may exercise from time to
time the following other rights and remedies:

 

11.3.1   All of the rights and remedies of a secured party under the UCC or
under other Applicable Law, and all other legal and equitable rights to which
Administrative Agent or Lenders may be entitled, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.

 

11.3.2   The right to take immediate possession of the Collateral, and to
(i) require each Loan Party and each of its Subsidiaries to assemble the
Collateral, at the Loan Parties’ expense, and make it available to
Administrative Agent at a place designated by Administrative Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on such
premises until sold (and if such premises are owned by any Loan Party or
Subsidiary of a Loan Party, the Loan Parties shall not, and shall not permit any
of their Subsidiaries to, charge Administrative Agent for such entry and
storage).

 

11.3.3   The right to sell or otherwise dispose of all or any Collateral in its
then current condition, or after any further manufacturing or processing
thereof, at public or private sale or sales, with such notice as may be required
by law, in lots or in bulk, for cash or on credit, all as Administrative Agent,
in its sole discretion, may deem advisable. Without limiting the generality of
the foregoing, each Loan Party recognizes that (a) the Administrative Agent may
be unable to effect a public sale of all or a part of the Collateral by reason
of certain prohibitions contained in the Pharmaceutical Laws, but may be
compelled to resort to one or more private sales to a restricted group of
purchasers, and in either event, each Loan Party agrees to use commercially
reasonable efforts to assist the Administrative Agent in effectuating any such
sale, (b) that private sales so made may be at prices and upon other terms less
favorable to the seller than if the Collateral were sold at public sales, and
(c) that private sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner. Administrative Agent may, at
Administrative Agent’s option, disclaim any and all warranties regarding the
Collateral in connection with any such sale. The Loan Parties agree that ten
(10) days’ prior written notice of any public or private sale or other
disposition of Collateral shall be reasonable notice thereof, and such sale
shall be at such locations as Administrative Agent may designate in such notice.
Administrative Agent shall have the right to conduct such sales on any Loan
Party’s or any of its Subsidiaries’ premises, without charge therefor, and such
sales may be adjourned from time to time in accordance with Applicable Law.
Administrative Agent shall have the right to sell, lease or otherwise dispose of
the Collateral, or any part thereof, for cash, credit or any combination
thereof, and Administrative Agent, on behalf of Lenders, may purchase all or any
part of the Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of such purchase price, may set off the amount of such
price against the Obligations. The proceeds realized from the sale of any
Collateral shall be applied in accordance with subsection 4.4.2. If any
deficiency shall arise, the Loan Parties shall remain jointly and severally
liable to Administrative Agent and Lenders therefor.

 

 81 

 

 

11.3.4   Administrative Agent is hereby granted a license or other right to use,
without charge, each Loan Party’s and each of its Subsidiaries’ labels, patents,
copyrights, licenses, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any Property of a similar nature, as it
pertains to the Collateral, in completing, advertising for sale and selling any
Collateral and each Loan Party’s and each of its Subsidiaries’ rights under all
licenses and all franchise agreements shall inure to Administrative Agent’s
benefit.

 

11.3.5   Administrative Agent may, at its option, require the Loan Parties to
deposit with Administrative Agent funds equal to 105% of the LC Amount and, if
the Loan Parties fail to promptly make such deposit, Administrative Agent may
advance such amount as a Revolving Credit Loan (whether or not an Overadvance is
created thereby). Each such Revolving Credit Loan shall be secured by all of the
Collateral and shall constitute a Base Rate Revolving Credit Loan. Any such
deposit or advance shall be held by Administrative Agent as a reserve to fund
future drawings against such Letters of Credit. At such time as all Letters of
Credit have been drawn upon or expired, any amounts remaining in such reserve
shall be applied against any outstanding Obligations, or, if all Obligations
have been indefeasibly paid in full, returned to the Loan Parties.

 

11.4        Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by the Loan Parties at any time or from time to time, with prior
written consent of Administrative Agent and with reasonably prompt subsequent
notice to the Loan Parties (any prior or contemporaneous notice to the Loan
Parties being hereby expressly waived) to setoff and to appropriate and to apply
any and all (i) balances held by such Lender at any of its offices for the
account of any Loan Party or any of its Subsidiaries (regardless of whether such
balances are then due to a Loan Party or its Subsidiaries), and (ii) other
property at any time held or owing by such Lender to or for the credit or for
the account of any Loan Party or any of its Subsidiaries, against and on account
of any of the Obligations. Except with respect to setoff amounts applied to
Product Obligations, any Lender exercising a right to setoff shall, to the
extent the amount of any such setoff exceeds its Pro Rata Percentage of the
amount set off, purchase for cash (and the other Lenders shall sell) interests
in each such other Lender’s pro rata share of the Obligations as would be
necessary to cause such Lender to share such excess with each other Lender in
accordance with their respective Pro Rata Percentages. Each Loan Party agrees,
to the fullest extent permitted by law, that any Lender may exercise its right
to setoff with respect to amounts in excess of its pro rata share of the
Obligations and upon doing so shall deliver such excess to Administrative Agent
for the benefit of all Lenders in accordance with the Pro Rata Percentages.

 

 82 

 

 

11.5        Remedies Cumulative; No Waiver. All covenants, conditions,
provisions, warranties, guaranties, indemnities, and other undertakings of the
Loan Parties contained in this Agreement and the other Loan Documents, or in any
document referred to herein or contained in any agreement supplementary hereto
or in any schedule or in any Guaranty Agreement given to Administrative Agent or
any Lender or contained in any other agreement between any Lender and the Loan
Parties or between Administrative Agent and the Loan Parties heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of the Loan Parties herein contained. The failure or delay of
Administrative Agent or any Lender to require strict performance by the Loan
Parties of any provision of this Agreement or to exercise or enforce any rights,
Liens, powers, or remedies hereunder or under any of the aforesaid agreements or
other documents or security or Collateral shall not operate as a waiver of such
performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and other Obligations owing or to become owing from the Loan
Parties to Administrative Agent and each Lender have been fully satisfied. None
of the undertakings, agreements, warranties, covenants and representations of
the Loan Parties contained in this Agreement or any of the other Loan Documents
and no Default or Event of Default by the Loan Parties under this Agreement or
any other Loan Documents shall be deemed to have been suspended or waived by
Lenders, unless such suspension or waiver is by an instrument in writing
specifying such suspension or waiver and is signed by a duly authorized
representative of Administrative Agent and directed to the Loan Parties.

 

SECTION 12. AGENTS

 

12.1        Authorization and Action. Each Lender hereby appoints and authorizes
Administrative Agent and Collateral Agent to take such action on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Each Lender hereby acknowledges
that Agents shall not have by reason of this Agreement assumed a fiduciary
relationship in respect of any Lender. In performing its functions and duties
under this Agreement, each Agent shall act solely as agent of Lenders and shall
not assume, or be deemed to have assumed, any obligation toward, or relationship
of agency or trust with or for, the Loan Parties. As to any matters not
expressly provided for by this Agreement and the other Loan Documents (including
without limitation enforcement and collection of the Notes), each Agent may, but
shall not be required to, exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of Majority Lenders (or
a greater or lesser number of Lenders as required in this Agreement), whenever
such instruction shall be requested by such Agent or required hereunder, or a
greater or lesser number of Lenders if so required hereunder, and such
instructions shall be binding upon all Lenders; provided that each Agent shall
be fully justified in failing or refusing to take any action which exposes such
Agent to any liability or which is contrary to this Agreement, the other Loan
Documents or Applicable Law, unless such Agent is indemnified to its
satisfaction by the other Lenders against any and all liability and expense
which it may incur by reason of taking or continuing to take any such action. If
any Agent seeks the consent or approval of Majority Lenders (or a greater or
lesser number of Lenders as required in this Agreement), with respect to any
action hereunder, such Agent shall send notice thereof to each Lender and shall
notify each Lender at any time that Majority Lenders (or such greater or lesser
number of Lenders) have instructed such Agent to act or refrain from acting
pursuant hereto.

 

 83 

 

 

12.2        Agents’ Reliance, Etc. Neither Agent nor any of its respective
Related Parties shall be liable for any action taken or omitted to be taken by
it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent and its
Related Parties: (i) may treat each Lender party hereto as the holder of
Obligations until such Agent receives written notice of the assignment or
transfer of such Lender’s portion of the Obligations signed by such Lender and
in form reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranties or representations to any Lender and shall not be responsible to
any Lender for any recitals, statements, warranties or representations made in
or in connection with this Agreement or any other Loan Documents; (iv) shall not
have any duty beyond such Agent’s customary practices in respect of loans in
which such Agent is the only lender, to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Loan Parties, to
inspect the property (including the books and records) of the Loan Parties, to
monitor the financial condition of the Loan Parties or to ascertain the
existence or possible existence or continuation of any Default or Event of
Default; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (vi) shall not be liable to any Lender for
any action taken, or inaction, by such Agent upon the instructions of Majority
Lenders (or a greater or lesser number of Lenders as required in this Agreement)
pursuant to Section 12.1 hereof or refraining to take any action pending such
instructions; (vii) shall not be liable for any apportionment or distributions
of payments made by it in good faith pursuant to Section 4 hereof; (viii) shall
incur no liability under or in respect of this Agreement or the other Loan
Documents by acting upon any notice, consent, certificate, message or other
instrument or writing (which may be by telephone, facsimile, telegram, cable,
e-mail transmission or telex) believed in good faith by it to be genuine and
signed or sent by the proper party or parties; and (ix) may assume that no Event
of Default has occurred and is continuing, unless such Agent has actual
knowledge of the Event of Default, has received notice from the Loan Parties or
the Loan Parties’ independent certified public accountants stating the nature of
the Event of Default, or has received notice from a Lender stating the nature of
the Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing. In the event any apportionment or distribution
described in clause (vii) above is determined to have been made in error, the
sole recourse of any Person to whom payment was due but not made shall be to
recover from the recipients of such payments any payment in excess of the amount
to which they are determined to have been entitled.

 

12.3        Citizens and Affiliates. With respect to its commitment hereunder to
make Loans, Citizens shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not an Agent; and the terms “Lender,” “Lenders” or “Majority
Lenders” shall, unless otherwise expressly indicated, include Citizens in its
individual capacity as a Lender. Citizens and its Affiliates may lend money to,
and generally engage in any kind of business with, the Loan Parties, and any
Person who may do business with or own Equity Interests of any Loan Party, all
as if Citizens were not an Agent and without any duty to account therefor to any
other Lender.

 

 84 

 

 

12.4        Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. No Agent shall have any duty or responsibility, either
initially or on an ongoing basis, to provide any Lender with any credit or other
similar information regarding the Loan Parties.

 

12.5        Indemnification. Lenders agree to indemnify Agents (to the extent
not reimbursed by the Loan Parties), in accordance with their respective
Aggregate Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by such
Agent under this Agreement; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse each Agent promptly following demand for its
ratable share, as set forth above, of any out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiation, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that such Agent is not reimbursed for such
expenses by the Loan Parties. If after payment and distribution of any amount by
any Agent to Lenders, any Lender or any other Person, including the Loan
Parties, any creditor of any Loan Party, a liquidator, administrator or trustee
in bankruptcy, recovers from such Agent any amount found to have been wrongfully
paid to such Agent or disbursed by such Agent to Lenders, then Lenders, in
accordance with their respective Aggregate Percentages, shall reimburse such
Agent for all such amounts. The obligations of Lenders under this Section 12.5
shall survive the payment in full of all Obligations and the termination of this
Agreement.

 

12.6        Rights and Remedies to Be Exercised by Administrative Agent Only.
Each Lender agrees that, except as set forth in Section 11.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.

 

 85 

 

 

12.7        Agency Provisions Relating to Collateral. Each Lender authorizes and
ratifies each Agent’s entry into this Agreement and the Security Documents for
the benefit of Lenders. Each Lender agrees that any action taken by any Agent
with respect to the Collateral in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by any Agent of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all Lenders.
Administrative Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender to take any action
with respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected Administrative Agent’s Liens upon the Collateral,
for its benefit and the ratable benefit of Lenders. Lenders hereby irrevocably
authorize Administrative Agent, at its option and in its discretion, to release
any Lien granted to or held by Administrative Agent upon any Collateral (i) upon
termination of this Agreement and payment and satisfaction of all Obligations;
or (ii) constituting property being sold or disposed of if the Loan Parties
certify to Administrative Agent that the sale or disposition is made in
compliance with subsection 9.2.8 hereof (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or
(iii) constituting property in which no Loan Party owned any interest at the
time the Lien was granted or at any time thereafter; or (iv) in connection with
any foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default; or (v) if approved, authorized
or ratified in writing by Administrative Agent at the direction of all Lenders.
Upon request by Administrative Agent at any time, Lenders will confirm in
writing Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. No Agent shall have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Loan Party or is cared for, protected or insured or has been encumbered
or that the Liens granted to Administrative Agent herein or pursuant to the
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of its rights,
authorities and powers granted or available to each Agent in this Section 12.7
or in any of the Loan Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, each Agent may
act in any manner it may deem appropriate, in its sole discretion, but
consistent with the provisions of this Agreement, including given each Agent’s
own interest in the Collateral as a Lender and that no Agent shall have any duty
or liability whatsoever to any Lender.

 

12.8        Resignation of Agent; Appointment of Successor. Each Agent may
resign as Administrative Agent or Collateral Agent by giving not less than
thirty (30) days’ prior written notice to Lenders and the Loan Parties. If
Administrative Agent shall resign under this Agreement, then, (i) subject to the
consent of the Loan Parties (which consent shall not be unreasonably withheld
and which consent shall not be required during any period in which a Default or
an Event of Default exists), Majority Lenders shall appoint from among Lenders a
successor Administrative Agent for Lenders or (ii) if a successor Administrative
Agent shall not be so appointed and approved within the thirty (30) day period
following Administrative Agent’s notice to Lenders and the Loan Parties of its
resignation, then Administrative Agent shall appoint a successor agent who shall
serve as Administrative Agent until such time as Majority Lenders appoint a
successor agent, subject to the Loan Parties’ consent as set forth above. Upon
its appointment, such successor agent shall succeed to the rights, powers and
duties of Administrative Agent and the term “Administrative Agent” shall mean
such successor effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. If Collateral
Agent shall resign under this Agreement, then Administrative Agent shall assume
the rights, powers and duties of Collateral Agent hereunder; provided, that,
Administrative Agent may, in its discretion, appoint another Lender as the
successor Collateral Agent, in which case such successor Collateral Agent shall
assume the rights, powers and duties of Collateral Agent hereunder. After the
resignation of any Agent hereunder, the provisions of this Section 12 shall
inure to the benefit of such former Agent and such former Agent shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Agent under this Agreement.

 

 86 

 

 

12.9        Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

 

(i)          is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of such
Agent;

 

(ii)         expressly agrees and acknowledges that Agents (i) do not make any
representation or warranty as to the accuracy of any Report and (ii) shall not
be liable for any information contained in any Report;

 

(iii)        expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Loan Parties and will rely significantly upon the Loan Parties’ books and
records as well as on representations of the Loan Parties’ personnel;

 

(iv)        agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner, in accordance with the provisions of Section 13.14;
and

 

(v)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (a) to hold each Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Loan Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, any loan or other obligation of the Loan Parties; and (b) to pay and
protect, and indemnify, defend and hold each Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including attorneys’ fees and
expenses) incurred by such Agent and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 

12.10       Administrative Agent’s Right to Purchase Commitments. Administrative
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender’s sole discretion, to purchase for Administrative
Agent’s own account all of such Lender’s interests in this Agreement, the other
Loan Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.

 

 87 

 

 

SECTION 13. MISCELLANEOUS

 

13.1        Power of Attorney. Each Loan Party hereby irrevocably designates,
makes, constitutes and appoints Administrative Agent (and all Persons designated
by Administrative Agent) as such Loan Party’s true and lawful attorney (and
agent-in-fact) exercisable following the occurrence of an Event of Default and
during the continuance thereof, solely with respect to the matters set forth in
this Section 13.1, and Administrative Agent, or Administrative Agent’s agent,
may, without notice to any Loan Party and in any Loan Party’s or Administrative
Agent’s name, but at the cost and expense of the Loan Parties:

 

13.1.1   At such time or times as Administrative Agent or such agent, in its
sole discretion, may determine, endorse any Loan Party’s name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of Administrative
Agent or under Administrative Agent’s control.

 

13.1.2   At such time or times upon or after the occurrence and during the
continuance of an Event of Default, as Administrative Agent or its agent in its
sole discretion may determine: (i) demand payment of the Accounts from the
Account Debtors, enforce payment of the Accounts by legal proceedings or
otherwise, and generally exercise all of any Loan Party’s rights and remedies
with respect to the collection of the Accounts; (ii) settle, adjust, compromise,
discharge or release any of the Accounts or other Collateral or any legal
proceedings brought to collect any of the Accounts or other Collateral;
(iii) sell or assign any of the Accounts and other Collateral upon such terms,
for such amounts and at such time or times as Administrative Agent deems
advisable, and at Administrative Agent’s option, with all warranties regarding
the Collateral disclaimed; (iv) take control, in any manner, of any item of
payment or proceeds relating to any Collateral; (v) prepare, file and sign any
Loan Party’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to any Loan Party and notify postal
authorities to change the address for delivery thereof to such address as
Administrative Agent may designate; (vii) endorse the name of any Loan Party
upon any of the items of payment or proceeds relating to any Collateral and
deposit the same to the account of Administrative Agent on account of the
Obligations; (viii) endorse the name of any Loan Party upon any chattel paper,
document, instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Accounts, Inventory and any other Collateral;
(ix) use any Loan Party’s stationery and sign the name of any Loan Party to
verifications of the Accounts and notices thereof to Account Debtors; (x) use
the information recorded on or contained in any data processing equipment and
Computer Hardware and Software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance; and (xii) do all other acts and things necessary, in Administrative
Agent’s determination, to fulfill any Loan Party’s obligations under this
Agreement.

 

The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.

 

 88 

 

 

13.2        Indemnity. Each Loan Party hereby agrees to indemnify each Agent,
Issuing Bank and each Lender and their respective Related Parties (each an
“Indemnified Person”) and hold each Indemnified Person harmless from and against
any liability, loss, damage, suit, action, claim, expense or proceeding ever
suffered or incurred by any such Indemnified Person (including reasonable
outside attorneys’ fees and out-of-pocket legal expenses subject to the
provisions of Section 3.6) arising out of or relating to this Agreement, the
other Loan Documents, the Collateral, the Loan Parties’ use of the proceeds of
the Loans or the Revolving Credit Commitments, or the Loan Parties’ failure to
observe, perform or discharge their duties hereunder, except those found by a
final, non-appealable judgment of a court of competent jurisdiction to be
resulting from (i) the gross negligence, bad faith or willful misconduct of an
Indemnified Person, or (ii) a dispute solely among the Indemnified Parties.
Without limiting the generality of the foregoing, these indemnities shall extend
to any claims asserted against any Indemnified Person by any Person under any
Environmental Laws by reason of any Loan Party’s or any other Person’s failure
to comply with laws applicable to solid or hazardous waste materials or other
toxic substances. Notwithstanding any contrary provision in this Agreement, the
obligation of the Loan Parties under this Section 13.2 shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

13.3         Amendment and Waivers.

 

13.3.1   No amendment or waiver of any provision of this Agreement or any other
Loan Document (including without limitation any Note), nor consent to any
departure by the Loan Parties therefrom, shall in any event be effective unless
the same shall be in writing and signed by Majority Lenders and the Loan
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall be effective to:

 

(i)          (a) increase any Lender’s Revolving Credit Commitment, (b) reduce
the principal of, interest on, or fees due in respect to any amount payable
hereunder to any Lender; or (c) postpone any date fixed for any payment of
principal of, or interest on, any amounts payable hereunder to any Lender, in
each case, without the written consent of each Lender directly affected thereby;

 

(ii)         (a) amend the number of Lenders that shall be required for Lenders
or any of them to take any action hereunder; (b) except as otherwise expressly
permitted herein or in any other Loan Document, release or discharge any Person
liable for the performance of any obligations of any Loan Party hereunder or
under any of the Loan Documents; (c) amend the definition of the term Majority
Lenders; (d) amend this Section 13.3; (e) amend subsection 4.4.2; or (f) except
as otherwise expressly permitted herein or in any other Loan Document, release
any substantial portion of the Collateral, in each case, without the written
consent of each Lender;

 

(iii)        change any definitions or any other provision in a manner that
would alter the nature of the secured position of any Derivative Obligation
Provider or its entitlement to a pro rata allocation among Lenders of assets
upon termination or acceleration of Obligations, without the written consent of
each Lender and Derivative Obligation Provider directly affected thereby; or

 

(iv)        affect the rights or duties of any Agent, Issuing Bank or Swingline
Lender (as applicable) under this Agreement or any other Loan Document, without
the written consent of such Agent, Issuing Bank or Swingline Lender (as
applicable).

 

 89 

 

 

13.3.2   Notwithstanding the foregoing provisions of this Section 13.3:

 

(i)          no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except to the extent the consent of
such Lender would be required under clause (i) of subsection 13.3.1;

 

(ii)         technical and conforming modifications to the Loan Documents may be
made with the consent of the Loan Parties and Administrative Agent to the extent
necessary to integrate any Incremental Revolving Credit Commitments in
accordance with Section 2.4; and

 

(iii)        Administrative Agent and the Loan Parties may amend any Loan
Document to correct an obvious, immaterial or administrative error or omission,
or to effect administrative changes that are not adverse to any Lender, and such
amendment shall become effective without any further consent of any other party
to such Loan Document if the same is not objected to in writing by Majority
Lenders within five (5) Business Days following receipt of notice thereof; and

 

13.4        Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

13.5        Right of Sale; Assignment; Participations. This Agreement, the Other
Agreements and the Security Documents shall be binding upon and inure to the
benefit of the successors and assigns of each Loan Party, Administrative Agent
and each Lender; provided, however, that, no Loan Party may sell, assign or
transfer any interest in this Agreement, any of the other Loan Documents, or any
of the Obligations, or any portion thereof, including, without limitation, such
Loan Party’s rights, title, interests, remedies, powers and duties hereunder or
thereunder. The Loan Parties hereby consent to any Lender’s participation, sale,
assignment, transfer or other disposition, at any time or times hereafter, of
this Agreement and any of the other Loan Documents, or of any portion hereof or
thereof, including, without limitation, such Lender’s rights, title, interests,
remedies, powers and duties hereunder or thereunder subject to the terms and
conditions set forth in this Section 13.5; provided, that no such participation,
sale, assignment, transfer or other disposition shall be made to an Ineligible
Institution.

 

13.5.1   Sales; Assignments. Each Lender hereby agrees that, with respect to any
sale or assignment permitted hereunder (i) no such sale or assignment shall be
for an amount of less than $5,000,000, (ii) each such sale or assignment shall
be made on terms and conditions which are customary in the industry at the time
of the transaction, (iii) with respect to each such assignment to a Person that
is not a Lender or an Affiliate of a Lender, (a) Administrative Agent, (b) in
the case of assignments of Revolving Credit Commitments, Issuing Bank and
Swingline Lender, and (c) in the absence of an Event of Default, Borrower
Representative shall have consented thereto, such consent not to be unreasonably
withheld or delayed, (iv) the assigning Lender shall pay to Administrative Agent
a processing and recordation fee of $3,500; provided, that, Administrative Agent
may waive such fee in its discretion, and (v) Administrative Agent, the
assigning Lender and the assignee Lender shall each have executed and delivered
an Assignment and Acceptance Agreement. After such sale or assignment has been
consummated (x) the assignee Lender thereupon shall become a “Lender” for all
purposes of this Agreement and (y) the assigning Lender shall have no further
liability for funding the portion of Revolving Credit Commitments assumed by
such other Lender.

 

 90 

 

 

13.5.2   Participations. Any Lender may grant participations in its extensions
of credit hereunder to any other Lender or other lending institution (a
“Participant”), provided that (i) no such participation shall be for an amount
of less than $5,000,000, (ii) no Participant shall thereby acquire any direct
rights under this Agreement, except that each Participant shall be entitled to
the benefits of Section 3.11 (subject to the requirements and limitations
therein, including the requirements of subsection 3.11.3 (it being understood
that the documentation required under subsection 3.11.3 shall be delivered to
the originating Lender)), subsection 4.1.9 and Section 4.8 to the same extent as
if it were a Lender and had acquired its interest by assignment; provided
however that such Participant (a) shall be subject to the provisions of
subsection 13.5.6 as if it were an assignee and (b) shall not be entitled to
receive any greater payment under Section 3.11, subsection 4.1.9 or Section 4.8,
with respect to any participation, than its originating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to
(a) reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, its participation interest or (b) extending the final stated
maturity of its participation interest or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of its
participation interest; provided that the rights described in this subclause (b)
shall not be deemed to include the right to consent to any amendment with
respect to or which has the effect of requiring any mandatory prepayment of any
portion of any Loan or any amendment or waiver of any Default or Event of
Default, (iv) no sale of a participation in extensions of credit shall in any
manner relieve the originating Lender of its obligations hereunder, (v) the
originating Lender shall remain solely responsible for the performance of such
obligations, (vi) the Loan Parties and Administrative Agent shall continue to
deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (vii) all amounts payable by the Loan Parties hereunder
shall be determined as if the originating Lender had not sold any such
participation. Each Lender, acting for this purpose as an agent of Borrowers,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 C.F.R. §5f.103-1(c) for the recordation in book entry form of
the names and addresses of its Participants and their rights with respect to
principal amounts (and stated interest) of each Participant’s interest in the
Loans from time to time. The entries in each Participation Register shall be
conclusive absent manifest error.

 

13.5.3   Certain Agreements of the Loan Parties. The Loan Parties agree that
(i) they will use their best efforts to assist and cooperate with each Lender in
any manner reasonably requested by such Lender to effect the sale of
participation in or assignments of any of the Loan Documents or any portion
thereof or interest therein, including, without limitation, assisting in the
preparation of appropriate disclosure documents and making members of management
available at reasonable times to meet with and answer questions of potential
assignees and Participants; and (ii) subject to the provisions of Section 13.14
hereof, such Lender may disclose credit information regarding the Loan Parties
to any potential Participant or assignee.

 

 91 

 

 

13.5.4   Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

13.5.5   Register. Administrative Agent, acting for this purpose as an agent of
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
in book entry form of the names and addresses of the Lenders, and the commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time. The entries in the Register shall be conclusive
absent manifest error. The Register shall be available for inspection by
Borrowers, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything to the contrary contained in this Agreement,
the Loans are registered obligations for tax purposes and the right, title and
interest of the Lenders in and to such Loans shall be transferable only in
accordance with the terms of this Agreement. This subsection 13.5.5 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

13.5.6   Replacement of Lenders. If (i) any Lender requests compensation under
Section 4.8, or (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, or (iii) any Lender, whose consent is required in connection with
any proposed amendment, waiver, or consent hereunder that requires the consent
of all Lenders or all affected Lenders and as to which the consent of Majority
Lenders is obtained, does not consent to such proposed amendment, waiver, or
consent, or (iv) any Lender is a Defaulting Lender, then the Loan Parties may,
at their sole expense and effort (including any processing and recordation fee
required to be paid in accordance with this Section 13.5), upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Section 13.5), all of its interests, rights and obligations under this
Agreement to an assignee selected by the Loan Parties that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) the Loan Parties shall have received the prior
written consents of Administrative Agent and, in the event of an assignment of
Revolving Credit Commitments, Issuing Bank and Swingline Lender, which consents
shall not unreasonably be withheld, (b) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal, accrued interest and
fees) or the Loan Parties (in the case of all other amounts), (c) in the case of
any such assignment resulting pursuant to clause (i) or (ii) above, such
assignment will result in a material reduction in such compensation or payments,
(d) in the case of any such assignment resulting pursuant to clause (iii) above,
all such non-consenting Lenders shall be replaced and, at the time of such
replacement, each such new Lender consents to the proposed amendment, waiver, or
consent and (e) the assignor under an assignment pursuant to this subsection
13.5.6 need not execute an Assignment and Acceptance Agreement. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Loan Parties to require such assignment and delegation cease to apply.

 

 92 

 

 

13.6        Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.

 

13.7        Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. Any executed counterpart of this Agreement delivered by fax or
as a PDF file contained in an e-mail transmission to the other parties hereto
shall constitute an original counterpart of this Agreement.

 

13.8        Notices and Communications.

 

13.8.1   Notices. Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing, and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given, delivered or received immediately when delivered against receipt,
three (3) Business Days after deposit in the mail, postage prepaid, one (1)
Business Day after deposit with an overnight courier or, in the case of
facsimile notice, when sent with respect to machine confirmed, addressed as
follows:

 

(A)         If to Administrative Agent:

Citizens Business Capital, a division
of Citizens Asset Finance, Inc.
600 Washington Boulevard

Stamford, Connecticut 06901
Attention: Mr. Kenneth Wales

Phone: [Tel. number]
Facsimile: [Fax number]

    With a copy to, which copy shall not constitute notice:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108
Attention: Kevin M. Murtagh, Esquire

Phone: [Tel. number]
Facsimile: [Fax number]

 

 93 

 

 

(B)         If to the Loan Parties:

ANI Pharmaceuticals, Inc.

210 Main Street West

Baudette, Minnesota 56623
Attention: Stephen Carey, CFO

Phone: [Tel. number]
Facsimile: [Fax number]

    With a copy to, which copy shall not constitute notice:

Dentons US LLP

1221 Avenue of the Americas

New York, New York 10020-1089
Attention: Jane A. Meyer, Esquire

Phone: [Tel. number]
Facsimile: [Fax number]

 

(C) If to any Lender, at its address indicated on the administrative detail
forms delivered to Administrative Agent,

 

or to such other address as each party may designate for itself by notice given
in accordance with this Section 13.8; provided, however, that any notice,
request or demand to or upon Administrative Agent or a Lender pursuant to
subsection 4.1.1, 4.1.5 or 5.2.2 hereof shall not be effective until received by
Administrative Agent or such Lender.

 

13.8.2   The Platform. Each Loan Party hereby acknowledges that Administrative
Agent will make available to the Lenders and Issuing Bank materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on SyndTrak,
IntraLinks or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED "AS IS" AND "AS AVAILABLE." ADMINISTRATIVE AGENT AND ITS RELATED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM. In no event shall any Agent or any of its Related Parties have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Loan Party’s or Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent or any of
its Related Parties; provided, however, that in no event shall any Agent or any
of its Related Parties have any liability to any Loan Party, any Lender, any
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

 94 

 

 

13.9        Consent. Whenever Administrative Agent’s, Collateral Agent’s,
Majority Lenders’ or all Lenders’ consent is required to be obtained under this
Agreement, any of the Other Agreements or any of the Security Documents as a
condition to any action, inaction, condition or event, except as otherwise
specifically provided herein, Administrative Agent, Collateral Agent, Majority
Lenders, or all Lenders, as applicable, shall be authorized to give or withhold
such consent in its or their sole and absolute discretion and to condition its
or their consent upon the giving of additional Collateral security for the
Obligations, the payment of money or any other matter.

 

13.10       Credit Inquiries. The Loan Parties hereby authorize and permit
Administrative Agent and each Lender to respond to usual and customary credit
inquiries from third parties concerning any Loan Party or any of its
Subsidiaries.

 

13.11       Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.

 

13.12       Entire Agreement. This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.

 

13.13       Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any Governmental Authority by reason of such party having or
being deemed to have structured or dictated such provision.

 

13.14       Confidentiality. Each Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure reasonably required by a
prospective participant or assignee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process and shall
require any such participant or assignee to agree to comply with this
Section 13.14.

 

13.15       GOVERNING LAW; CONSENT TO JURISDICTION, FORUM AND SERVICE OF
PROCESS.

 

13.15.1         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY APPLICABLE LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

 95 

 

 

13.15.2         CONSENT TO JURISDICTION, FORUM AND SERVICE OF PROCESS. AS PART
OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT OR
FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF ANY LOAN PARTY, ADMINISTRATIVE
AGENT OR ANY LENDER, EACH LOAN PARTY HEREBY CONSENTS AND AGREES THAT THE SUPREME
COURT OF NEW YORK COUNTY, STATE OF NEW YORK OR, AT ADMINISTRATIVE AGENT’S
OPTION, THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE LOAN PARTIES ON THE ONE HAND AND ADMINISTRATIVE AGENT OR ANY LENDER
ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT. EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH LOAN
PARTY HEREBY WAIVES ANY OBJECTION WHICH ANY LOAN PARTY MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE LOAN PARTIES AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT THEREOF BY A LOAN PARTY OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.

 

13.16       WAIVERS BY THE LOAN PARTIES. EACH LOAN PARTY WAIVES (i) THE RIGHT TO
TRIAL BY JURY (WHICH ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL;
(ii) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT, PROTEST,
DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR
RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY ADMINISTRATIVE
AGENT OR ANY LENDER ON WHICH THE LOAN PARTIES MAY IN ANY WAY BE LIABLE AND
HEREBY RATIFIES AND CONFIRMS WHATEVER ADMINISTRATIVE AGENT OR ANY LENDER MAY DO
IN THIS REGARD; (iii) NOTICE PRIOR TO ADMINISTRATIVE AGENT’S TAKING POSSESSION
OR CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY
ANY COURT PRIOR TO ALLOWING ADMINISTRATIVE AGENT TO EXERCISE ANY OF
ADMINISTRATIVE AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF; AND (vi) EXCEPT AS
PROHIBITED BY APPLICABLE LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH LOAN PARTY ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT’S AND EACH LENDER’S
ENTERING INTO THIS AGREEMENT AND THAT ADMINISTRATIVE AGENT AND EACH LENDER IS
RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH THE LOAN PARTIES.
EACH LOAN PARTY WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

 96 

 

 

13.17       Advertisement. The Loan Parties hereby authorize Administrative
Agent to publish the name and logo of any Loan Party and the amount and
transaction details of the credit facility provided hereunder in any “tombstone”
or comparable advertisement or other marketing materials which Administrative
Agent elects to publish. Upon request of the Administrative Agent, the Loan
Parties shall execute and deliver a release form in the form of Exhibit 13.17
hereto.

 

13.18       Patriot Act Notice. Administrative Agent and Lenders hereby notify
the Loan Parties that pursuant to the requirements of the Patriot Act,
Administrative Agent and Lenders are required to obtain, verify and record
information that identifies each Loan Party, including its legal name, address,
tax ID number and other information that will allow Administrative Agent and
Lenders to identify it in accordance with the Patriot Act. Administrative Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding any Loan Party’s management and
owners, such as legal name, address, social security number and date of birth.

 

SECTION 14. CROSS-GUARANTY BY BORROWERS.

 

14.1        Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Administrative Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Administrative Agent and Lenders by each other Borrower. Each Borrower
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section 14 shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Section 14
shall be absolute and unconditional, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any other Loan Document or any other agreement,
document or instrument to which any Borrower is or may become a party; (ii) the
absence of any action to enforce this Agreement (including this Section 14) or
any other Loan Document or the waiver or consent by Administrative Agent and
Lenders with respect to any of the provisions thereof; (iii) the existence,
value or condition of, or failure to perfect its Lien against, any security for
the Obligations or any action, or the absence of any action, by Administrative
Agent and Lenders in respect thereof (including the release of any such
security); (iv) the insolvency of any Loan Party; or (v) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor. Each Borrower shall be regarded, and shall be
in the same position, as principal debtor with respect to the Obligations
guaranteed hereunder.

 

 97 

 

 

14.2        Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Administrative Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Loan Party, any other party or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Borrower. It is agreed among each Borrower,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Section 14 and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.

 

14.3        Benefit of Guaranty. Each Borrower agrees that the provisions of
this Section 14 are for the benefit of Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Administrative
Agent or Lenders, the obligations of such other Borrower under the Loan
Documents.

 

14.4        Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 14.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Administrative Agent and Lenders
and shall not limit or otherwise affect such Borrower’s liability hereunder or
the enforceability of this Section 14, and that Administrative Agent, Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 14.4.

 

 98 

 

 

14.5        Election of Remedies. If Administrative Agent or any Lender may,
under Applicable Law, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Section 14.
If, in the exercise of any of its rights and remedies, Administrative Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 14, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 

14.6        Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 14 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under any other provision of this Agreement) shall be limited to an amount not
to exceed as of any date of determination the greater of: (i) the net amount of
all Loans advanced to any other Borrower under this Agreement and then re-loaned
or otherwise transferred to, or for the benefit of, such Borrower; and (ii) the
amount that could be claimed by Administrative Agent and Lenders from such
Borrower under this Section 14 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 14.7.

 

14.7        Contribution with Respect to Guaranty Obligations.

 

14.7.1   To the extent that any Borrower shall make a payment under this
Section 14 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each Borrower as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Revolving Credit Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

14.7.2   As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 14 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

 99 

 

 

14.7.3   This Section 14.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 14.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 14.1. Nothing contained in this Section
14.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

14.7.4   The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrowers to which such
contribution and indemnification is owing.

 

14.7.5   The rights of the indemnifying Borrowers against other Loan Parties
under this Section 14.7 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Revolving Credit
Commitments.

 

14.8        Liability Cumulative. The liability of Borrowers under this Section
14 is in addition to and shall be cumulative with all liabilities of each
Borrower to Administrative Agent and Lenders under this Agreement and the other
Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

14.9        Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations hereunder or under the Security Documents in
respect of Swap Obligations; provided, that each Qualified ECP Guarantor shall
only be liable under this Section 14.9 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
14.9, or otherwise hereunder or under the Security Documents, voidable under
applicable requirements of law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount. The obligations of each Qualified ECP
Guarantor under this Section 14.9 shall remain in full force and effect until
the guarantees in respect of Swap Obligations have been discharged, or otherwise
released or terminated in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 14.9 constitute, and this
Section 14.9 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Lender for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(Signature Page Follows)

 

 100 

 

 

(Signature Page to Loan and Security Agreement)

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

 

  BORROWERS:       ANI PHARMACEUTICALS, INC.       By: /s/ Arthur S. Przybyl    
Name:  Arthur S. Przybyl     Title: President and Chief Executive Officer      
ANIP ACQUISITION COMPANY       By: /s/ Arthur S. Przybyl     Name: Arthur S.
Przybyl     Title: President and Chief Executive Officer       GUARANTORS:      
ANIP PARTNER, LLC       By: /s/ Arthur S. Przybyl     Name: Arthur S. Przybyl  
  Title: President and Chief Executive Officer       AP EUROPEAN HOLDINGS, LLC  
      By:  /s/ Arthur S. Przybyl     Name: Arthur S. Przybyl     Title:
President and Chief Executive Officer

 

 

 

 

  ANIP CO-OP, LLC       By:  /s/ Arthur S. Przybyl     Name: Arthur S. Przybyl  
  Title: President and Chief Executive Officer

 

 

 

 

  CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc., as
Administrative Agent, Collateral Agent and as a Lender         By: /s/ Kenneth
Wales     Name: Kenneth Wales     Title: Vice President       CITIZENS BANK,
NATIONAL ASSOCIATION, as Issuing Bank         By: /s/ Kenneth Wales     Name:
Kenneth Wales     Title: Vice President

 

 

 